Exhibit 10.1

Execution Version

AMENDMENT NO. 5, dated as of October 20, 2015 (this “Amendment”), among US
FOODS, INC. (formerly known as U.S. FOODSERVICE, INC.), a Delaware corporation
(the “Parent Borrower”), each Subsidiary of the Parent Borrower party to the
Credit Agreement (as defined below) from time to time (each a “Borrower,” and
together with the Parent Borrower, the “Borrowers”), the Lenders party hereto,
CITICORP NORTH AMERICA, INC. (“Citi”), as resigning Administrative Agent and
Collateral Agent, CITIBANK, N.A., as successor Administrative Agent and an
Issuing Lender, and the other Issuing Lenders party hereto.

WHEREAS, the Borrowers, Citi, the Lenders from time to time party thereto,
Deutsche Bank Securities Inc., as Syndication Agent and Natixis, as Senior
Managing Agent, have entered into that certain ABL Credit Agreement dated as of
July 3, 2007, as amended by Amendment No. 1, dated as of May 11, 2011, Amendment
No. 2, dated as of December 15, 2011, Amendment No. 3, dated as of August 15,
2012 and Amendment No. 4, dated as of June 19, 2015 (as amended, the “Credit
Agreement”).

WHEREAS, the Borrowers desire to amend and restate the Credit Agreement on the
terms set forth herein;

WHEREAS, the Administrative Agent and Lenders party hereto have agreed to amend
and restate the Credit Agreement in its entirety on the terms set forth herein;

WHEREAS, effective as of the Amendment No. 5 Effective Date (as defined below)
each Lender consenting (each a “Consenting Lender”) to the Amendment (which
constitute all Lenders) has agreed to the amendment of the Credit Agreement (as
so amended, the “Amended Credit Agreement”) as set forth in Section 1 hereto;

WHEREAS, the Parent Borrower, the other Borrowers and Citi, as administrative
agent and collateral agent (the “Collateral Agent”) are party to a Guarantee and
Collateral Agreement, dated as of July 3, 2007 (the “Guarantee and Collateral
Agreement”), and each of the Parent Borrower, the Guarantors (as defined
therein), Citi and Citibank, N.A. have agreed to amend the Guarantee and
Collateral Agreement as set forth herein;

WHEREAS, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC are acting
as joint lead arrangers and joint lead bookrunners for the Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

(a) The Credit Agreement is, effective as of the Amendment No. 5 Effective Date
(as defined below), hereby amended as follows:



--------------------------------------------------------------------------------

(i) The Credit Agreement is hereby amended and restated to read in its entirety
as set forth in Annex A hereto.

(ii) Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with a new Schedule A attached as Annex B hereto.

(b) The Guarantee and Collateral Agreement is, effective as of the Amendment
No. 5 Effective Date, hereby amended as follows:

(i) The definition of “Borrower Obligations” in subsection 1.1 of the Guarantee
and Collateral Agreement is hereby amended by inserting the following sentence
at the end of such definition:

“With respect to any Granting Party, if and to the extent, under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Granting Party (in its capacity as a
Guarantor) of, or the grant by such Granting Party of a security interest for,
the obligation (the “Excluded Borrower Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act is or becomes illegal, the
Borrower Obligations guaranteed or secured by such Granting Party shall not
include any such Excluded Borrower Obligation.”

(ii) The definition of Guarantor Obligations in subsection 1.1 of the Guarantee
and Collateral Agreement is hereby amended by inserting the following sentence
at the end of such definition:

“With respect to any Guarantor, if and to the extent, under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for, the obligation (the “Excluded Guarantor
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act is or becomes illegal, the Guarantor Obligations of such Guarantor
shall not include any such Excluded Guarantor Obligation.”

Section 2. Interpretation. For purposes of this Amendment No. 5, all terms used
herein which are not otherwise defined herein, including but not limited to
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Amended Credit Agreement.

Section 3. Representations and Warranties, No Default. In order to induce the
Lenders party hereto to enter into this Amendment, each Loan Party represents
and warrants to each of the Lenders that as of the Amendment No. 5 Effective
Date:

(a) each Borrower has the corporate or other organizational power and authority
to make, deliver and perform this Amendment and each such Borrower has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment on the terms and conditions herein;

 

-2-



--------------------------------------------------------------------------------

(b) the execution, delivery and performance of this Amendment by any Borrower
(i) will not violate any Requirement of Law or Contractual Obligation of such
Borrower in any respect that would reasonably be expected to have a Material
Adverse Effect and (ii) will not result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation;

(c) this Amendment has been duly executed and delivered by each Borrower. This
Amendment constitutes a legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with its terms, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(d) after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.

Section 4. Agency Transfer. Citicorp North America, Inc. hereby resigns as
Administrative Agent under the Credit Agreement and the other Loan Documents,
effective as of the Amendment No. 5 Effective Date, pursuant to Section 10.10 of
the Credit Agreement. Pursuant to Section 10.10 of the Credit Agreement, the
Required Lenders hereby accept such resignation and appoint Citibank, N.A. as
successor Administrative Agent under the Credit Agreement and the other Loan
Documents, and the Borrower Representative hereby approves such appointment and
Citibank, N.A. hereby accepts such appointment as successor Administrative
Agent. The parties hereto hereby waive any requirement of prior notice of such
resignation, including, without limitation pursuant to Section 10.10 of the
Credit Agreement. Citicorp North America, Inc. and Citibank, N.A. are hereby
authorized by the Lenders to enter into any amendments to any Loan Document or
other documentation or assignments and to take such actions (including making
filings) desirable to effect such resignation and appointment. The parties
hereto agree that Citibank, N.A. shall succeed to and become vested with all the
rights, powers and duties of the Administrative Agent under the Credit Agreement
and the other Loan Documents, and the term “Administrative Agent” shall mean
Citibank, N.A. Citicorp North America Inc.’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of Citicorp North America, Inc. or any parties to the Credit
Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 5. Effectiveness.

(a) Section 1 of this Amendment shall become effective on the date (such date,
if any, the “Amendment No. 5 Effective Date”) that the following conditions have
been satisfied:

(i) Consents. The Administrative Agent and ABL Collateral Agent shall have
received executed signature pages hereto from Lenders constituting each Lender
and each Borrower.

(ii) Lien Searches. The Administrative Agent shall have received the results of
a recent search by a Person reasonably satisfactory to the Administrative Agent.

(iii) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(1) the executed legal opinion of Debevoise & Plimpton LLP, special New York
counsel to certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent;

(2) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent;

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Amendment No. 5 Effective Date,
substantially in the form of Exhibit F to the Credit Agreement, with appropriate
insertions and attachments;

(v) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions or equivalent action, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of each Loan Party authorizing, as applicable, the execution, delivery
and performance of this Amendment and the Amended Credit Agreement, certified by
the Secretary, an Assistant Secretary or other authorized representatives of
such Loan Party as of the Amendment No. 5 Effective Date, which certificate
shall state that the resolutions or other action thereby certified have not been
amended, modified (except as any later such resolution or other action may
modify any earlier such resolution or other action), revoked or rescinded and
are in full force and effect.

(vi) Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party authorizing, as applicable, the
execution, delivery and performance of this Amendment and the Amended Credit
Agreement, dated the Amendment No. 5 Effective Date, as to the incumbency and
signature of the officers or other authorized signatories of such Loan Party
executing this Amendment executed by a Responsible Officer or other authorized
representative and the Secretary, any Assistant Secretary or another authorized
representative of such Loan Party.

 

-4-



--------------------------------------------------------------------------------

(vii) Governing Documents. The Administrative Agent shall have received copies
of the certificate or articles of incorporation and by-laws (or other similar
governing documents serving the same purpose) of each Loan Party, certified as
of the Amendment No. 5 Effective Date as complete and correct copies thereof by
the Secretary, an Assistant Secretary or other authorized representative of such
Loan Party.

(viii) Solvency. The Administrative Agent shall have received a certificate of
the chief financial officer of the Parent Borrower (or another authorized
financial officer of Acquisition Corp. or the Acquired Business Parent)
certifying the solvency of the Parent Borrower in customary form.

(ix) Fees. The Borrowers shall pay the fees payable pursuant to the Engagement
Letter, dated as of September 28, 2015 among the Parent Borrower and Citigroup
Global Markets Inc., on the Amendment No. 5 Effective Date, including without
limitation, an upfront fee to each Lender equal to (x) 0.10% of such Lender’s
Commitments existing immediately prior to the Amendment No. 5 Effective Date and
(y) 0.15% of the (A) additional Commitments of such Lender, if any, or
(B) Commitments of any Lender which was not a Lender immediately prior to the
Amendment No. 5 Effective Date, in each case, on the Amendment No. 5 Effective
Date.

(x) Patriot Act. The Administrative Agent and the Lenders shall have received at
least three days prior to the Amendment No. 5 Effective Date all documentation
and other information about the Loan Parties mutually agreed in good faith is
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
has been reasonably requested in writing at least ten days prior to the Closing
Date.

(xi) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate calculated as of the end of the most recent fiscal
month in the form contemplated by Section 7.2(f) of the Credit Agreement, or
such other form as may be reasonably acceptable to the Administrative Agent,
setting forth, after giving effect to the Borrowings hereunder on the Closing
Date, of the Tranche A Borrowing Base, Tranche A-1 Borrowing Base, Excess
Facility Availability and Excess Global Availability.

(b) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders in writing when the Amendment No. 5 Effective Date has occurred. For
purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
a notice from such Lender prior to the Amendment No. 5 Effective Date.

Section 6. Expenses. The Borrowers shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent).

 

-5-



--------------------------------------------------------------------------------

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment.

(a) On the Amendment No. 5 Effective Date, the Credit Agreement shall be amended
and restated in its entirety in accordance with this Amendment, and the Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by the Amended Credit Agreement, except
for (i) the representations and warranties made by the Borrowers and the Loan
Parties prior to the Amendment No. 5 Effective Date (which representations and
warranties made prior to the Amendment No. 5 Effective Date shall not be
superseded or rendered ineffective by this Amendment as they pertain to the
period prior to the Amendment No. 5 Effective Date) and (ii) any action or
omission performed or required to be performed pursuant to the Credit Agreement
prior to the Amendment No. 5 Effective Date. For the avoidance of doubt, any
certificate or other document the form of which is set out in any exhibit
attached to the Original Credit Agreement or any other Loan Document may be
revised, as applicable, to refer to the Amended Credit Agreement.

(b) The Loan Documents (as amended by this Amendment) are ratified and affirmed
in all respects and shall continue in full force and effect. The Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.

 

-6-



--------------------------------------------------------------------------------

(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

US FOODS, INC. By:   /s/ William Murray   Name: William Murray   Title:   Senior
Vice President & Treasurer E & H DISTRIBUTING, LLC By:   /s/ William Murray  
Name: William Murray   Title:   Senior Vice President & Treasurer US FOODS
CULINARY EQUIPMENT & SUPPLIES, LLC By:   /s/ William Murray   Name: William
Murray   Title:   Senior Vice President & Treasurer TRANS-PORTE, INC. By:   /s/
William Murray   Name: William Murray   Title:   Senior Vice President &
Treasurer GREAT NORTH IMPORTS, LLC By:   /s/ William Murray   Name: William
Murray   Title:   Senior Vice President & Treasurer

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as ABL Collateral Agent and Resigning
Administrative Agent By:   /s/ Brendan Mackay   Name: Brendan Mackay   Title:
  Vice President and Director CITIBANK, N.A., as successor Administrative Agent
and an Issuing Lender By:   /s/ Brendan Mackay   Name: Brendan Mackay   Title:
  Vice President and Director

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as an Issuing Lender By:   /s/ Adam Seiden   Name: Adam
Seiden   Title:   SVP

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Issuing Lender

By:   /s/ Peter Cucchiara   Name: Peter Cucchiara   Title:   Vice President By:
  /s/ Michael Winters   Name: Michael Winters   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Lender By:   /s/ Lauren Baker   Name:
Lauren Baker   Title: Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as an Issuing Lender By:   /s/ Michael King
  Name: Michael King   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC, as an Issuing Lender By:   /s/ Reza Sabahi  
Name: Reza Sabahi   Title:   Duly Authorized Signatory

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: CITIBANK, N.A. By:   /s/
Brendan Mackay   Name: Brendan Mackay   Title:   Vice President and Director

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: Wells Fargo Capital Finance,
LLC By:   /s/ Reza Sabahi   Name: Reza Sabahi   Title:   Duly Authorized
Signatory

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: Bank of America, N.A. By:  
/s/ Adam Seiden   Name: Adam Seiden   Title:   SVP

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment:

DEUTSCHE BANK AG NEW YORK BRANCH

(Name of Institution)

By:   /s/ Peter Cucchiara   Name: Peter Cucchiara   Title:   Vice President By:
  /s/ Michael Winters   Name: Michael Winters   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: JPMorgan Chase Bank, N.A. By:
  /s/ Lauren Baker   Name: Lauren Baker   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: Morgan Stanley Senior Funding,
Inc. By:   /s/ Michael King   Name: Michael King   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: BMO Harris Bank, N.A. By:  
/s/ Craig Thistlethwaite   Name: Craig Thistlethwaite   Title:   Managing
Director

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: ING CAPITAL LLC By:   /s/
Thomas McCaughey   Name: Thomas McCaughey   Title:   Managing Director By:   /s/
Edward Bailey   Name: Edward Bailey   Title:   Director

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: GOLDMAN SACHS LENDING PARTNERS
LLC By:   /s/ Rebecca Kratz   Name: Rebecca Kratz   Title:   Authorized
Signatory

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: U.S. Bank National Association
By:   /s/ Christopher J. Schaaf   Name: Christopher J. Schaaf   Title:   Senior
Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment:

Natixis, New York Branch

(Name of Institution)

By:   /s/ Kelvin Cheng   Name: Kelvin Cheng   Title:   Executive Director By:  
/s/ Steven A. Eberhardt   Name: Steven A. Eberhardt   Title:   Vice President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment: COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH

 

(Name of Institution) By:   /s/ Maria Fridman   Name: Maria Fridman   Title:
  Vice President By:   /s/ Ken Bravo   Name: Ken Bravo   Title:   Executive
Director

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the Amendment:

City National Bank

(Name of Institution)

By:   /s/ David Knoblauch   Name: David Knoblauch   Title:   Senior Vice
President

 

[Signature Page - Amendment No. 5 to the ABL Credit Agreement]



--------------------------------------------------------------------------------

Annex A

Amended and Restated Credit Agreement

[attached]



--------------------------------------------------------------------------------

Execution Version

AMENDED AND RESTATED ABL CREDIT AGREEMENT

among

US FOODS, INC.

as the Parent Borrower,

The Several Subsidiary Borrowers party hereto from time to time,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.,

as Administrative Agent and Issuing Lender,

CITICORP NORTH AMERICA, INC.,

as ABL Collateral Agent,

Amended and restated as of October 20, 2015

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC., and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunning Managers

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

   DEFINITIONS      1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      75   

SECTION 2

   AMOUNT AND TERMS OF COMMITMENTS      76   

2.1

   Commitments      76   

2.2

   Procedure for Revolving Credit Borrowing      79   

2.3

   Termination or Reduction of Commitments      80   

2.4

   Swing Line Commitments      81   

2.5

   Record of Loans      84   

2.6

   Additional Commitments      85   

2.7

   Extension Amendments      87   

SECTION 3

   LETTERS OF CREDIT      90   

3.1

   L/C Commitment      90   

3.2

   Procedure for Issuance of Letters of Credit      91   

3.3

   Fees, Commissions and Other Charges      92   

3.4

   L/C Participations      93   

3.5

   Reimbursement Obligation of the Borrowers      94   

3.6

   Obligations Absolute      94   

3.7

   Letter of Credit Payments      95   

3.8

   Letter of Credit Request      95   

3.9

   Additional Issuing Lenders      95   

3.10

   Replacement of Issuing Lender      96   

SECTION 4

   GENERAL PROVISIONS      96   

4.1

   Interest Rates and Payment Dates      96   

4.2

   Conversion and Continuation Options      97   

4.3

   Minimum Amounts of Sets      97   

4.4

   Prepayments      98   

4.5

   Administrative Agent’s Fees; Other Fees      100   

4.6

   Computation of Interest and Fees      100   

4.7

   Inability to Determine Interest Rate      101   

4.8

   Pro Rata Treatment and Payments      102   

4.9

   Illegality      105   

4.10

   Requirements of Law      105   

4.11

   Taxes      108   

4.12

   Indemnity      110   

4.13

   Certain Rules Relating to the Payment of Additional Amounts      111   

4.14

   Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Commitments      113   

4.15

   Cash Receipts      113   



--------------------------------------------------------------------------------

          Page  

SECTION 5

   REPRESENTATIONS AND WARRANTIES      115   

5.1

   Financial Condition      115   

5.2

   Solvent      116   

5.3

   Corporate Existence; Compliance with Law      116   

5.4

   Corporate Power; Authorization; Enforceable Obligations      116   

5.5

   No Legal Bar      117   

5.6

   No Material Litigation      117   

5.7

   Ownership of Property; Liens      117   

5.8

   Intellectual Property      117   

5.9

   Taxes      117   

5.10

   Federal Regulations      118   

5.11

   ERISA      118   

5.12

   Collateral      119   

5.13

   Investment Company Act      119   

5.14

   Subsidiaries      119   

5.15

   Purpose of Loans      119   

5.16

   Environmental Matters      119   

5.17

   No Material Misstatements      120   

5.18

   Eligible Accounts      121   

5.19

   Eligible Inventory      121   

5.20

   Eligible Transportation Equipment      121   

5.21

   Anti-Terrorism      121   

SECTION 6

   CONDITIONS PRECEDENT      121   

6.1

   [Reserved.]      121   

6.2

   Conditions to Each Other Extension of Credit      121   

SECTION 7

   AFFIRMATIVE COVENANTS      122   

7.1

   Financial Statements      122   

7.2

   Certificates; Other Information      124   

7.3

   Payment of Taxes      125   

7.4

   Maintenance of Existence      125   

7.5

   Maintenance of Property; Insurance      126   

7.6

   Inspection of Property; Books and Records; Discussions      126   

7.7

   Notices      127   

7.8

   Environmental Laws      128   

7.9

   Addition of Subsidiaries      129   

SECTION 8

   NEGATIVE COVENANTS      130   

8.1

   Consolidated Fixed Charge Coverage Ratio      130   

8.2

   [Reserved]      130   

8.3

   Limitation on Fundamental Changes      131   

8.4

   [Reserved]      132   

8.5

   Limitation on Dividends, Acquisitions and Other Restricted Payments      132
  

 

-ii-



--------------------------------------------------------------------------------

          Page  

8.6

   [Reserved]      137   

8.7

   [Reserved]      137   

8.8

   Limitation on Modifications of Debt Instruments and Other Documents      137
  

8.9

   Limitations on Changes in Business      138   

8.10

   Fiscal Year      138   

SECTION 9

   EVENTS OF DEFAULT      138   

SECTION 10

   THE AGENTS AND THE OTHER REPRESENTATIVES      143   

10.1

   Appointment      143   

10.2

   Delegation of Duties      143   

10.3

   Exculpatory Provisions      143   

10.4

   Reliance by the Administrative Agent      144   

10.5

   Notice of Default      144   

10.6

   Acknowledgements and Representations by Lenders      145   

10.7

   Indemnification      145   

10.8

   The Agents and Other Representatives in Their Individual Capacity      146   

10.9

   Collateral Matters      146   

10.10

   Successor Agent      148   

10.11

   Other Representatives      149   

10.12

   Swing Line Lender      149   

10.13

   Withholding Tax      149   

10.14

   Approved Electronic Communications      149   

10.15

   Appointment of Borrower Representative      150   

10.16

   Reports      150   

10.17

   Application of Proceeds      151   

SECTION 11

   MISCELLANEOUS      151   

11.1

   Amendments and Waivers      151   

11.2

   Notices      155   

11.3

   No Waiver; Cumulative Remedies      157   

11.4

   Survival of Representations and Warranties      157   

11.5

   Payment of Expenses and Taxes      157   

11.6

   Successors and Assigns; Participations and Assignments      159   

11.7

   Adjustments; Set-off; Calculations; Computations      164   

11.8

   Judgment      165   

11.9

   Counterparts      166   

11.10

   Severability      166   

11.11

   Integration      166   

11.12

   GOVERNING LAW      166   

11.13

   Submission to Jurisdiction; Waivers      166   

11.14

   Acknowledgements      167   

11.15

   WAIVER OF JURY TRIAL      167   

 

-iii-



--------------------------------------------------------------------------------

          Page  

11.16

   Confidentiality      167   

11.17

   Additional Indebtedness      168   

11.18

   USA Patriot Act Notice      169   

11.19

   Special Provisions Regarding Pledges of Capital Stock in, and Promissory
Notes Owed by, Persons Not Organized in the U.S      169   

11.20

   Joint and Several Liability; Postponement of Subrogation      169   

11.21

   Reinstatement      170   

11.22

   Electronic Execution of Assignments and Certain Other Documents      170   

11.23

   Miscellaneous      170   

11.24

   Effect of Amendment and Restatement on Original Credit Agreement      171   

SCHEDULES

 

A Commitments and Addresses

1.1 Division Accounts

1.2 Existing Liens

4.15(a) DDAs

4.15(b) Type 1 DDAs

5.4 Consents Required

5.14 Subsidiaries

5.16 Environmental Matters

6.1(c) Lien Searches

EXHIBITS

 

A-1 Form of Revolving Note

A-2 Form of Swing Line Note

B Form of Guarantee and Collateral Agreement

C [Reserved]

D Form of U.S. Tax Compliance Certificate

E Form of Assignment and Acceptance

F Form of Officer’s Certificate

G-1 [Reserved]

G-2 Form of CF Intercreditor Agreement

H Form of Swing Line Loan Participation Certificate

I [Reserved]

J Form of Letter of Credit Request

K Form of Borrowing Base Certificate

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of October 20, 2015, among
US FOODS, INC. (the “Parent Borrower”, as further defined in subsection 1.1),
and each Domestic Subsidiary of the Parent Borrower party hereto from time to
time (each a “Borrower,” and together with the Parent Borrower, the
“Borrowers”), the several banks and other financial institutions from time to
time party to this Agreement (as further defined in subsection 1.1, the
“Lenders”), CITIBANK, N.A. (“Citibank”), as administrative agent (in such
capacity, the “Administrative Agent” as further defined in subsection 1.1) and
as an Issuing Lender, and CITICORP NORTH AMERICA, INC., (“Citi”) as collateral
agent (in such capacity, the “ABL Collateral Agent” as further defined in
subsection 1.1) for the Lenders hereunder.

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, the Borrowers are party to that certain ABL Credit Agreement, dated as
of July 3, 2007, as amended by Amendment No. 1, dated as of May 11, 2011,
Amendment No. 2, dated as of December 15, 2011, Amendment No. 3, dated as of
August 15, 2012 and Amendment No. 4, dated as of June 19, 2015 (the “Original
Credit Agreement”);

WHEREAS, the Parent Borrower has requested to amend and restate the Original
Credit Agreement to increase the Tranche A-1 Commitments to $100,000,000 and the
Tranche A Commitments to $1,200,000,000, extend the maturity date and make
certain other changes and amendments contained herein; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement, and it has been agreed by such parties that the Loans
outstanding as of the Restatement Effective Date and other “Obligations” under
and as defined in the Original Credit Agreement shall be governed by and deemed
to be outstanding under this Credit Agreement with the intent that the terms of
the Original Credit Agreement (which shall hereafter have no further effect upon
the parties thereto other than with respect to any action, event,
representation, warranty or covenant occurring, made or applying prior to the
Restatement Effective Date), and all references to the “Credit Agreement” in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2011 Term Credit Agreement”: that term loan credit agreement dated as of May
11, 2011, among the Parent Borrower, the lenders party thereto and Citi as
Administrative Agent and Collateral Agent, as such agreement may be amended,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid,



--------------------------------------------------------------------------------

increased or extended from time to time (whether in whole or in part, whether
with the original administrative agent and lenders or other agents and lenders
or otherwise, and whether provided under the original 2011 Term Credit Agreement
or other credit agreements or otherwise, unless such agreement or instrument
expressly provides that it is not intended to be and is not a 2011 Term Loan
Credit Agreement hereunder).

“2019 Term Loans”: the Term Loans due 2019 borrowed by the Parent Borrower
pursuant to the 2011 Term Credit Agreement, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“2019 Senior Notes”: the 8.5% Senior Notes due 2019 of the Parent Borrower
issued pursuant to the Indenture, dated as of May 11, 2011, among the Parent
Borrower certain Subsidiaries of the Parent Borrower and Wilmington Trust FSB,
as trustee, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“30-Day Excess Global Availability”: as at any date the sum of (x) the quotient
obtained by dividing (a) the amount equal to (1) the sum of each day’s Excess
Facility Availability during the thirty (30) consecutive day period immediately
preceding any Specified Payment plus (2) the sum of each day’s Specified
Suppressed Availability during such period (in each case under this clause
(a) calculated on a pro forma basis to include (without duplication) (i) the
repayment of any Loans during such thirty (30) consecutive day period with funds
equal to all or any portion of proceeds of any Equity Offering, any capital
contribution to the Parent Borrower, or any Incurrence of Indebtedness by the
Parent Borrower or any of its Restricted Subsidiaries (other than Excluded
Junior Capital) and (ii) the borrowing or repayment of any Loans or issuance or
cancellation of any Letters of Credit in connection with such Specified Payment)
by (b) thirty (30) days plus (y) Specified Unrestricted Cash as at such date.

“ABL Collateral Agent”: as defined in the Preamble hereto.

“ABL Facility”: the collective reference to this Agreement, any Loan Documents,
any notes and letters of credit issued pursuant hereto and any guarantee and
collateral agreement, patent and trademark security agreement, mortgages, letter
of credit applications and other guarantees, pledge agreements, security
agreements and collateral documents, and other instruments and documents,
executed and delivered pursuant to or in connection with any of the foregoing,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time, or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement expressly provides that it is not intended to be and is not an ABL
Facility hereunder). Without limiting the generality of the foregoing, the term
“ABL Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Parent Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

 

-2-



--------------------------------------------------------------------------------

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.
“Prime Rate” shall mean the greater of (x) 0% and (y) the rate of interest per
annum publicly announced from time to time by Citibank, N.A. (or another bank of
recognized standing reasonably selected by the Administrative Agent and
reasonably satisfactory to the Borrower Representative) as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by Citibank, N.A. or such
other bank in connection with extensions of credit to debtors). “Federal Funds
Effective Rate” shall mean, for any day, the greater of (x) 0% and (y) weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“ABS Documents”: (i) the Credit and Security Agreement, dated as of August 27,
2012, among RS Funding, the Parent Borrower, Wells Fargo Bank, National
Association, as administrative agent and letter of credit issuer, the other loan
parties from time to time party thereto, as sub-servicers, and the conduit
lenders, committed lenders and managing agents from time to time party thereto,
(ii) the Second Amended and Restated Receivables Sale Agreement, dated as of
August 27, 2012, by and among RS Funding, the Parent Borrower, E&H Distributing,
LLC and the other sellers from time to time party thereto, (iii) the Amended and
Restated Performance Undertaking, dated as of August 27, 2012, executed by the
Parent Borrower in favor of Wells Fargo Bank, National Association, as
administrative agent, and (iv) the ABS Intercreditor Agreement; in each case
under the preceding clauses (i) through (iv) as the same may be amended,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agents,
trustees, purchasers or other parties thereto or other agents, trustees,
purchasers or parties or otherwise, and whether provided under the original
agreements, instruments and documents described in the foregoing clauses
(i) through (iv) or other agreements, instruments, documents or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABS Document hereunder).

“ABS Facility”: the collective reference to the ABS Documents and any
instruments and documents executed and delivered pursuant thereto or in
connection therewith, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original agents, trustees,
purchasers or other parties thereto or other agents, trustees, purchasers or
parties or otherwise, and whether provided under the original ABS Documents or
other agreements, instruments, documents or otherwise, unless such agreement,
instrument or document expressly provides that it is not intended to be and is
not an ABS Facility hereunder).

 

-3-



--------------------------------------------------------------------------------

“ABS Intercreditor Agreement”: the Amended and Restated Intercreditor Agreement,
dated as of August 27, 2012, among RS Funding, the Parent Borrower, Wells Fargo
Bank, National Association, as administrative agent, and the ABL Collateral
Agent, and acknowledged by certain of the Loan Parties, as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith or
herewith.

“Acceleration”: as defined in subsection 9.1(e).

“Accounts”: as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

“Account Debtor”: “account debtor” as defined in Article 9 of the UCC.

“Acquired Business Opco”: as defined in the definition of “Second Merger”.

“Acquired Business Parent”: as defined in the definition of “Acquisition”.

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Acquisition”: the acquisition by Restore Acquisition Corp. (“Acquisition
Corp.”), a corporation organized by Clayton, Dubilier & Rice, Inc. and KKR,
pursuant to the Stock Purchase Agreement, dated May 2, 2007 (the “Acquisition
Agreement”), with Ahold U.S.A., Inc. and Koninklijke Ahold N.V., pursuant to
which Acquisition Corp. acquired all of the equity interests of U.S.
Foodservice, a Delaware corporation (the “Acquired Business Parent”), and
certain intellectual property.

“Acquisition Agreement”: as defined in the definition of “Acquisition”.

“Acquisition Corp.”: as defined in the definition of “Acquisition”.

“Additional Commitments”: as defined in subsection 2.6(a).

 

-4-



--------------------------------------------------------------------------------

“Additional Committing Lenders”: as defined in subsection 2.6(c).

“Additional Indebtedness”: as defined in the CF Intercreditor Agreement.

“Additional Loans”: as defined in subsection 2.6(b).

“Additional Revolving Credit Amendment”: as defined in subsection 2.6(c).

“Additional Revolving Credit Closing Date”: as defined in subsection 2.6(d).

“Additional Lender”: as defined in subsection 2.6(c).

“Adjustment Date”: each date on or after the last day of the Parent Borrower’s
first fiscal quarter ended after the Restatement Effective Date, that is the
second Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(b)
with respect to such fiscal period.

“Administrative Agent”: as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 10.10.

“Affected Loans”: as defined in subsection 4.9.

“Affected Rate”: as defined in subsection 4.7.

“Affiliate”: of any specified Person, means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Advance”: as defined in subsection 2.1(d).

“Agent Advance Period”: as defined in subsection 2.1(d).

“Agents”: the collective reference to the Administrative Agent and the ABL
Collateral Agent.

“Aggregate Outstanding Revolving Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding, (b) such Lender’s Commitment
Percentage of the L/C Obligations then outstanding, (c) such Lender’s Commitment
Percentage of the Swing Line Loans then outstanding and (d) such Lender’s
Commitment Percentage of Agent Advances then outstanding; provided that clause
(d) of this definition shall be disregarded with respect to any Agent Advance
solely for purposes of calculating Excess Global Availability and Excess
Facility Availability and solely to the extent that the making of such Agent
Advance would result in the occurrence of a Liquidity Event. Unless the context
otherwise requires, the term “Aggregate Outstanding Revolving Credit” refers to
the Aggregate Outstanding Revolving Credit of all Lenders.

 

-5-



--------------------------------------------------------------------------------

“Aggregate Outstanding Tranche A Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Tranche A
Loans made by such Lender then outstanding, (b) such Lender’s Commitment
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Commitment Percentage of the Swing Line Loans then outstanding. Unless the
context otherwise requires, the term “Aggregate Outstanding Tranche A Credit”
refers to the Aggregate Outstanding Tranche A Credit of all Lenders.

“Aggregate Outstanding Tranche A-1 Credit”: as to any Lender at any time, the
aggregate principal amount of all Tranche A-1 Loans made by such Lender then
outstanding. Unless the context otherwise requires, the term “Aggregate
Outstanding Tranche A-1 Credit” refers to the Aggregate Outstanding Tranche A-1
Credit of all Lenders.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Amendment No. 1 Effective Date”: May 11, 2011.

“Applicable Commitment Fee Percentage”: From and after the Restatement Effective
Date, the Applicable Commitment Fee Percentage will be 0.250% per annum.

“Applicable Margin”: in respect of (a) Tranche A Loans and Swing Line Loans
during the period from the Restatement Effective Date until the first Adjustment
Date following the Restatement Effective Date (i) with respect to ABR Loans, the
applicable rate per annum set forth under the heading “Applicable Margin for
Tranche A ABR Loans” and (ii) with respect to Eurocurrency Loans, the applicable
rate per annum set forth under the heading “Applicable Margin for Tranche A
Eurocurrency Loans” and (b) Tranche A-1 Loans during the period from the
Restatement Effective Date until the first Adjustment Date following the
Restatement Effective Date (i) with respect to ABR Loans, the applicable rate
per annum set forth under the heading “Applicable Margin for Tranche A-1 ABR
Loans” and (ii) with respect to Eurocurrency Loans, the applicable rate per
annum set forth under the heading “Applicable Margin for Tranche A-1
Eurocurrency Loans”, in each case, on the Pricing Grid which corresponds to the
Consolidated Secured Leverage Ratio determined from the financial statements and
compliance certificate relating to the end of the fiscal quarter most recently
preceding the Restatement Effective Date for which financial statements have
been delivered under the Original Credit Agreement pursuant to subsection 7.1(a)
or 7.1(b).

The Applicable Margins will be adjusted on each Adjustment Date to the
applicable rate per annum set forth under the heading “Applicable Margin for
Tranche A ABR Loans” or “Applicable Margin for Tranche A Eurocurrency Loans” in
the case of Tranche A Loans and Swing Line Loans, and “Applicable Margin for
Tranche A-1 ABR Loans” or “Applicable Margin for Tranche A-1 Eurocurrency Loans”
in the case of Tranche A-1 Loans on the Pricing Grid which corresponds to the
Consolidated Secured Leverage Ratio determined from the financial statements and
compliance certificate relating to the end of the fiscal quarter most recently
preceding such Adjustment Date for which financial statements have been
delivered

 

-6-



--------------------------------------------------------------------------------

pursuant to subsection 7.1(a) or 7.1(b); provided that in the event that the
financial statements required to be delivered pursuant to subsection 7.1(a) or
7.1(b), as applicable, and the related compliance certificate required to be
delivered pursuant to subsection 7.2(b) are not delivered when due, then:

(1) if such financial statements and compliance certificate are delivered after
the date such financial statements and compliance certificate were required to
be delivered (without giving effect to any applicable cure period) and the
Applicable Margin increases from that previously in effect as a result of the
delivery of such financial statements, then the Applicable Margin in respect of
Revolving Loans and Swing Line Loans during the period from the date upon which
such financial statements were required to be delivered (without giving effect
to any applicable cure period) until the date upon which they actually are
delivered shall, except as otherwise provided in clause (3) below, be the
Applicable Margin as so increased;

(2) if such financial statements and compliance certificate are delivered after
the date such financial statements and compliance certificate were required to
be delivered and the Applicable Margin decreases from that previously in effect
as a result of the delivery of such financial statements, then such decrease in
the Applicable Margin shall not become applicable until the date upon which the
financial statements and compliance certificate are delivered; and

(3) if such financial statements and compliance certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and compliance certificate were required to be delivered (after the expiration
of the applicable cure period) until two Business Days following the date upon
which they actually are delivered, the Applicable Margin with respect to
(A) Tranche A Loans and Swing Line Loans shall be 0.75% per annum, in the case
of ABR Loans, and 1.75% per annum in the case of Eurocurrency Loans and
(B) Tranche A-1 Loans shall be 2.00% per annum, in the case of ABR Loans, and
3.00% per annum, in the case of Eurocurrency Loans (it being understood that the
foregoing shall not limit the rights of the Administrative Agent and the Lenders
set forth in Section 9.1).

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 4.4 and (ii) all notices of any
Default.

“Approved Electronic Platform”: as defined in subsection 10.14.

“Approved Fund”: as defined in subsection 11.6(b).

 

-7-



--------------------------------------------------------------------------------

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Parent Borrower or any of its
Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction), other than (i) a disposition to the
Parent Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary
course of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable, (v) any
Restricted Payment Transaction, (vi) a disposition that is governed by the
provisions of subsection 8.3, (vii) any Financing Disposition, (viii) any “fee
in lieu” or other disposition of assets to any governmental authority or agency
that continue in use by the Parent Borrower or any Restricted Subsidiary, so
long as the Parent Borrower or any Restricted Subsidiary may obtain title to
such assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Parent Borrower or any Restricted
Subsidiary after the Closing Date, including without limitation any
sale/leaseback transaction or asset securitization, (xi) any disposition arising
from foreclosure, condemnation or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or pursuant to buy/sell arrangements under any
joint venture or similar agreement or arrangement, (xii) any disposition of
Capital Stock, Indebtedness or other securities of an Unrestricted Subsidiary,
(xiii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Parent
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), entered
into in connection with such acquisition, (xiv) a disposition of not more than
5% of the outstanding Capital Stock of a Foreign Subsidiary that has been
approved by the Board of Directors, (xv) any disposition or series of related
dispositions for aggregate consideration not to exceed $25.0 million (not to
exceed $160.0 million in the aggregate), (xvi) any Exempt Sale and Leaseback
Transaction, (xvii) the abandonment or other disposition of patents, trademarks
or other intellectual property that are, in the reasonable judgment of the
Parent Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Subsidiaries taken as a
whole and (xviii) dispositions for Net Available Cash not exceeding in the
aggregate in any fiscal year (A) $25.0 million minus (B) the Net Available Cash
in such fiscal year from Recovery Events classified by the Parent Borrower
pursuant to clause (y) of the definition of “Recovery Event.”

“Assignee”: as defined in subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E.

 

-8-



--------------------------------------------------------------------------------

“Availability Reserves”: without duplication of any other reserves or items that
are otherwise addressed or excluded through eligibility criteria, such reserves,
subject to subsection 2.1(c), as the Administrative Agent in its Permitted
Discretion determines as being appropriate to reflect any impediments to the
realization upon the Collateral consisting of Eligible Accounts, Eligible
Inventory or Eligible Transportation Equipment included in the Tranche A
Borrowing Base (including claims that the Agents determine will need to be
satisfied in connection with the realization upon such Collateral).

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Commitment at such time over
(b) the sum of (i) the aggregate unpaid principal amount at such time of all
Revolving Loans made by such Lender, (ii) an amount equal to such Lender’s
Commitment Percentage of the aggregate unpaid principal amount at such time of
all Swing Line Loans; provided that for purposes of calculating Available
Commitments pursuant to subsection 4.5(a) such amount in this clause (b)(ii)
shall be zero, (iii) an amount equal to such Lender’s Commitment Percentage of
the outstanding L/C Obligations at such time and (iv) an amount equal to such
Lender’s Revolving Percentage of the outstanding Agent Advances at such time;
collectively, as to all the Lenders, the “Available Commitments.”

“BANA”: Bank of America, N.A.

“Bank Indebtedness”: Bank Indebtedness or Credit Facility Indebtedness, as the
case may be, as defined in the Term Loan Credit Agreement.

“Bankruptcy Law”: Title 11, United States Code, or any similar Federal, state or
foreign law for the relief of debtors.

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

“BMO”: BMO Harris Bank, N.A.

“Borrower”: as defined in the Preamble.

“Borrower Representative”: US Foods, Inc., in its capacity as Borrower
Representative pursuant to the provisions of subsection 10.15, or any successor
borrower representative under this Agreement.

 

-9-



--------------------------------------------------------------------------------

“Borrowing”: the borrowing of one Type of Loan from all the Lenders having
Commitments (or resulting from a conversion or conversions on such date) having
in the case of Eurocurrency Loans the same Interest Period.

“Borrowing Base Certificate”: as defined in subsection 7.2(f).

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2 as a date on which any Borrower requests the Lenders to make Loans hereunder
or the Issuing Lender to issue Letters of Credit hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with any Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Subsidiaries during such
period (exclusive of (i) expenditures made for Investments not prohibited hereby
or for acquisitions permitted by subsection 8.5, (ii) interest capitalized
during such period, (iii) expenditures that are paid for by a third party
(excluding such Person and any of its consolidated Subsidiaries) and for which
neither such Person nor any of its consolidated Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person or (iv) expenditures made
with the proceeds of any equity securities issued or capital contributions
received, or Indebtedness incurred, by such Person or any of its consolidated
Subsidiaries) which, in accordance with GAAP, are or should be included in
“capital expenditures.”

“Capital Stock”: of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
The European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any lender
under any Senior Credit Facility or any affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500.0 million (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2

 

-10-



--------------------------------------------------------------------------------

or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended and (g) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors.

“CD&R”: Clayton, Dubilier & Rice, LLC, and any successor in interest thereto,
and any successor to its investment management business.

“CD&R Investors”: collectively (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor thereto, (ii) CD&R Parallel Fund VII, L.P., or any successor
thereto, (iii) CD&R Parallel Fund VII (Co-Investment), L.P., or any successor
thereto and (iv) any Affiliate of any Person referred to in clauses (i) through
(iii) of this definition.

“CF Loan Documents”: the Revolving Loan Documents and the Term Loan Documents.

“CF Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, among the Revolving Administrative Agent, the Revolving Collateral
Agent, the Term Administrative Agent, the Term Collateral Agent, the
Administrative Agent, and the ABL Collateral Agent, and acknowledged by certain
of the Loan Parties, substantially in the form attached as Exhibit G-2, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith or herewith.

“CGMI”: Citigroup Global Markets Inc. in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

“Change in Consolidated Working Capital”: for any period, a positive or negative
number equal to the amount of Consolidated Working Capital at the beginning of
such period minus the amount of Consolidated Working Capital at the end of such
period.

“Change in Law”: as defined in subsection 4.11(a).

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of (A) so long as the Parent Borrower is a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Parent Borrower is not a Subsidiary of any Parent, shares
of Voting Stock having less than 35% of the total voting power of all
outstanding shares of the Parent Borrower and (y) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than
one or more Permitted Holders, shall be the “beneficial owner” of (A) so long as
the Parent Borrower is a Subsidiary of any Parent, shares of

 

-11-



--------------------------------------------------------------------------------

Voting Stock having more than 35% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Parent Borrower is not a Subsidiary of any Parent, shares
of Voting Stock having more than 35% of the total voting power of all
outstanding shares of the Parent Borrower; (ii) the Continuing Directors shall
cease to constitute a majority of the members of the Board of Directors of the
Parent Borrower; or (iii) a “Change of Control” as defined in the Senior Interim
Loan Agreement or the Senior Subordinated Interim Loan Agreement.
Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

“Citi”: as defined in the Preamble.

“Citibank”: as defined in the Preamble.

“Closing Date”: July 3, 2007.

“CMBS Loan Documents”: (i) the Loan and Security Agreement, dated as of the
Closing Date, by and among USF Propco I, LLC, as borrower, and German American
Capital Corporation, Goldman Sachs Mortgage Company, JPMorgan Chase Bank, N.A.,
Citigroup Global Capital Markets Realty Corp., Morgan Stanley Mortgage Capital
Holdings LLC and Greenwich Capital Financial Products, Inc., as lender, (ii) the
Loan and Security Agreement, dated as of the Closing Date, by and among USF
Propco II, LLC, as borrower, and Commercial Mortgage Capital, L.P., JPMorgan
Chase Bank, N.A., Citigroup Global Capital Markets Realty Corp., Morgan Stanley
Mortgage Capital Holdings LLC and Greenwich Capital Financial Products, Inc., as
lender, (iii) the Mezzanine Loan and Security Agreement (First Mezzanine), dated
as of the Closing Date, by and among USF Propco Mezz A, LLC, as borrower, and
German American Capital Corporation, Goldman Sachs Mortgage Company, JPMorgan
Chase Bank, N.A., Citigroup Global Capital Markets Realty Corp., Morgan Stanley
Mortgage Capital Holdings LLC and Greenwich Capital Financial Products, Inc., as
lenders, (iv) the Mezzanine Loan And Security Agreement (Second Mezzanine),
dated as of the Closing Date, by and among USF Propco Mezz B, LLC, as borrower,
and German American Capital Corporation, Goldman Sachs Mortgage Company,
JPMorgan Chase Bank, N.A., Citigroup Global Capital Markets Realty Corp., Morgan
Stanley Mortgage Capital Holdings LLC and Greenwich Capital Financial Products,
Inc., as lender, and (v) the Mezzanine Loan and Security Agreement (Third
Mezzanine), dated as of the Closing Date, by and among USF Propco Mezz C, LLC,
as borrower, and German American Capital Corporation, Goldman Sachs Mortgage
Company, JPMorgan Chase Bank, N.A., Citigroup Global Capital Markets Realty
Corp., Morgan Stanley Mortgage Capital Holdings LLC and Greenwich Capital
Financial Products, Inc., as lenders; in each case under the preceding clauses
(i) through (v) as the same may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agents, trustees, lenders or other parties
thereto or other agents, trustees, lenders or parties or otherwise, and whether
provided under the original agreements, instruments and documents described in
the foregoing clauses (i) through (v) or other agreements, instruments,
documents or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not a CMBS Loan Document
hereunder.

 

-12-



--------------------------------------------------------------------------------

“CMBS Loan Facility”: a mortgage-backed term loan facility entered into by one
or more Special Purpose Subsidiaries of the Parent Borrower in an aggregate
principal amount of up to approximately $677.0 million.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Tranche A Commitment of such Lender, the
Tranche A-1 Commitment of such Lender or the commitment of such Lender to
acquire participations in Agent Advances.

“Commitment Percentage”: as to any Lender, the percentage of the aggregate
Commitments constituted by its Commitment (or, if the Commitments have
terminated or expired, the percentage of (a) the sum of (i) such Lender’s then
outstanding Revolving Loans plus (ii) such Lender’s interests in the aggregate
L/C Obligations, Agent Advances and Swing Line Loans then outstanding then
constituting (b) the sum of (i) the aggregate Revolving Loans of all the Lenders
then outstanding plus (ii) the aggregate L/C Obligations, Agent Advances and
Swing Line Loans then outstanding).

“Commitment Period”: the period from and including the Closing Date to but not
including the Maturity Date, or such earlier date as the Commitments shall
terminate as provided herein.

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

“Concentration Account”: as defined in subsection 4.15(b).

“Concentration Account Agreement”: as defined in subsection 4.15(b).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower Representative on request); provided that the designation
by any Lender of a Conduit Lender shall not relieve the designating Lender of
any of its obligations under this Agreement, including its obligation to fund a
Loan if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to

 

-13-



--------------------------------------------------------------------------------

deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to any provision of
this Agreement, including without limitation subsections 4.10, 4.11, 4.12 or
11.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Commitment or (c) be designated if such designation would otherwise increase
the costs of the ABL Facility to any Borrower.

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum (Public Version) dated June 2007 and furnished to the Lenders.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available, to (ii) Consolidated Interest Expense for such four fiscal
quarters (in each of the foregoing clauses (i) and (ii), determined for each
fiscal quarter (or portion thereof) of the four fiscal quarters ending prior to
the Closing Date, on a pro forma basis to give effect to the Acquisition
(including the Merger and (if applicable) the Second Merger) as if it had
occurred at the beginning of such four-quarter period); provided that

(i) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation),

(ii) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period,

 

-14-



--------------------------------------------------------------------------------

(iii) if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Parent Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, defeased or otherwise acquired, retired or discharged
with respect to the Parent Borrower and its continuing Restricted Subsidiaries
in connection with such Sale for such period (including but not limited to
through the assumption of such Indebtedness by another Person) plus (B) if the
Capital Stock of any Restricted Subsidiary is sold, the Consolidated Interest
Expense for such period attributable to the Indebtedness of such Restricted
Subsidiary to the extent the Parent Borrower and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such Sale,

(iv) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period,

(v) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Parent Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period, and

(vi) Excluded Junior Capital (and Consolidated Interest Expense in respect
thereof) shall be excluded from the calculation of the Consolidated Coverage
Ratio.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of

 

-15-



--------------------------------------------------------------------------------

anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Parent Borrower. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Parent
Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Parent Borrower or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Parent Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Current Portion of Long Term Debt”: as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus the following to the extent deducted in calculating such Consolidated Net
Income, without duplication: (i) provision for all taxes (whether or not paid,
estimated or accrued) based on income, profits or capital (including penalties
and interest, if any), (ii) Consolidated Interest Expense, all items excluded
from the definition of Consolidated Interest Expense pursuant to clause
(iii) thereof (other than Special Purpose Financing Expense), any Special
Purpose Financing Fees and (for purposes of calculating the Consolidated Secured
Leverage Ratio and the Consolidated Total Leverage Ratio) any Special Purpose
Financing Expense, (iii) depreciation, amortization (including but not limited
to amortization of goodwill and intangibles and amortization and write-off of
financing costs) and all other non-cash charges or non-cash losses, (iv) any
expenses or charges related to any Equity Offering, Investment or Indebtedness
permitted by this Agreement (whether or not consummated or incurred, and
including any sale of Capital Stock to the extent the proceeds thereof were
intended to be contributed to the equity capital of the Parent Borrower or any
of its Restricted Subsidiaries), (v) the amount of any minority interest
expense, (vi) any management, monitoring, consulting and advisory fees and
related expenses paid to any of CD&R, KKR or any of their respective Affiliates,
(vii) interest and investment income, (viii) the amount of net cost savings
projected by the Parent Borrower in good faith to be realized as a result of
actions taken or to be taken (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (x) such cost savings are reasonably identifiable and factually
supportable, (y) such actions have been taken or are to be taken within 15
months after the date of determination to take such action and (z) the aggregate
amount of cost savings added pursuant to this clause (viii) shall not exceed
$50.0 million for any four consecutive quarter period (which adjustments may be
incremental to pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Coverage Ratio,” “Consolidated Secured Leverage
Ratio” or “Consolidated Total

 

-16-



--------------------------------------------------------------------------------

Leverage Ratio”), (ix) the amount of loss on any Financing Disposition and
(x) any costs or expenses pursuant to any management or employee stock option or
other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Parent
Borrower or an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Stock) and excluded from the calculation set forth in subsection
8.5(a)(iii). In addition, for the purpose of determining compliance with
subsection 8.1 hereof, Consolidated EBITDA shall include the amount of any
Specified Equity Contribution.

“Consolidated Fixed Charge Coverage Ratio”: as of the last day of the Most
Recent Four Quarter Period, the ratio of (a) (i) Consolidated EBITDA for such
period minus (ii) the unfinanced portion of all Capital Expenditures (excluding
any Capital Expenditure made in an amount equal to all or part of the proceeds,
applied within twelve months of receipt thereof, of (x) any casualty insurance,
condemnation or eminent domain or (y) any sale of assets (other than Inventory))
of the Parent Borrower and its consolidated Restricted Subsidiaries during such
period, to (b) the sum, without duplication, of (i) Debt Service Charges payable
in cash by the Parent Borrower and its consolidated Restricted Subsidiaries
during such period plus (ii) federal, state and foreign income taxes paid in
cash by the Parent Borrower and its consolidated Restricted Subsidiaries (net of
refunds received) for the period of four full fiscal quarters ending on such
date plus (iii) solely for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio in connection with the making of any Restricted Payment (other
than Restricted Acquisitions) pursuant to Section 8.5(b)(vii), dividends paid in
cash by the Parent Borrower during the relevant period pursuant to subsection
8.5(b)(vii). Excluded Junior Capital (and Consolidated Interest Expense in
respect thereof) shall be excluded from the calculation of the Consolidated
Fixed Charge Coverage Ratio.

“Consolidated Indebtedness”: at the date of determination thereof, an amount
equal to the aggregate principal amount of outstanding Indebtedness of the
Parent Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations).

“Consolidated Interest Expense”: for any period,

(i) the total interest expense of the Parent Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Parent Borrower and its Restricted Subsidiaries,
including without limitation any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations,
(b) amortization of debt discount, (c) interest in respect of Indebtedness of
any other Person that has been Guaranteed by the Parent Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Parent Borrower or any Restricted Subsidiary, (d) non-cash interest
expense, (e) the interest portion of any deferred payment obligation, and
(f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

 

-17-



--------------------------------------------------------------------------------

(ii) Preferred Stock dividends paid in cash in respect of Disqualified Stock of
the Parent Borrower held by Persons other than the Parent Borrower or a
Restricted Subsidiary, minus

(iii) to the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, Special Purpose
Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, and any “additional
interest” in respect of registration rights arrangements for any securities
(including any Senior Notes or Senior Subordinated Notes), plus

(iv) dividends paid in cash on Designated Preferred Stock and Refunding Capital
Stock that is Preferred Stock pursuant to subsection 8.5(b)(xi)(A) or (B),

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that (x) gross interest expense shall be
determined after giving effect to any net payments made or received by the
Parent Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements and (y) clauses (ii) and (iv) shall not apply for purposes of
determining the amount of Consolidated Interest Expenses included in Debt
Service Charges.

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
period of four fiscal quarters ending on or prior to June 28, 2008, Consolidated
Interest Expense for such period of four fiscal quarters shall be deemed to be
(i) in the case of the period ended at the end of the fiscal quarter ended
September 29, 2007, Consolidated Interest Expense accrued from the Closing Date
through September 29, 2007, divided by the actual number of days elapsed from
the Closing Date and multiplied by 90 (the product of such multiplication is
being referred to as the “Q307 Consolidated Interest Expense”) and further
multiplied by 4, (ii) in the case of the period ended at the end of the fiscal
quarter ended December 29, 2007, Consolidated Interest Expense for the period of
two fiscal quarters ended at the end of such fiscal quarter (with the
Consolidated Interest Expense for the fiscal quarter ended September 29, 2007
being equal to the Q307 Consolidated Interest Expense) multiplied by 2, (iii) in
the case of the period ended at the end of the fiscal quarter ended March 29,
2008, Consolidated Interest Expense for the period of three fiscal quarters
ended at the end of such fiscal quarter (with the Consolidated Interest Expense
for the fiscal quarter ended September 29, 2007 being equal to the Q307
Consolidated Interest Expense) multiplied by 4/3 and (iv) in the case of the
period ended at the end of the fiscal quarter ended June 28, 2008, Consolidated
Interest Expense for the period of four fiscal quarters ended at the end of such
fiscal quarter (with the Consolidated Interest Expense for the fiscal quarter
ended September 29, 2007 being equal to the Q307 Consolidated Interest Expense).

“Consolidated Long Term Debt”: as of any date of determination, all long term
debt of the Parent Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
7.1.

 

-18-



--------------------------------------------------------------------------------

“Consolidated Net Income”: for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i) any net income (loss) of any Unrestricted Subsidiary and (solely for
purposes of determining the amount available for Restricted Payments under
subsection 8.5(a)(iii)(A) and of determining Excess Cash Flow) any net income
(loss) of any Person that is not the Parent Borrower or a Subsidiary, except
that the Parent Borrower’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount actually distributed by such Person during such period to the Parent
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (ii) below),

(ii) solely for purposes of determining the amount available for Restricted
Payments under subsection 8.5(a)(iii)(A) and of determining Excess Cash Flow,
any net income (loss) of any Restricted Subsidiary that is not a Borrower or a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to the Loan Documents and the other
Transaction Documents, and (z) restrictions in effect on the Closing Date with
respect to a Restricted Subsidiary and other restrictions with respect to such
Restricted Subsidiary that taken as a whole are not materially less favorable to
the Lenders than such restrictions in effect on the Closing Date), except that
the Parent Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of any dividend or distribution that was or that could have
been made by such Restricted Subsidiary during such period to the Parent
Borrower or another Restricted Subsidiary (subject, in the case of a dividend
that could have been made to another Restricted Subsidiary, to the limitation
contained in this clause),

(iii) any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Parent Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) or (y) the disposal,
abandonment or discontinuation of operations of the Parent Borrower or any
Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations,

 

-19-



--------------------------------------------------------------------------------

(iv) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges (or any amortization thereof) associated with the
Transactions or any acquisition, merger or consolidation, whether or not
completed), any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses, any signing, retention or completion bonuses, and any costs
associated with curtailments or modifications to pension and post-retirement
employee benefit plans,

(v) the cumulative effect of a change in accounting principles,

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(vii) any unrealized gains or losses in respect of Currency Agreements,

(viii) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(ix) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards,

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation or transaction gains or losses in respect of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
accounting adjustments),

(xii) any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

(xiii) any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

(xiv) any accruals and reserves established or adjusted within twelve months
after the Closing Date that are established as a result of the Transactions, and
any changes as a result of adoption or modification of accounting policies, and

 

-20-



--------------------------------------------------------------------------------

(xv) to the extent covered by insurance and actually reimbursed (or the Parent
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

Notwithstanding the foregoing, for the purpose of subsection 8.5(a)(iii)(A)
only, there shall be excluded from Consolidated Net Income, without duplication,
any income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Parent Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Parent Borrower to
increase the amount of Restricted Payments permitted under such covenant
pursuant to subsection 8.5(a)(iii)(C) or (D).

In addition, for purposes of subsection 8.5(a)(iii)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Parent Borrower for such period; and each Person that is a Restricted
Subsidiary upon giving effect to the Transactions shall be deemed to be a
Restricted Subsidiary, and the Transactions shall not constitute a sale or
disposition under clause (iii) above for purposes of such determination.

“Consolidated Secured Indebtedness”: as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that is then secured
by Liens on property or assets of the Parent Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Parent Borrower and its
Restricted Subsidiaries as of the date of the Parent Borrower’s consolidated
balance sheet most recently delivered under subsection 7.1.

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Parent Borrower are available
(determined, for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Acquisition (including the Merger and (if applicable) the Second Merger)
as if it had occurred at the beginning of such four-quarter period), provided
that:

(i) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

-21-



--------------------------------------------------------------------------------

(ii) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period;

(iii) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (i) or (ii) above if made by the Parent Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period; and

(iv) Excluded Junior Capital (and Consolidated Interest Expense in respect
thereof) shall be excluded from the calculation of the Consolidated Secured
Leverage Ratio.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Parent Borrower.

“Consolidated Short Term Debt”: as of any date of determination, all short term
debt of the Parent Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
7.1.

“Consolidated Tangible Assets”: as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which such a balance sheet is available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (1) the aggregate principal amount of outstanding Indebtedness of the
Parent Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt

 

-22-



--------------------------------------------------------------------------------

obligations evidenced by bonds, debentures, notes or similar instruments,
determined on a Consolidated basis in accordance with GAAP (excluding items
eliminated in Consolidation, and for the avoidance of doubt, excluding Hedging
Obligations), minus (2) the aggregate amount of Unrestricted Cash of the Parent
Borrower and its Restricted Subsidiaries disclosed on the Parent Borrower’s
consolidated balance sheet most recently delivered under subsection 7.1.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Parent Borrower are available
(determined, for each fiscal quarter of the four fiscal quarters ending prior to
the Closing Date, on a pro forma basis to give effect to the Acquisition
(including the Merger and (if applicable) the Second Merger) as if it had
occurred at the beginning of such four-quarter period), provided that:

(i) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(ii) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period;

(iii) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (i) or (ii) above if made by the Parent Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period; and

(iv) Excluded Junior Capital (and Consolidated Interest Expense in respect
thereof) shall be excluded from the calculation of the Consolidated Total
Leverage Ratio.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Parent Borrower.

 

-23-



--------------------------------------------------------------------------------

“Consolidated Working Capital”: as of any date of determination, the aggregate
amount of all current assets (excluding cash, Cash Equivalents and deferred
taxes recorded as assets) minus the aggregate amount of all current liabilities
(excluding, without duplication, Indebtedness Incurred under the Revolving
Facility or ABL Facility, Consolidated Current Portion of Long Term Debt, any
Indebtedness described in subsections 7.1(b)(ix) and (xi) (or any similar
provision) of the Term Loan Credit Agreement, working capital debt of Foreign
Subsidiaries and deferred taxes recorded as liabilities), in each case
determined on a

Consolidated basis for the Parent Borrower and its Restricted Subsidiaries.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning. For periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Parent Borrower shall be to the consolidated financial
statements of the Acquired Business Parent (with Subsidiaries of the Acquired
Business Parent being deemed Subsidiaries of the Parent Borrower), as the
context may require.

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”: the directors of the Board of Directors of the Parent
Borrower on the Closing Date, after giving effect to the Transactions and the
other transactions contemplated thereby, and each other director if, in each
case, such other director’s nomination for election to the Board of Directors of
the Parent Borrower is recommended by at least a majority of the then Continuing
Directors or the election of such other director is approved by one or more
Permitted Holders.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Parent Borrower to permit the Incurrence of Contribution Indebtedness
pursuant to subsection 7.1(b)(xii) of the Term Loan Credit Agreement.

“Contribution Indebtedness”: Indebtedness of the Parent Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than twice
the aggregate

 

-24-



--------------------------------------------------------------------------------

amount of cash contributions (other than Excluded Contributions and Specified
Equity Contributions) made to the capital of the Parent Borrower or such
Restricted Subsidiary after the Closing Date (whether through the issuance or
sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is incurred within 180 days after the making of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate signed by a Responsible Officer on the date of Incurrence
thereof.

“Credit Facilities”: one or more of (i) the Term Loan Facility, (ii) the
Revolving Facility, (iii) the ABL Facility, (iv) the ABS Facility (unless
otherwise designated by the Borrower Representative as not a Credit Facility),
(v) the CMBS Loan Facility (unless otherwise designated by the Borrower
Representative as not a Credit Facility) and (vi) any other facilities or
arrangements designated by the Parent Borrower, in each case with one or more
banks or other lenders or institutions providing for revolving credit loans,
term loans, receivables, inventory or real estate financings (including without
limitation through the sale of receivables inventory, real estate and/or other
assets to such institutions or to special purpose entities formed to borrow from
such institutions against such receivables, inventory, real estate and/or other
assets or the creation of any Liens in respect of such receivables, inventory,
real estate and/or other assets in favor of such institutions), letters of
credit or other Indebtedness, in each case, including all agreements,
instruments and documents executed and delivered pursuant to or in connection
with any of the foregoing, including but not limited to any notes and letters of
credit issued pursuant thereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages or letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

“Cumulative Excess Cash Flow”: the amount equal to the sum of Excess Cash Flow
(but not less than zero) for the first fiscal year ending on or after
December 27, 2008 and Excess Cash Flow (but not less than zero in any fiscal
year) for each succeeding and completed fiscal year. For purposes of determining
Cumulative Excess Cash Flow, Excess Cash Flow shall be calculated without
reduction for any amount applied to permit a Restricted Payment.

“Cumulative Retained Excess Cash Flow”: the amount (if any) of Cumulative Excess
Cash Flow that (a) was not required to be applied to prepay the Term Loans
pursuant to subsection 3.4(b) of the Term Loan Credit Agreement (or, should the
subsection numbering or organization of the Term Loan Credit Agreement be
changed following an amendment thereto, the corresponding subsection of the Term
Loan Credit Agreement), and (b) was not previously applied to permit a
Restricted Payment (to the extent of the amount of such Restricted Payment that
then remains outstanding). The Borrower Representative shall promptly notify the
Administrative Agent of any application of such amount as contemplated by clause
(b) above.

 

-25-



--------------------------------------------------------------------------------

“Cure Amount”: as defined in subsection 9.2(a).

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“DBNY”: Deutsche Bank AG New York Branch.

“DBSI”: Deutsche Bank Securities Inc.

“DDAs”: any checking or other demand deposit account listed on Schedule 4.15(a),
as the same may be modified from time to time by notice to the Administrative
Agent, which checking or other demand deposit account is maintained by the Loan
Parties in which cash proceeds of Division Accounts, Inventory and
Transportation Equipment constituting Collateral (which proceeds constitute
Collateral) are located or are expected to be located (and for the avoidance of
doubt excluding any account if such account is, or all of the funds and other
assets owned by a Loan Party held in such account are, excluded from the
Collateral pursuant to any Security Document). “Type 1 DDAs”are those DDAs
listed on Schedule 4.15(b) hereto. “Type 2 DDAs”are all DDAs other than Type 1
DDAs.

“Debt Service Charges”: for any period, the sum of (a) Consolidated Interest
Expense plus (b) scheduled principal payments required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of the Term Loan Facility, the Senior Notes or the Senior
Subordinated Notes of the Parent Borrower and its consolidated Restricted
Subsidiaries, plus (c) scheduled mandatory payments on account of Disqualified
Stock of the Parent Borrower and its consolidated Restricted Subsidiaries
(whether in the nature of dividends, redemption, repurchase or otherwise)
required to be made during such period, in each case determined on a
Consolidated basis in accordance with GAAP.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9.1, has been satisfied.

“Default Notice”: as defined in subsection 9.1(e).

“Defaulting Lender”: as defined in subsection 4.8(c).

“Designated Preferred Stock”: Preferred Stock of the Parent Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate signed by a Responsible Officer of the Parent Borrower
and delivered to the Administrative Agent.

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio.”

 

-26-



--------------------------------------------------------------------------------

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in the
Senior Interim Loan Agreement or the Senior Subordinated Interim Loan Agreement,
or any Senior Notes Indenture or Senior Subordinated Notes Indenture)
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset
Disposition or “Asset Disposition” as defined in the Senior Interim Loan
Agreement or the Senior Subordinated Interim Loan Agreement, or any Senior Notes
Indenture or Senior Subordinated Notes Indenture), in whole or in part, in each
case on or prior to the Maturity Date; provided that Capital Stock issued to any
employee benefit plan, or by any such plan to any employees of the Parent
Borrower or any Subsidiary, shall not constitute Disqualified Stock solely
because it may be required to be repurchased or otherwise acquired or retired in
order to satisfy applicable statutory or regulatory obligations.

“Division Accounts”: as defined in “Eligible Accounts.”

“Dollars”and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower other
than a Foreign Subsidiary.

“Dormant Subsidiary”: any Subsidiary of the Parent Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of four consecutive fiscal quarters of the Parent Borrower and
has total assets of less than $4.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20.0 million in the aggregate.

“Eligible Accounts”: those Accounts created and owned by any of the Borrowers
and the Subsidiary Guarantors in the ordinary course of its business, arising
out of its sale, lease or rental of goods or rendition of services by one of the
divisions listed on Schedule 1.1 hereto as determined by the Parent Borrower on
the Closing Date (as may be modified by the Parent Borrower from time to time
after the Closing Date with the Administrative Agent’s consent, not to be
unreasonably withheld) (the “Division Accounts”), that comply in all material
respects with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash. Eligible Accounts shall not include the following:

 

-27-



--------------------------------------------------------------------------------

(i) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date,

(ii) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,

(iii) Without duplication, the amount of any credit balances greater than 90
days past their original invoice date with respect to any Account,

(iv) Accounts with respect to which the Account Debtor is (i) an Affiliate of
any Loan Party (other than a portfolio company of any of the Investors or their
respective Affiliates) or (ii) an employee or agent of any Loan Party or any
Affiliate of such Loan Party (other than a portfolio company of any of the
Investors or their respective Affiliates),

(v) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional (other than, for the avoidance of doubt, a rental or
lease basis),

(vi) Accounts that are not payable in Dollars,

(vii) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States, (B) maintains its Chief Executive
Office in the United States, or (C) is organized under the laws of the United
States or any state, territory or subdivision thereof; or (ii) (A) the Account
is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent, in its Permitted
Discretion,

(viii) Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent, in its Permitted
Discretion,

(ix) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive, however, of Accounts with respect to which the applicable
Borrower or Subsidiary Guarantor has complied, to the reasonable satisfaction of
the Administrative Agent, the Assignment of Claims Act of 1940 (31 USC
Section 3727)),

 

-28-



--------------------------------------------------------------------------------

(x) Accounts with respect to which the Account Debtor is a creditor of any
Borrower or Subsidiary Guarantor, and has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of setoff, or dispute, (ii) Accounts which are subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) Accounts that comprise only service charges or
finance charges,

(xi) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers or Subsidiary Guarantors in respect of Division Accounts exceed 15% of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,

(xii) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a
Borrower or Subsidiary Guarantor has received notice of an imminent proceeding
related to such Account Debtor being or alleged to be insolvent or which
proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor,

(xiii) Accounts, the collection of which the Administrative Agent, in its
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition, upon notice thereof to the Borrower Representative,

(xiv) Accounts that are not subject to a valid and perfected first priority Lien
(subject only to Permitted Prior Liens) in favor of the ABL Collateral Agent,
pursuant to a Security Document (as and to the extent provided therein (it being
agreed that in no event shall any Excluded Assets be deemed to be Eligible
Accounts hereunder)),

(xv) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(xvi) Accounts of an Obligor that is located in a state requiring the filing of
a notice of business activities report or similar report in order to permit a
Borrower to seek judicial enforcement in such state of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
notice of business activities report or equivalent report for the then-current
year or if such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost, or

 

-29-



--------------------------------------------------------------------------------

(xvii) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Accounts as reflected on the Borrowing Base Certificate based on either: (A) an
event, condition or other circumstance arising after the Closing Date, or (B) an
event, condition or other circumstance existing on the Closing Date to the
extent the Administrative Agent has no knowledge thereof on or prior to the
Closing Date, in either case under clause (A) or (B), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Accounts in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. Any
Accounts of the Borrowers and the Subsidiary Guarantors that are not Eligible
Accounts shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

“Eligible Inventory”: all Inventory of the Borrowers and the Subsidiary
Guarantors, except for any Inventory:

(i) that is obsolete, damaged or unfit for sale;

(ii) that is not of a type held for sale by any of the Borrowers or any
Subsidiary Guarantor in the ordinary course of business as is being conducted by
each such party;

(iii) that is not subject to a valid and perfected first priority Lien (subject
only to Permitted Prior Liens) in favor of the ABL Collateral Agent pursuant to
a Security Document (as and to the extent provided therein (it being agreed that
in no event shall any Excluded Assets be deemed to be Eligible Inventory
hereunder));

(iv) that is not owned by any of the Borrowers or any Subsidiary Guarantor;

(v) that is placed on consignment or is in transit with a common carrier from
vendors or suppliers;

(vi) that consists of work-in-progress, display items, samples or packing or
shipping materials, packaging, manufacturing supplies or replacement or spare
parts not considered for sale in the ordinary course of business;

(vii) that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the normal course of
business;

 

-30-



--------------------------------------------------------------------------------

(viii) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

(ix) that consists of Materials of Environmental Concern that can be transported
or sold only with licenses that are not readily available;

(x) that is covered by negotiable document of title, unless such document has
been delivered to the Administrative Agent;

(xi) that is bill and hold Inventory; or

(xii) that is located outside the United States of America.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Inventory as reflected on the Borrowing Base Certificate based on either: (i) an
event, condition or other circumstance arising after the Closing Date, or
(ii) an event, condition or other circumstance existing on the Closing Date to
the extent the Administrative Agent has no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Inventory in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. Any
Inventory of the Borrowers and the Subsidiary Guarantors that is not Eligible
Inventory shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

“Eligible Transportation Equipment”: the Transportation Equipment owned by a
Borrower or a Subsidiary Guarantor that complies in all material respects with
each of the representations and warranties respecting Eligible Transportation
Equipment made in the Loan Documents, and is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below. An item of
Transportation Equipment shall not be included in Eligible Transportation
Equipment:

(a) if it is not subject to a valid and perfected first priority Lien (subject
only to Permitted Prior Liens) in favor of the ABL Collateral Agent pursuant to
a Security Document (as and to the extent provided therein), provided that this
clause (a) will not apply to Transportation Equipment represented by a
certificate of title (such Transportation Equipment being subject to clause
(b) below); and

(b) after the date that is 180 days after the Closing (as such time period may
be extended by the Administrative Agent, in its sole discretion), if such item
consists of Transportation Equipment represented by a certificate of title,
unless (i) prior to such

 

-31-



--------------------------------------------------------------------------------

date, a Borrower or Subsidiary Guarantor has delivered such certificate of title
to the ABL Collateral Agent or any agent therefore and (ii) thereafter a
Borrower or Subsidiary Guarantor has caused such certificate of title to be
registered with the applicable Governmental Authority showing the ABL Collateral
Agent (or a trustee or agent reasonably acceptable to the ABL Collateral Agent)
as the lienholder thereon, such that such Transportation Equipment is subject to
a valid and perfected first priority Lien (subject only to Permitted Prior
Liens) in favor of the ABL Collateral Agent (or such certificate of title or the
requisite application therefor has been submitted to the applicable Governmental
Authority for such registration or for issuance of such certificate of title as
so registered).

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Transportation Equipment as reflected on the Borrowing Base Certificate based on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Administrative Agent has no knowledge thereof on or prior
to the Closing Date, in either case under clause (i) or (ii), which adversely
affects, or would reasonably be expected to adversely affect, Eligible
Transportation Equipment in any material respect as determined by the
Administrative Agent in the exercise of its Permitted Discretion. Any such
change in criteria shall have a reasonable relationship to the event, condition
or other circumstance that is the basis for such change. Upon delivery of the
notice of such change pursuant to the foregoing sentence, the Administrative
Agent shall be available to discuss the proposed change, and the applicable
Borrower may take such action as may be required so that the event, condition or
circumstance that is the basis for such change no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion. Any Transportation Equipment of the
Borrowers and the Subsidiary Guarantors that is not Eligible Transportation
Equipment shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment (including
ambient air, indoor air, surface water, groundwater, land surface, subsurface
strata and natural resources such as wetlands, flora and fauna) as have been, or
now or at any relevant time hereafter are, in effect.

 

-32-



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Offering”: a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock), or (y) the proceeds of
which are (or are intended to be) contributed to the equity capital of the
Parent Borrower or any of its Restricted Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum equal to the greater of
(x) 0% and (y) the arithmetic average of the ICE Benchmark Administration
Limited LIBOR Rate (“ICE LIBOR”), for a duration equal to or comparable to the
duration of such Interest Period as published by Reuters (or another
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the second full Business Day preceding the first day of such Interest
Period; provided, however, that if such rate is not available at such time for
any reason, “Eurocurrency Base Rate” shall mean, the Interpolated Screen Rate;
provided further, that if such rate is not available at such time for any reason
and it is not possible to calculate an Interpolated Screen Rate for the
applicable Loan, “Eurocurrency Base Rate” shall mean (i) the arithmetic mean of
the rates per annum as supplied to the Administrative Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market on
the second full Business Day preceding the first day of such Interest Period of
a duration equal to the duration of such Interest Period; provided that any
Reference Bank that has failed to provide a quote in accordance with subsection
4.6(c) shall be disregarded for purposes of determining the mean or (ii) if
consented to by the Borrower Representative and the Administrative Agent, the
average of the rates per annum quoted by the Administrative Agent to leading
banks in the London interbank market at approximately 11:00 a.m., London time,
on the second full Business Day preceding the first day of such Interest Period
of a duration equal to the duration of such Interest Period.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  

Eurocurrency Base Rate        

     

1.00 - Eurocurrency Reserve Requirements        

  

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

-33-



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Cash Flow”: for any period, Consolidated EBITDA for such period minus

(a) (i) any Capital Expenditures made during such period (or to be made for
which binding agreements exist) in cash (excluding the principal amount of
Indebtedness Incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvested Amount (as determined
at the end of such period) unless and to the extent such proceeds are included
in Consolidated EBITDA), and (ii) any acquisitions made during such period (or
to be made for which binding agreements exist) not prohibited by this Agreement
and financed with cash, minus

(b) any principal payments of the Term Loans made during such period, minus

(c) any principal payments resulting in a permanent reduction of any other
Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries made
during such period, minus

(d) Consolidated Interest Expense for such period, minus

(e) any taxes paid or payable in cash during such period, minus

(f) the Net Available Cash from any Asset Disposition or Recovery Event to the
extent that an amount equal to such Net Available Cash (i) (without duplication
of clause (a) or (g) of this definition) consists of any Reinvested Amount or is
otherwise applied (or not required to be applied) in accordance with subsection
7.4 of the Term Loan Credit Agreement and (ii) is included in the calculation of
Consolidated EBITDA, minus

(g) any Investment made in accordance with subsection 7.5(a) or (b)(vii) of the
Term Loan Credit Agreement or clause (i)(z), (ii), (x), (xiv), (xv) or (xvi) of
the definition of “Permitted Investment” contained in the Term Loan Credit
Agreement minus

(h) (without duplication of clause (b) or (c) of this definition) the proceeds
of any Sale and Leaseback Transactions entered into by the Parent Borrower or
any of its Restricted Subsidiaries in accordance with subsection 7.4 of the Term
Loan Credit Agreement during such period in the ordinary course of its business
to the extent included in Consolidated EBITDA, minus

 

-34-



--------------------------------------------------------------------------------

(i) to the extent not otherwise subtracted from Consolidated EBITDA in this
definition of “Excess Cash Flow,” any Permitted Payments made in cash during
such period of the type described in subsection 8.5(b)(v), (vi), (vii) or
(viii), minus

(j) to the extent included in Consolidated EBITDA, the amount of any cash
contributions required by law to be made by the Parent Borrower or any of its
Restricted Subsidiaries to any Plan, minus

(k) to the extent included in Consolidated EBITDA, any cash expenses relating to
the Transactions, minus

(l) any earnings of a Foreign Subsidiary or a Special Purpose Subsidiary
included in Consolidated EBITDA for such period (except to the extent such
earnings are used for any purposes described in clauses (a) through (k) above)
to the extent the terms of any Indebtedness of any Foreign Subsidiary or any
Special Purpose Subsidiary prohibit the distribution thereof, minus

(m) any expenses or charges related to any Equity Offering, Investment or
Indebtedness permitted by this Agreement, including without limitation
acquisitions permitted hereunder (whether or not consummated or Incurred), and
any management, monitoring, consulting and advisory fees and related expenses
paid to any of Sponsors and their respective Affiliates, plus

(n) the Change in Consolidated Working Capital for such period.

Notwithstanding the foregoing, for so long as the Term Loan Credit Agreement is
in effect, Excess Cash Flow shall be calculated as set forth in the Term Loan
Credit Agreement.

“Excess Facility Availability”: as of any date of determination thereof by the
Administrative Agent, (x) the lesser of (1) the Tranche A Borrowing Base plus
the Tranche A-1 Borrowing Base and (2) the aggregate Commitment hereunder minus
(y) the Aggregate Outstanding Revolving Credit.

“Excess Global Availability”: as of any date of determination thereof by the
Administrative Agent, the sum of:

(A) (x) the lesser of (1) the Tranche A Borrowing Base plus the Tranche A-1
Borrowing Base and (2) the aggregate Commitment hereunder minus (y) the
Aggregate Outstanding Revolving Credit, plus

(B) to the extent not included in the Tranche A Borrowing Base and Tranche A-1
Borrowing Base, the aggregate amount of all Specified Unrestricted Cash, plus

(C) Specified Suppressed Availability.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

 

-35-



--------------------------------------------------------------------------------

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Parent Borrower as capital contributions to the
Parent Borrower after the Closing Date or from the issuance or sale (other than
to a Restricted Subsidiary) of Capital Stock (other than Disqualified Stock,
Designated Preferred Stock or a Specified Equity Contribution) of the Parent
Borrower, in each case to the extent designated as an Excluded Contribution
pursuant to a certificate signed by a Responsible Officer of the Parent Borrower
and not previously included in the calculation set forth in subsection
8.5(a)(iii)(B)(x) for purposes of determining whether a Restricted Payment may
be made.

“Excluded Junior Capital”: any Specified Equity Contributions that consist of
Junior Capital included in the calculation of Consolidated EBITDA hereunder for
the prior twelve month period, in an amount not to exceed the amount required to
effect compliance with subsection 8.1.

“Excluded Subsidiary”: any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Contractual Obligation or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) or
(h) Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower
Representative), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

“Excluded Taxes”: any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Lender or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed by the jurisdiction under the laws of
which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof and (c) Taxes imposed by reason of any connection between
the jurisdiction imposing such Tax and any Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any other Loan
Document.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Subsidiaries
or (b) that involves property with a book value of $15.0 million or less and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

-36-



--------------------------------------------------------------------------------

“Existing Commitment”: as defined in subsection 2.7(a).

“Existing Loans”: as defined in subsection 2.7(a).

“Existing Tranche”: as defined in subsection 2.7(a).

“Extended Commitments”: as defined in subsection 2.7(a).

“Extended Loans”: as defined in subsection 2.7(a).

“Extended Maturity Date”: as defined in subsection 2.7(a).

“Extending Lender”: as defined in subsection 2.7(b).

“Extension Amendment”: as defined in subsection 2.7(c).

“Extension Date”: as defined in subsection 2.7(d).

“Extension Election”: as defined in subsection 2.7(b).

“Extension of Credit”: as to any Lender, the making of, or, in the case of
subsection 2.4(d)(ii), participation in, a Loan by such Lender or the issuance
of, or participation in, a Letter of Credit by such Lender.

“Extension Request”: as defined in subsection 2.7(a).

“Facility”: the Commitments and the Extensions of Credit made hereunder.

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors of the Parent Borrower, whose determination will be conclusive.

“FATCA”: the provisions of Sections 1471 through 1474 of the Code as in effect
on the date hereof, or any amended or successor provisions that are
substantively comparable (and in each case any regulations promulgated
thereunder or official interpretations thereof).

“Federal Funds Effective Rate”: as defined in the definition of the term “ABR”
in this subsection 1.1.

“Financial Covenant Liquidity Event”: the determination by the Administrative
Agent that Excess Global Availability on three consecutive Business Days is less
than $118.0 million; provided that the Administrative Agent has on the first
such day that the Excess Global Availability is less than $118.0 million
notified the Parent Borrower thereof, and provided further that if after such
notice while Excess Global Availability remains below $118.0 million, any
Borrower borrows any Loans, or has a Letter of Credit issued for its account, a
Financial Covenant Liquidity Event shall begin immediately upon such Extension
of Credit notwithstanding that three consecutive Business Days have not elapsed.
The occurrence of a Financial Covenant Liquidity Event shall be deemed
continuing notwithstanding that Excess Global Availability may thereafter exceed
the amount set forth in the preceding sentence unless and until the Excess
Global Availability exceeds $118.0 million for 21 consecutive days, in which
event a Financial Covenant Liquidity Event shall no longer be deemed to be
continuing.

 

-37-



--------------------------------------------------------------------------------

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (a) by the Parent
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (b) by the Parent Borrower or any
Subsidiary thereof to or in favor of any Special Purpose Entity that is not a
Special Purpose Subsidiary.

“Fixed GAAP Date”: July 3, 2007, provided that at any time after the Closing
Date, the Parent Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed GAAP Date shall be such date for all periods
beginning on and after the date specified in such notice.

“Fixed GAAP Terms”: (a) the definitions of the terms “Capital Expenditures,”
“Capitalized Lease Obligation,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Fixed Charge Coverage Ratio,” “Consolidated
Indebtedness,” “Consolidated Interest Expense,” “Consolidated Long Term Debt,”
“Consolidated Net Income,” “Consolidated Secured Indebtedness,” “Consolidated
Secured Leverage Ratio,” “Consolidated Short Term Debt,” “Consolidated Tangible
Assets,” “Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital” and “Excess Cash Flow,” (b) all defined terms in
the Credit Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of the Credit Agreement that,
at the Parent Borrower’s election, may be specified by the Parent Borrower by
written notice to the Administrative Agent from time to time.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Subsidiary of the
Parent Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: (i) any Restricted Subsidiary of the Parent Borrower that
is not organized under the laws of the United States of America or any state
thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower
that has no material assets other than securities or Indebtedness of one or more
Foreign

 

-38-



--------------------------------------------------------------------------------

Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following: If at any time the
SEC permits or requires U.S.-domiciled companies subject to the reporting
requirements of the Exchange Act to use IFRS in lieu of GAAP for financial
reporting purposes, the Parent Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supranational bodies, such as the European Union or the European Central
Bank).

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the ABL Guarantee and Collateral Agreement
delivered to the ABL Collateral Agent as of the Closing Date, substantially in
the form of Exhibit B, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Guarantors”: the collective reference to each Subsidiary Guarantor that is from
time to time party to the Guarantee and Collateral Agreement; individually, a
“Guarantor.”

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

“Hedging Obligations”: of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

 

-39-



--------------------------------------------------------------------------------

“Holding”: USF Holding Corp., a Delaware corporation, and any successor in
interest thereto.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: any Subsidiary of the Parent Borrower designated by the
Parent Borrower to the Administrative Agent in writing that had (a) total
consolidated revenues of less than 2.5% of the total consolidated revenues of
the Parent Borrower and its Subsidiaries during the most recently completed
period of four consecutive fiscal quarters of the Parent Borrower for which
financial statements have been delivered under subsection 7.1 and (b) total
consolidated assets of less than 2.5% of the total consolidated assets of the
Parent Borrower and its Subsidiaries as of the last day of such period; provided
that (x) for purposes of subsection 7.9, any Special Purpose Subsidiary shall be
deemed to be an “Immaterial Subsidiary,” and (y) Immaterial Subsidiaries (other
than any Special Purpose Subsidiary) shall not, in the aggregate, (1) have had
revenues in excess of 10% of the total consolidated revenues of the Parent
Borrower and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters for which financial statements have been delivered
under subsection 7.1 or (2) have had total assets in excess of 10% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period. Any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing as of the last day of any such four consecutive
fiscal quarter period shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is 60 days following the delivery of annual or
quarterly financial statements pursuant to subsection 7.1 with respect to the
last quarter of such four consecutive fiscal quarter period.

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred”and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money,

 

-40-



--------------------------------------------------------------------------------

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed),

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto,

(v) all Capitalized Lease Obligations of such Person,

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Parent Borrower other than a Borrower or Subsidiary Guarantor)
any Preferred Stock of such Subsidiary, but excluding, in each case, any accrued
dividends (the amount of such obligation to be equal at any time to the maximum
fixed involuntary redemption, repayment or repurchase price for such Capital
Stock, or if less (or if such Capital Stock has no such fixed price), to the
involuntary redemption, repayment or repurchase price therefor calculated in
accordance with the terms thereof as if then redeemed, repaid or repurchased,
and if such price is based upon or measured by the fair market value of such
Capital Stock, such fair market value shall be as determined in good faith by
the Board of Directors or the board of directors or other governing body of the
issuer of such Capital Stock),

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the Parent Borrower) and (B) the amount of such Indebtedness of
such other Persons,

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person, and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

 

-41-



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in subsection 11.5.

“Indemnitee”: as defined in subsection 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in subsection 5.8.

“Intercreditor Agreements”: collectively, the CF Intercreditor Agreement and the
ABS Intercreditor Agreement.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, (i) each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”: with respect to any Eurocurrency Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one, two, three
or six months, or, if available to all relevant Lenders, 12 months or a shorter
period (or, if required pursuant to subsection 2.2, one week) thereafter, as
selected by the Borrower Representative in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months, or, if available to all relevant Lenders, 12 months or a shorter
period (or, if required pursuant to subsection 2.2, one week) thereafter, as
selected by the Borrower Representative by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

-42-



--------------------------------------------------------------------------------

(ii) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower Representative shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan during an Interest Period
for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent to or under which the Parent
Borrower or any of its Subsidiaries is or becomes a party or a beneficiary.

“Interim Facility Indebtedness”: Indebtedness Incurred on the Closing Date under
the Senior Interim Loan Agreement and the Senior Subordinated Interim Loan
Agreement.

“Interpolated Screen Rate”: in relation to the Eurocurrency Base Rate for any
Loan, the rate which results from interpolating on a linear basis between:
(a) the ICE LIBOR as published by Reuters (or another commercially available
source providing quotations of ICE LIBOR) for the longest period (for which that
rate is available) which is less than the Interest Period and (b) the ICE LIBOR
as published by Reuters (or another commercially available source providing
quotations of ICE LIBOR) for the shortest period (for which that rate is
available) which exceeds the Interest Period each as of approximately 11:00
A.M., London time, two Business Days prior to the first day of such Interest
Period.

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investment”: in any Person by any other Person, means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by,

 

-43-



--------------------------------------------------------------------------------

such Person. Guarantees shall not be deemed to be Investments. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Parent Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment; provided that to the extent that
the amount of Restricted Payments outstanding at any time pursuant to subsection
8.5(a) is so reduced by any portion of any such amount or value that would
otherwise be included in the calculation of Consolidated Net Income, such
portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
subsection 8.5(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investors”: (i) the CD&R Investors and the KKR Investors, (ii) any Person that
acquires Voting Stock of Holding on or prior to the Closing Date and any
Affiliate of such Person, and (iii) any of their respective successors in
interest.

“Issuing Lender”: as the context may require, (a) Citibank or any Affiliate
thereof, in its capacity as issuer of any Letter of Credit, (b) BANA or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit, (c) DBNY
or any Affiliate thereof, in its capacity as issuer of any Letter of Credit,
(d) JPMCB or any Affiliate thereof, in its capacity as issuer of any Letter of
Credit, (e) MSSF or any Affiliate thereof, in its capacity as issuer of any
Letter of Credit, (f) WFCF or any Affiliate thereof, in its capacity as issuer
of any Letter of Credit, or (g) any other Lender that may become an Issuing
Lender under subsection 3.9. For the avoidance of doubt, references to the
Issuing Lender shall mean each Issuing Lender or the applicable Issuing Lender
as the context may require.

“JPMCB”: JPMorgan Chase Bank, N.A.

“JPMorgan”: J.P. Morgan Securities LLC

“Judgment Conversion Date”: as defined in subsection 11.8(a).

“Judgment Currency”: as defined in subsection 11.8(a).

 

-44-



--------------------------------------------------------------------------------

“Junior Capital”: collectively, any Indebtedness of any Parent or the Parent
Borrower that (a) is not secured by any asset of the Parent Borrower or any
Restricted Subsidiary, (b) is expressly subordinated to the prior payment in
full of the Loans on terms reasonably satisfactory to the Administrative Agent
(it being understood that subordination terms consistent with those for senior
subordinated high yield debt securities issued by companies sponsored by either
of the Sponsors are so satisfactory), (c) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Maturity Date (other than through conversion or
exchange of any such Indebtedness for Capital Stock (other than Disqualified
Stock) of a Borrower, Capital Stock of any Parent or any other Junior Capital),
(d) has no mandatory redemption or prepayment obligations other than obligations
that are subject to the prior payment in full in cash of the Loans and (e) does
not require the payment of cash interest until the date that is 91 days
following the Maturity Date.

“KKR”: Kohlberg Kravis Roberts & Co. L.P.

“KKR Investors”: the collective reference to (i) KKR and (ii) any Affiliate of
any Person referred to in clause (i) of this definition.

“L/C Facing Fee”: as defined in subsection 3.3(a).

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5(a).

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers”: CGMI, DBSI, JPMorgan, MSSF, MLPFS and WFS, as Joint Lead
Arrangers and Joint Bookrunning Managers under this Agreement.

“Lenders”: the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower Representative, to make any Tranche A
Loans, Tranche A-1 Loans or Swing Line Loans available to any Borrower; provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

 

-45-



--------------------------------------------------------------------------------

“Letter of Credit Request”: a letter of credit request substantially in the form
of Exhibit J or in such form as the Issuing Lender may specify from time to
time, requesting the Issuing Lender to open a Letter of Credit, and accompanied
by an application and agreement for the issuance or amendment of a Letter of
Credit in such form as the Issuing Lender may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

“Letters of Credit”: as defined in subsection 3.1(a).

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Liquidity Event”: the determination by the Administrative Agent that Excess
Global Availability for two consecutive Business Days is less than $130.0
million; provided that the Administrative Agent has notified the Borrower
Representative thereof; and provided, further, that if the occurrence of a
Liquidity Event shall be due solely to a fluctuation in currency exchange rates
occurring within the two Business Day period immediately preceding such
occurrence, and one or more of the Borrowers, within two Business Days following
receipt of such notice from the Administrative Agent, repay Loans in an amount
such that Excess Global Availability following such payment exceeds $130.0
million, a Liquidity Event shall be deemed not to have occurred. The occurrence
of a Liquidity Event shall be deemed continuing notwithstanding that Excess
Global Availability may thereafter exceed the amount set forth in the preceding
sentence unless and until the Excess Global Availability exceeds $130.0 million
for 30 consecutive days, in which event a Liquidity Event shall no longer be
deemed to be continuing.

“Loan”: a Tranche A Loan, a Tranche A-1 Loan, an Agent Advance or a Swing Line
Loan, as the context shall require; collectively, the “Loans.”

“Loan Documents”: this Agreement, any Notes, the Intercreditor Agreements, the
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

“Loan Parties”: the Parent Borrower, any other Borrower hereunder and each
Restricted Subsidiary that is a party to a Loan Document as a Guarantor or
pledgor under any of the Security Documents; individually, a “Loan Party.” No
Excluded Subsidiary shall be a Loan Party.

“Management Agreements”: collectively (i) the Subscription Agreements, each
dated as of the Closing Date, between Holding and each of the Investors party
thereto, (ii) the

 

-46-



--------------------------------------------------------------------------------

Consulting Agreements, each dated as of the Closing Date, among Holding and the
Acquired Business Opco and each of CD&R and KKR, or Affiliates thereof,
respectively, (iii) the Indemnification Agreements, each dated as of the Closing
Date, among Holding and the Acquired Business Opco and each of (a) CD&R and each
CD&R Investor and (b) KKR and each KKR Investor, or Affiliates thereof,
respectively, (iv) the Registration Rights Agreement, dated as of the Closing
Date, among Holding and the Investors party thereto and any other Person party
thereto from time to time, (v) the Stockholders Agreement, dated as of the
Closing Date, by and among Holding and the Investors party thereto and any other
Person party thereto from time to time, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof and of this Agreement, and (vi) any other agreement primarily
providing for indemnification and/or contribution for the benefit of any
Permitted Holder in respect of Liabilities resulting from, arising out of or in
connection with, based upon or relating to (a) any management consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent or any of its Subsidiaries
(or any of their respective predecessors); in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives thereof, or trusts, partnerships or
limited liability companies for the benefit of any of the foregoing, or any of
their heirs, executors, successors and legal representatives, who at any date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Parent Borrower or any Parent.

“Management Stock”: Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Mandatory Revolving Loan Borrowing”: as defined in subsection 2.4(c).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party party thereto of this Agreement or any of
the other Loan Documents or the rights or remedies of the Administrative Agent,
the ABL Collateral Agent and the Lenders under the Loan Documents, in each case
taken as a whole.

“Material Restricted Subsidiary”: any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that in the
aggregate do not constitute Material Subsidiaries.

“Material Subsidiaries”: Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

-47-



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: October 20, 2020; provided that in the event that (x) more than
$300,000,000 aggregate principal amount of Indebtedness under the 2019 Term
Loans with a maturity date earlier than the date that is five (5) years from the
Restatement Effective Date remains outstanding on the date (the “Term Loan
Springing Maturity Date”) that is 90 days prior to such earlier maturity date
for such 2019 Term Loans or (y) more than $300,000,000 aggregate principal
amount of Indebtedness under the 2019 Senior Notes with a maturity date earlier
than the date that is five (5) years from the Restatement Effective Date remains
outstanding on the date (the “Senior Notes Springing Maturity Date”) that is 90
days prior to such earlier maturity date for such 2019 Senior Notes, then
“Maturity Date” shall mean (i) if only the preceding clause (x) applies, the
Term Loan Springing Maturity Date, (ii) if only the preceding clause
(y) applies, the Senior Notes Springing Maturity Date and (iii) if both of the
preceding clauses (x) and (y) apply, the earlier of the Term Loan Springing
Maturity Date and the Senior Notes Springing Maturity Date.

“Merger”: the merger, immediately following the consummation of the Acquisition,
of Acquisition Corp. with and into the Acquired Business Parent, with the
Acquired Business Parent being the surviving corporation of the Merger.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Most Recent Four Quarter Period”: the four fiscal quarter period of the Parent
Borrower ending on the last date of the most recently completed fiscal year or
quarter for which financial statements of the Parent Borrower have been (or have
been required to be) delivered under subsection 7.1(a) or 7.1(b).

“MSSF”: Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Available Cash”: with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of

 

-48-



--------------------------------------------------------------------------------

any transfer of funds in connection with the application thereof in accordance
with subsection 7.4 of the Term Loan Credit Agreement), (ii) all payments made,
and all installment payments required to be made, on any Indebtedness (x) that
is secured by any assets subject to such Asset Disposition or involved in such
Recovery Event, in accordance with the terms of any Lien upon such assets, or
(y) that must by its terms, or, in the case of an Asset Disposition, in order to
obtain a necessary consent to such Asset Disposition, or by applicable law, be
repaid out of the proceeds from such Asset Disposition or Recovery Event,
including but not limited to any payments required to be made to increase
borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Parent Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or Recovery Event, (iv) any liabilities or obligations
associated with the assets disposed of in such Asset Disposition or involved in
such Recovery Event and retained, indemnified or insured by the Parent Borrower
or any Restricted Subsidiary after such Asset Disposition, including without
limitation pension and other post-employment benefit liabilities, liabilities
related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition, (v) in the
case of an Asset Disposition, the amount of any purchase price or similar
adjustment (x) claimed by any Person to be owed by the Parent Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable by the Parent Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition,
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid by the
Parent Borrower or any of its Subsidiaries and (vii) in the case of any Asset
Disposition by, or Recovery Event relating to, any asset of the Parent Borrower
or any Restricted Subsidiary that is not a Borrower or Subsidiary Guarantor, any
amount of proceeds from such Asset Disposition or Recovery Event to the extent
(x) subject to any restriction on the transfer thereof directly or indirectly to
any Borrower, including by reason of applicable law or agreement (other than any
agreement entered into primarily for the purpose of imposing such a restriction)
or (y) in the good faith determination of the Parent Borrower (which
determination shall be conclusive), the transfer thereof directly or indirectly
to any Borrower could reasonably be expected to give rise to or result in
(A) any violation of applicable law, (B) any liability (criminal, civil,
administrative or other) for any of the officers, directors or shareholders of
the Parent Borrower, any Restricted Subsidiary or any Parent, (C) any violation
of the provisions of any joint venture or other material agreement governing or
binding upon the Parent Borrower or any Restricted Subsidiary, (D) any material
risk of any such violation or liability referred to in any of the preceding
clauses (A), (B) and (C), (E) any adverse tax consequence for the Parent
Borrower, any Restricted Subsidiary or any Parent, or (F) any cost, expense,
liability or obligation (including, without limitation, any Tax) other than
routine and immaterial out-of-pocket expenses.

“Net Cash Proceeds”: with respect to any issuance or sale of any securities or
Indebtedness of the Parent Borrower or any Subsidiary by the Parent Borrower or
any Subsidiary, or any capital contribution, means the cash proceeds of such
issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale or contribution and net of taxes paid or payable as a result thereof.

 

-49-



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Loan Parties’ Inventory or Transportation Equipment, as the case may be, that is
estimated to be recoverable in an orderly liquidation of such Inventory or
Transportation Equipment, as the case may be, expressed as a percentage of the
net book value thereof, such percentage to be as determined from time to time by
reference to the most recent Inventory or Transportation Equipment appraisal
completed by a qualified third-party appraisal company (approved by the
Administrative Agent in its Permitted Discretion) delivered to the
Administrative Agent.

“Non-Consenting Lender”: as defined in subsection 11.1(f).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Notes”: the collective reference to the Revolving Notes and the Swing Line
Note.

“Obligation Currency”: as defined in subsection 11.8(a).

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than to any
Special Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a
purchase of such goods or services.

“Original Credit Agreement”: as defined in the Recitals hereto.

“Other Representatives”: each of CGMI, DBSI, JPMorgan, MLPFS, MSSF and WFS, in
their collective capacity as Joint Lead Arrangers of the Loans and Commitments
hereunder.

“Parent”: Holding, any Other Parent and any other Person that is a Subsidiary of
Holding or any Other Parent and of which the Parent Borrower is a Subsidiary. As
used herein, “Other Parent” means a Person of which the Parent Borrower becomes
a Subsidiary after the Closing Date, provided, that either (x) immediately after
the Parent Borrower first becomes a Subsidiary of such Person, more than 50% of
the Voting Stock of such Person shall be held by one or more Persons that held
more than 50% of the Voting Stock of a Parent of the Parent Borrower immediately
prior to the Parent Borrower first becoming such Subsidiary or (y) such Person
shall be deemed not to be an Other Parent for the purpose of determining whether
a Change of Control shall have occurred by reason of the Parent Borrower first
becoming a Subsidiary of such Person.

 

-50-



--------------------------------------------------------------------------------

“Parent Borrower”: US Foods, Inc. and any successor thereof pursuant to
subsection 8.3 or 11.6(a).

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or its
reporting obligations under, or in connection with compliance with, applicable
laws or applicable rules of any governmental, regulatory or self-regulatory body
or stock exchange, this Agreement, any other Transaction Documents or any other
agreement or instrument relating to Indebtedness of the Parent Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Parent Borrower or any
Subsidiary thereof, (iii) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with or for the benefit of any such Person, or
obligations in respect of director and officer insurance (including premiums
therefor), (iv) other administrative and operational expenses of any Parent
incurred in the ordinary course of business, and (v) fees and expenses incurred
by any Parent in connection with any offering of Capital Stock or Indebtedness,
(w) which offering is not completed, or (x) where the net proceeds of such
offering are intended to be received by or contributed or loaned to the Parent
Borrower or a Restricted Subsidiary, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Parent Borrower or the relevant Restricted
Subsidiary out of the proceeds of such offering promptly if completed.

“Participant”: as defined in subsection 11.6(c).

“Participant Register”: as defined in subsection 11.6(b)(v).

“Patriot Act”: as defined in subsection 11.18.

“Payment Condition”: at any time of determination with respect to a Specified
Payment, immediately after giving effect to the making of such Specified Payment
(i) no Specified Default has occurred and is continuing, (ii) Excess Global
Availability is not less than $130,000,000, and 30-Day Excess Global
Availability is not less than $130,000,000 and (iii) if Excess Global
Availability is less than $200.0 million, the Consolidated Fixed Charge Coverage
Ratio is at least 1.00 to 1.00.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

-51-



--------------------------------------------------------------------------------

“Permitted Cure Securities”: (a) common Capital Stock of any Parent or the
Parent Borrower, (b) Junior Capital and (c) other Capital Stock on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Inventory, Eligible Accounts or Eligible Transportation
Equipment, the enforceability or priority of the ABL Collateral Agent’s Liens
thereon or the amount which any Agent, the Lenders or any Issuing Lender would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Eligible Inventory, Eligible Accounts
or Eligible Transportation Equipment or (b) is evidence that any collateral
report or financial information delivered to such Agent by any Person on behalf
of the applicable Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such judgment, such Agent may consider, without
duplication, such factors already included in or tested by the definition of
Eligible Inventory, Eligible Accounts or Eligible Transportation Equipment, as
well as any of the following: (i) changes after the Closing Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Closing Date in any material respect in any concentration of risk with
respect to Accounts; and (iii) any other factors arising after the Closing Date
that change in any material respect the credit risk of lending to the Borrowers
on the security of the Eligible Inventory, Eligible Accounts or Eligible
Transportation Equipment.

“Permitted Holders”: any of the following: (i) any of the Investors; (ii) any of
the Management Investors, CD&R, KKR and their respective Affiliates; (iii) any
investment fund or vehicle managed, sponsored or advised by CD&R, KKR or any
Affiliate thereof, and any Affiliate of or successor to any such investment fund
or vehicle; (iv) any limited or general partners of, or other investors in, any
CD&R Investor or KKR Investor or any Affiliate thereof, or any such investment
fund or vehicle (in the case of any such limited partner or other investor, for
purposes of the definition of “Change of Control,” the beneficial ownership of
the Voting Stock of the Parent Borrower of any such limited partner or other
investor shall be limited to the extent of any Capital Stock of the Parent
Borrower or any Parent, or any interest therein, held by such Person that such
Person shall have received by way of a dividend or distribution (on no more than
a pro rata basis) from such CD&R Investor, KKR Investor, Affiliate, or
investment fund or vehicle); and (v) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Capital Stock of
any Parent or the Parent Borrower. In addition, any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control in respect of which the Borrowers
make all payments of Loans and other amounts required by the last paragraph of
subsection 8.8, together with its Affiliates, shall thereafter constitute
Permitted Holders.

“Permitted Liens”:

(a) Permitted Prior Liens;

 

-52-



--------------------------------------------------------------------------------

(b) Liens created pursuant to the Security Documents;

(c) Liens securing Indebtedness Incurred under the Revolving Credit Agreement or
the Term Loan Credit Agreement;

(d) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness secured by, or securing any refinancing, refunding, extension,
renewal or replacement (in whole or in part) of any other obligation secured by,
any other Permitted Liens, provided that any such new Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
obligations to which such Liens relate;

(e) leases, subleases, licenses or sublicenses to or from third parties;

(f) Liens (i) securing obligations in respect of Management Advances or
Management Guarantees (each as defined in the Term Loan Credit Agreement),
(ii) on receivables (including any related rights), (iii) in favor of any
Subsidiary (other than Liens on property or assets of the Parent Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor) or (iv) in favor of any Special Purpose Entity in connection with any
Financing Disposition; in each case including Liens securing any Guarantee of
any thereof;

(g) any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(h) Liens on Intellectual Property; provided that such Liens result from the
granting of licenses in the ordinary course of business to any Person to use
such Intellectual Property or such foreign patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how or processes, as the case may be;

(i) Liens existing on, or provided for under written arrangements existing on,
the Closing Date, which Liens or arrangements are set forth on Schedule 1.2, or
(in the case of any such Liens securing Indebtedness of a Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

(j) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Purchase Money Obligations
or Capitalized Lease Obligations Incurred in compliance with subsection 7.1 of
the Term Loan Credit Agreement;

 

-53-



--------------------------------------------------------------------------------

(k) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (i) Indebtedness Incurred in compliance with
subsection 7.1(b)(i), (b)(iii) (other than under the Senior Interim Loan
Facility, the Senior Subordinated Interim Loan Facility, any Refinancing
Indebtedness Incurred in respect of the Senior Interim Loan Facility or the
Senior Subordinated Interim Loan Facility, or any Refinancing Indebtedness
Incurred in respect of Indebtedness described in subsection 7.1(a) of the Term
Loan Credit Agreement), (b)(iv), (b)(v), (b)(vii), (b)(viii), (b)(ix) or (b)(xi)
of the Term Loan Credit Agreement, (ii) Bank Indebtedness Incurred in compliance
with subsection 7.1(b) of the Term Loan Credit Agreement, (iii) Indebtedness of
any Restricted Subsidiary that is not a Subsidiary Guarantor, (iv) Indebtedness
or other obligations of any Special Purpose Entity, or (v) obligations in
respect of Management Advances or Management Guarantees (each as defined in the
Term Loan Credit Agreement); in each case including Liens securing any Guarantee
of any thereof;

(l) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary (or a Restricted Subsidiary constituting an Unrestricted Subsidiary
under and as defined in the Term Loan Credit Agreement) that secure Indebtedness
or other obligations of such Unrestricted Subsidiary (or such Restricted
Subsidiary constituting an Unrestricted Subsidiary under and as defined in the
Term Loan Credit Agreement);

(m) any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(n) other Liens securing obligations incurred in the ordinary course of
business, which obligations do not exceed $75.0 million at any time outstanding;
and

(o) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with
subsection 7.1 of the Term Loan Credit Agreement, provided that on the date of
the Incurrence of such Indebtedness after giving effect to such Incurrence (or
on the date of the initial borrowing of such Indebtedness after giving pro forma
effect to the Incurrence of the entire committed amount of such Indebtedness),
the Consolidated Secured Leverage Ratio shall not exceed 5.75:1.00.

“Permitted Prior Liens”:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Parent Borrower and its
Restricted Subsidiaries or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Parent Borrower or a Subsidiary thereof, as the case may be,
in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

-54-



--------------------------------------------------------------------------------

(c) pledges, deposits or Liens in connection with workers’ compensation,
unemployment insurance and other social security and other similar legislation
or other insurance related obligations (including, without limitation, pledges
or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole;

(f) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Parent Borrower or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any real property;

(g) Liens arising out of judgments, decrees, orders or awards in respect of
which the Parent Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

(h) Liens (i) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, including Liens arising under or by reason
of the Perishable Agricultural Commodities Act of 1930, as amended from time to
time, (ii) on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets, (iii) on cash set aside at
the time of the Incurrence of any Indebtedness or government securities
purchased with such cash, in either case to the extent that such cash or
government securities pre-fund the payment of interest on such Indebtedness and
are held in an escrow account or similar arrangement to be applied for such
purpose, (iv) securing or arising by reason of any netting or set-off
arrangement entered into in the ordinary course of banking or other trading
activities (including in connection with purchase orders and other agreements
with customers), (v) in favor of a Borrower or any Subsidiary Guarantor,
(vi) arising out of conditional sale, title retention, consignment or

 

-55-



--------------------------------------------------------------------------------

similar arrangements for the sale of goods entered into in the ordinary course
of business, (vii) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (viii) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (ix) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business or (x) arising in connection with repurchase agreements, on assets
that are the subject of such repurchase agreements; and

(i) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Parent Borrower (or at the time the Parent Borrower
or a Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Parent
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate.

“Permitted Payment”: as defined in subsection 8.5(b).

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which a Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Pricing Grid”: with respect to Revolving Loans and Swing Line Loans:

 

Consolidated Secured Leverage Ratio

   Applicable
Margin for
Tranche A
ABR Loans     Applicable
Margin for
Tranche A
Eurocurrency
Loans     Applicable
Margin for
Tranche A-1
ABR Loans     Applicable
Margin for
Tranche A-1
Eurocurrency
Loans  

Greater than 5.00 to 1.00

     0.75 %      1.75 %      2.00 %      3.00 % 

 

-56-



--------------------------------------------------------------------------------

Consolidated Secured Leverage Ratio

   Applicable
Margin for
Tranche A
ABR Loans     Applicable
Margin for
Tranche A
Eurocurrency
Loans     Applicable
Margin for
Tranche A-1
ABR Loans     Applicable
Margin for
Tranche A-1
Eurocurrency
Loans  

Equal to or less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

     0.50 %      1.50 %      1.75 %      2.75 % 

Less than 4.00 to 1.00

     0.25 %      1.25 %      1.50 %      2.50 % 

“Prime Rate”: as defined in the definition of “ABR”.

“Purchase”: as defined in the definition of “Consolidated Coverage Ratio.”

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Q307 Consolidated Interest Expense”: as defined in the definition of
“Consolidated Fixed Charge Coverage Ratio.”

“RBS Securities”: RBS Securities Corporation.

“Real Property”: land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower and its Restricted Subsidiaries constituting Collateral
giving rise to Net Available Cash to such Loan Party in excess of (x) $2.0
million in any one case and (y) $25.0 million in the aggregate in any fiscal
year minus the Net Available Cash in such fiscal year from dispositions
classified by the Parent Borrower pursuant to clause (xviii) of the definition
of “Asset Disposition.”

 

-57-



--------------------------------------------------------------------------------

“Reference Banks”: Citibank, JPMorgan, BANA, BMO or such additional or other
banks as may be appointed by the Administrative Agent (and consented to by such
additional or other bank) and reasonably acceptable to the Borrower
Representative, provided that, at any time, the maximum number of Reference
Banks does not exceed eight.

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced”and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Parent Borrower that refinances
Indebtedness of any Restricted Subsidiary (to the extent permitted by this
Agreement) and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness; provided that

(1) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, the Loans),

(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness and

(3) Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Borrower or Subsidiary Guarantor that refinances
Indebtedness of a Borrower or a Subsidiary Guarantor or a Borrower that could
not have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 of the Term Loan Credit Agreement or (y) Indebtedness of the
Parent Borrower or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary.

“Refunded Swing Line Loans”: as defined in subsection 2.4(c).

“Refunding Capital Stock”: as defined in subsection 8.5(b)(i).

“Register”: as defined in subsection 11.6(b)(iv).

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

-58-



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligations”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

“Reinvested Amount”: with respect to any Asset Disposition or any Recovery
Event, an amount equal to that portion of the Net Available Cash thereof as
shall be reinvested or committed to be reinvested in the business of the Parent
Borrower and its Restricted Subsidiaries within 450 days from the later of the
date of such Asset Disposition or Recovery Event, as the case may be, and the
date of receipt of such Net Available Cash (or, if such reinvestment is a
project authorized by the Board of Directors that will take longer than 450 days
to complete, the period of time necessary to complete such project).

“Related Business”: those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries or any Parent), or being a holding
company of the Parent Borrower, any of its Subsidiaries or any Parent or
receiving dividends from or other distributions in respect of the Capital Stock
of the Parent Borrower, any of its Subsidiaries or any Parent, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
pursuant to the covenant described under subsection 8.5, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Parent Borrower or any Subsidiary thereof, (y) any taxes of a
Parent attributable (1) to any taxable period (or portion thereof) ending on or
prior to the Closing Date, and incurred in connection with the Transactions or
(2) to any Parent’s receipt of (or entitlement to) any payment in connection
with the Transactions, including any payment received after the Closing Date
pursuant to any agreement related to the Transactions or (z) any other federal,
state, foreign, or local taxes measured by income for which any Parent is liable
up to an amount not to exceed, with respect to federal taxes, the amount of any
such taxes that the Parent and its Subsidiaries would have been required to pay
on a separate company basis, or on a consolidated basis as if the Parent had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504

 

-59-



--------------------------------------------------------------------------------

of the Code) of which it were the common parent, or with respect to state,
foreign, provincial or local taxes, the amount of any such taxes that the Parent
and its Subsidiaries would have been required to pay on a separate company
basis, or on a consolidated, combined or unitary basis as if the Parent had
filed a consolidated, combined or unitary return on behalf of an affiliated
group consisting only of the Parent and its Subsidiaries (in each case, reduced
by any such taxes paid directly by the Parent or its Subsidiaries).

“Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Material of Environmental Concern in,
into, onto or through the environment.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Intercreditor Agreement”: as defined in subsection 8.8(b).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Required Interim Loan Refinancing”: any offering or issuance of indebtedness or
securities of the Parent Borrower or any of its Subsidiaries pursuant to
Section 1(d) of the Engagement Letter, dated May 2, 2007, among Acquisition
Corp., CGMI, DBSI, Goldman, Sachs & Co., JPMorgan, Morgan Stanley & Co.,
Incorporated and RBS Securities.

“Required Lenders”: at any time, Lenders the Total Credit Percentages of which
aggregate greater than 50%.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the

 

-60-



--------------------------------------------------------------------------------

purposes of this Agreement by the Board of Directors or equivalent body of such
Person. For all purposes of this Agreement, the term “Responsible Officer” shall
mean a Responsible Officer of the Parent Borrower unless the context otherwise
requires.

“Restatement Effective Date”: October 20, 2015.

“Restricted Acquisition”: an acquisition (by purchase or otherwise) by the
Parent Borrower or any Restricted Subsidiary of all the business, or assets
constituting a business unit, of any Person, or any Investment by the Parent
Borrower or any Restricted Subsidiary in the Capital Stock of any Person that
prior thereto was not an Affiliate of the Parent Borrower and that thereby
becomes a Restricted Subsidiary (any such Person, an “Acquired Person”), other
than any such acquisition or Investment so long as:

(a) no Default or Event of Default exists at the time of such acquisition or
Investment or would result there from,

(b) on the date of such acquisition or Investment after giving effect thereto,
either (A) the Consolidated Total Leverage Ratio of the Parent Borrower shall
not exceed 6.75:1.00 or (B) the Consolidated Total Leverage Ratio of the Parent
Borrower would equal or be less than the Consolidated Total Leverage Ratio of
the Parent Borrower immediately prior to giving effect thereto, and

(c) the aggregate amount of such Investments in any Acquired Person that so
becomes a Restricted Subsidiary other than a Borrower or a Subsidiary Guarantor
and outstanding at any time shall not exceed the greater of $250.0 million and
6.7% of Consolidated Tangible Assets.

Any Investment held by any Acquired Person that was not acquired by such Person
in contemplation of becoming a Restricted Subsidiary shall not be deemed
restricted by subsection 8.5(a). Any Investment in any Person that thereby
becomes an Affiliate of the Parent Borrower (other than a Restricted Subsidiary)
shall not be deemed to be or give rise to a Restricted Acquisition, other than
any Investment made as part of a plan to cause such Person to become a
Restricted Subsidiary in a transaction that would otherwise constitute a
Restricted Acquisition, upon such Person so becoming such a Restricted
Subsidiary.

“Restricted Payment”: as defined in subsection 8.5(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
subsection 8.5, any Permitted Payment, or any transaction specifically excluded
from the definition of the term “Restricted Payment” (including pursuant to the
exception contained in clause (i) and the parenthetical exclusions contained in
clauses (ii) and (iii) of such definition) or from the definition of “Restricted
Acquisition”.

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Revolving Administrative Agent”: Citi, in its capacity as administrative agent
under the Revolving Credit Agreement, and its successors and assigns.

 

-61-



--------------------------------------------------------------------------------

“Revolving Collateral Agent”: Citi, in its capacity as collateral agent under
the Revolving Credit Agreement, and its successors and assigns.

“Revolving Credit Agreement”: that Revolving Credit Agreement, dated as of the
Closing Date, among the Parent Borrower, certain Subsidiaries of the Parent
Borrower party thereto, the lenders party thereto, DBSI, as syndication agent,
Natexis, as senior managing agent, Citi, as issuing lender and the Revolving
Administrative Agent and the Revolving Collateral Agent for the Revolving
Secured Parties, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Revolving Credit Agreement or other credit agreements or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Revolving Credit Agreement hereunder). Any reference to the Revolving
Credit Agreement hereunder shall be deemed a reference to any Revolving Credit
Agreement then in existence.

“Revolving Facility”: the collective reference to the Revolving Credit
Agreement, any Revolving Loan Documents, any notes and letters of credit issued
pursuant hereto and any guarantee and collateral agreement, patent and trademark
security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Revolving Credit Agreement or one or more other credit agreements,
indentures or financing agreements or otherwise, unless such agreement expressly
provides that it is not intended to be and is not a Revolving Facility
hereunder). Without limiting the generality of the foregoing, the term
“Revolving Facility” shall include any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Parent Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

“Revolving Loan Documents”: the Loan Documents as defined in the Revolving
Credit Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“Revolving Secured Parties”: the Revolving Administrative Agent, the Revolving
Collateral Agent and each Person that is a lender under the Revolving Credit
Agreement.

“Revolving Loans”: as defined in subsection 2.1(a).

“Revolving Note”: as defined in subsection 2.1(f).

“RS Funding”: RS Funding Inc., a Nevada corporation.

 

-62-



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in the definition of “Consolidated Coverage Ratio.”

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

“SEC”: the Securities and Exchange Commission.

“Second Merger”: the merger of the Acquired Business Parent with and into US
Foods, Inc. (f/k/a U.S. Foodservice, Inc.), a Delaware corporation (the
“Acquired Business Opco”).

“Section 2.7 Additional Amendment”: as defined in subsection 2.7(c).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Secured Party Representative”: as defined in the CF Intercreditor Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other similar security documents hereafter delivered to the
ABL Collateral Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of the Loan Parties hereunder and/or
under any of the other Loan Documents or to secure any guarantee of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the ABL Collateral Agent pursuant to
subsection 7.8(b) or 7.8(c), in each case, as amended, supplemented, waived or
otherwise modified from time to time.

“Senior Credit Facilities”: collectively, the Term Loan Facility, the Revolving
Facility and the ABL Facility.

“Senior Interim Loan Agreement”: the Senior Interim Loan Credit Agreement, dated
as of the Closing Date, among the Parent Borrower, the lenders party thereto,
Deutsche Bank AG Cayman Islands Branch, as administrative agent and Citi, as
syndication agent, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Senior Interim Loan Agreement or other credit agreements, indentures or
otherwise, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Senior Interim Loan Agreement hereunder).

 

-63-



--------------------------------------------------------------------------------

“Senior Interim Loan Documents”: the Loan Documents as defined in the Senior
Interim Loan Agreement, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

“Senior Interim Loan Facility”: the collective reference to the Senior Interim
Loan Agreement, any Senior Interim Loan Documents, any notes and letters of
credit issued pursuant thereto and any guarantee agreement, and other guarantees
and other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior Interim Loan Agreement or other credit agreements, indentures
(including any Senior Notes Indenture) or otherwise, unless such agreement
expressly provides that it is not intended to be and is not a Senior Interim
Loan Facility hereunder). Without limiting the generality of the foregoing, the
term “Senior Interim Loan Facility” shall include (x) any Senior Notes Indenture
and (y) any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Parent
Borrower as additional borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder, (iv) otherwise altering the terms and conditions thereof or
(v) evidencing or governing any Indebtedness Incurred pursuant to any Required
Interim Loan Refinancing.

“Senior Notes”: (a) any Senior Notes of the Parent Borrower to be issued after
the Closing Date upon the conversion or exchange of the Senior Interim Loans for
such Senior Notes, or to refinance in whole or in part the Senior Interim Loans
or any notes issued to refinance or upon the conversion or exchange of any
Senior Interim Loans, and (b) any substantially similar Senior Notes (whether
registered under the Securities Act or otherwise) that have been exchanged for
any such other Senior Notes; in each case as any such Senior Notes may be
amended, supplemented, waived or otherwise modified from time to time.

“Senior Notes Indenture”: any indenture governing any Senior Notes , as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.8 to the extent applicable.

“Senior Subordinated Interim Loan Agreement”: the Senior Subordinated Interim
Loan Credit Agreement, dated as of the Closing Date, among the Parent Borrower,
the lenders party thereto, Deutsche Bank AG Cayman Islands Branch, as
administrative agent and Citi, as syndication agent, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Senior Subordinated Interim
Loan Agreement or other credit agreements, indentures or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Senior Subordinated Interim Loan Agreement hereunder).

“Senior Subordinated Interim Loan Documents”: the Loan Documents as defined in
the Senior Subordinated Interim Loan Agreement, as the same may be amended,
supplemented, waived, otherwise modified, extended, renewed, refinanced or
replaced from time to time.

 

-64-



--------------------------------------------------------------------------------

“Senior Subordinated Interim Loan Facility”: the collective reference to the
Senior Subordinated Interim Loan Agreement, any Senior Subordinated Interim Loan
Documents, any notes and letters of credit issued pursuant thereto and any
guarantee agreement, and other guarantees and other instruments and documents,
executed and delivered pursuant to or in connection with any of the foregoing,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time, or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Senior Subordinated Interim
Loan Agreement or other credit agreements, indentures (including any Senior
Subordinated Notes Indenture) or otherwise, unless such agreement expressly
provides that it is not intended to be and is not a Senior Subordinated Interim
Loan Facility hereunder). Without limiting the generality of the foregoing, the
term “Senior Subordinated Interim Loan Facility” shall include (x) any Senior
Subordinated Notes Indenture and (y) any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Parent Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder, (iv) otherwise altering the terms and
conditions thereof or (v) evidencing or governing any Indebtedness Incurred
pursuant to any Required Interim Loan Refinancing.

“Senior Subordinated Notes”: (a) any Senior Subordinated Notes of the Parent
Borrower to be issued after the Closing Date upon the conversion or exchange of
the Senior Subordinated Interim Loans for such Senior Subordinated Notes, or to
refinance in whole or in part the Senior Subordinated Interim Loans or any notes
issued to refinance or upon the conversion or exchange of any Senior
Subordinated Interim Loans, and (b) any substantially similar Senior
Subordinated Notes (whether registered under the Securities Act or otherwise)
that have been exchanged for any such other Senior Subordinated Notes; in each
case as any such Senior Subordinated Notes may be amended, supplemented, waived
or otherwise modified from time to time.

“Senior Subordinated Notes Indenture”: any indenture governing any Senior
Subordinated Notes , as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.8 to the
extent applicable.

“Set”: the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“Settlement Service”: as defined in subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

-65-



--------------------------------------------------------------------------------

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property and/or related rights
(including under leases and insurance policies) and/or assets (including
managing, exercising and disposing of any such rights and/or assets) and/or
(iii) financing or refinancing in respect of Capital Stock of any Special
Purpose Subsidiary.

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables and/or Real Property of the Parent Borrower or any
Restricted Subsidiary that have been transferred to a Special Purpose Entity or
made subject to a Lien in a Financing Disposition (including any financing or
refinancing in respect of Capital Stock of a Special Purpose Subsidiary held by
another Special Purpose Subsidiary).

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
and (b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes,
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Parent Borrower or any Restricted Subsidiary, in respect of any

 

-66-



--------------------------------------------------------------------------------

Special Purpose Financing or Financing Disposition or (iii) any Guarantee in
respect of customary recourse obligations (as determined in good faith by the
Parent Borrower) in connection with any collateralized mortgage backed
securitization or any other Special Purpose Financing or Financing Disposition
in respect of Real Property, including in respect of Liabilities in the event of
any involuntary case commenced with the collusion of any Special Purpose
Subsidiary or any Affiliate thereof, or any voluntary case commenced by any
Special Purpose Subsidiary, under any applicable Bankruptcy Law, and (y) subject
to the preceding clause (x), any such other agreements and undertakings shall
not include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Parent Borrower or a Restricted Subsidiary that is not a Special Purpose
Subsidiary.

“Special Purpose Subsidiary”: a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto and
(ii) acquiring, selling, leasing, financing or refinancing Real Property and/or
related rights (including under leases and insurance policies) and/or assets
(including managing, exercising and disposing of any such rights and/or assets),
all proceeds thereof and all rights (contractual and other), collateral and
other assets relating thereto and/or (iii) owning or holding Capital Stock of
any Special Purpose Subsidiary and/or engaging in any financing or refinancing
in respect thereof, and (y) any business or activities incidental or related to
such business, and (b) is designated as a “Special Purpose Subsidiary” by the
Parent Borrower.

“Specified Default”: (i) the failure of the Parent Borrower to comply with the
terms of subsection 4.15(b), 4.15(c) or 4.15(d), (ii) the failure of the Parent
Borrower to comply with subsection 7.2(f), and such failure continues for five
Business Days after notice by the Administrative Agent, or (iii) the occurrence
of any Event of Default specified in subsection 9.1(a) or 9.1(f).

“Specified Equity Contribution”: any cash contribution made to any Parent or the
Parent Borrower in exchange for Permitted Cure Securities; provided (a)(i) such
cash contribution is made to any Parent or the Parent Borrower and (ii) the
contribution of any proceeds therefrom to the Parent Borrower occurs after the
Closing Date; (b) the Parent Borrower identifies such contribution as a
“Specified Equity Contribution”; (c) in each four fiscal quarter period, there
shall exist a period of at least one fiscal quarter in respect of which no
Specified Equity Contribution shall have been made and (d) the amount of any
Specified Equity Contribution included in the calculation of Consolidated EBITDA
hereunder shall be limited to the amount required to effect compliance with
subsection 8.1.

“Specified Existing Commitment”: as defined in subsection 2.7(a).

“Specified L/C Sublimit” shall mean (a) with respect to Citibank, (x) the face
amount of all Letters of Credit issued by Citibank under the Original Credit
Agreement and outstanding as of the Restatement Effective Date (“Original
Letters of Credit”), from the Restatement Effective Date until the date on which
the aggregate face amount of all outstanding

 

-67-



--------------------------------------------------------------------------------

Original Letters of Credit is equal to or less than $150,000,000 (such date, the
“Citibank L/C Reset Date”); provided that the Borrower Representative (i) shall
use its commercially reasonable efforts to replace Original Letters of Credit
with Letters of Credit issued by an Issuing Lender other than Citibank within
120 days after the Restatement Effective Date, (ii) shall not extend or renew
any Original Letter of Credit past its stated expiration date, and not exercise
any renewal or automatic renewal feature of any Original Letter of Credit,
except to the extent that notice of non-renewal would have been required to be
delivered prior to the Restatement Effective Date, and (iii) shall not make a
Letter of Credit Request of Citibank until the Citibank L/C Reset Date, and
(y) on and after the Citibank L/C Reset Date, $150,000,000, (b) with respect to
BANA, $130,000,000, (c) with respect to DBNY, $130,000,000, (d) with respect to
JPMCB, $130,000,000, (e) with respect to MSSF, $130,000,000 and (f) with respect
to WFCF, $130,000,000.

“Specified Suppressed Availability”: as of any date of determination, an amount,
if positive, by which (i) the sum of (x) the Tranche A Borrowing Base and
(y) the Tranche A-1 Borrowing Base exceeds (ii) the aggregate Commitments
hereunder; provided, that, if (i) the sum of the Tranche A Borrowing Base and
the Tranche A-1 Borrowing Base is equal to or less than the aggregate amount of
the Commitments hereunder or (ii) as of such date, the Excess Facility
Availability is less than the lesser of (x) 5% of the lesser of (1) the
aggregate Commitments hereunder and (2) the sum of the Tranche A Borrowing Base
and Tranche A-1 Borrowing Base and (y) $65,000,000, then in either case, the
Specified Suppressed Availability shall be zero.

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to the sum of (i) all Unrestricted Cash of the Parent Borrower and the other
Loan Parties that (in the case of cash) is deposited in the DDAs or in other
deposit accounts in the United States with respect to which a control agreement
is in place between the applicable Loan Party, the applicable depositary
institution and the Administrative Agent or the Collateral Agent (or over which
any such Agent has “control” whether or not pursuant to a control agreement) or
that (in the case of Cash Equivalents) (a) are not in a securities account in
respect of which the applicable Loan Party has entered into a “control
agreement” with the applicable broker or securities intermediary for purposes of
perfecting a security interest in favor of a third party and (b) are subject to
the laws of any state, commonwealth, province or territory of the United States
of America; provided that if, as of such date, the Excess Facility Availability
is less than the lesser of (x) 5% of the lesser of (1) the aggregate Commitments
hereunder and (2) the sum of the Tranche A Borrowing Base and Tranche A-1
Borrowing Base and (y) $65,000,000, the amount of such Specified Unrestricted
Cash shall equal zero and provided, further, that for purposes of calculating
such Specified Unrestricted Cash, (1) the term “Cash Equivalents” shall be
deemed not to include any money, and (2) the term “Unrestricted Cash” shall be
deemed not to include any Temporary Cash Investments, plus (ii) all Unrestricted
Cash constituting proceeds of Receivables held on deposit from time to time by
or on behalf of a Special Purpose Subsidiary or its related Receivables trust.

“Specified Payment”: (i) any merger, consolidation or amalgamation permitted
pursuant to subsection 8.3(a) or (ii) any Restricted Payment pursuant to
subsection 8.5.

“Sponsors”: CD&R and KKR.

 

-68-



--------------------------------------------------------------------------------

“Standby Letter of Credit”: as defined in subsection 3.1(a).

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Subordinated Obligations”: any Indebtedness of a Borrower (whether outstanding
on the Closing Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations hereunder and under the Loan Documents
pursuant to a written agreement.

“Subsidiary”: of any Person, means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantee”: the guarantee of the obligations of the Borrowers under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

“Subsidiary Guarantor”: each Wholly Owned Domestic Subsidiary (other than any
Excluded Subsidiary) of the Parent Borrower that executes and delivers a
Subsidiary Guarantee, in each case, unless and until such time as the respective
Subsidiary Guarantor ceases to constitute a Wholly Owned Domestic Subsidiary of
the Parent Borrower or is released from all of its obligations under the
Subsidiary Guarantee in accordance with the terms and provisions thereof.

“Successor Company”: as defined in subsection 8.3(a).

“Supermajority Lenders”: at any time, Lenders the Total Credit Percentage of
which aggregate at least 66 2/3%.

“Supervisory Review Process”: as defined in subsection 4.10(c).

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.4.

“Swing Line Lender”: Citibank, in its capacity as provider of the Swing Line
Loans.

“Swing Line Loan Participation Certificate”: a certificate substantially in the
form of Exhibit H.

 

-69-



--------------------------------------------------------------------------------

“Swing Line Loans”: as defined in subsection 2.4(a).

“Swing Line Note”: as defined in subsection 2.4(b).

“Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of the Closing
Date, between the Parent Borrower and Holding, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Taxes”: any and all present or future taxes, levies, imposts, duties, fees,
withholdings or charges of a similar nature (including penalties, interest and
other liabilities with respect thereto) that are imposed by any Governmental
Authority.

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, a member state of The
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Parent Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of The European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of a Borrower or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of

 

-70-



--------------------------------------------------------------------------------

S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Indebtedness or Preferred Stock (other
than of a Borrower or any of its Subsidiaries) having a rating of “A” or higher
by S&P or “A2” or higher by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic commercial bank or a commercial
bank organized and located in a country recognized by the United States of
America, in each case, having capital and surplus in excess of $250.0 million
(or the foreign currency equivalent thereof), or investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 (or any successor
rule) of the SEC under the Investment Company Act of 1940, as amended, and
(ix) similar investments approved by the Board of Directors in the ordinary
course of business.

“Term Administrative Agent”: Citi, in its capacity as administrative agent under
the Term Loan Credit Agreement, and its successors and assigns.

“Term Collateral Agent”: Citi, in its capacity as collateral agent under the
Term Loan Credit Agreement, and its successors and assigns.

“Term Loan Credit Agreement”: the Credit Agreement, dated as of the Closing
Date, among the Parent Borrower, the lenders party thereto, Natixis, as senior
managing agent, DBSI, as syndication agent, and the Term Administrative Agent
and the Term Collateral Agent for the Term Loan Secured Parties, as such
agreement may be amended, supplemented, waived or otherwise or modified from
time to time or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original administrative agent and lenders or other agents and lenders
or otherwise, and whether provided under the original Term Loan Credit Agreement
or other credit agreements or otherwise, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder). Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.

“Term Loan Documents”: the Loan Documents as defined in the Term Loan Credit
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.

“Term Loan Facility”: the collective reference to the Term Loan Credit
Agreement, any Term Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and

 

-71-



--------------------------------------------------------------------------------

lenders or otherwise, and whether provided under the original Term Loan Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term Loan Facility hereunder).
Without limiting the generality of the foregoing, the term “Term Loan Facility”
shall include any agreement (i) changing the maturity of any Indebtedness
Incurred thereunder or contemplated thereby, (ii) adding Subsidiaries of a
Borrower as additional borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

“Term Loan Secured Parties”: the Term Administrative Agent, the Term Collateral
Agent and each Person that is a lender under the Term Loan Credit Agreement.

“Term Loans”: the loans made pursuant to the Term Loan Credit Agreement.

“Total Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate Commitments (or, in the case of the termination or expiration of the
Commitments, the Aggregate Outstanding Revolving Credit of the Lenders) then
constituted by such Lender’s Commitment (or, in the case of the termination or
expiration of the Commitments, such Lender’s Aggregate Outstanding Revolving
Credit).

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”: each tranche of Loans available hereunder, with there being three on
the Closing Date; namely Tranche A Loans, Tranche A-1 Loans and Swing Line
Loans.

“Tranche A Borrowing Base”: at any time, (a) the sum of

(i) 90% of the amount of all Eligible Accounts,

(ii) (A) prior to the first anniversary of the Closing Date, 90% and
(B) thereafter, 85%, in each case, of the then Net Orderly Liquidation Value of
the Eligible Inventory at such time,

(iii) 85% of the then Net Orderly Liquidation Value of the Eligible
Transportation Equipment at such time, and

(iv) the aggregate amount of all Cash Equivalents and Temporary Cash Investments
held in the Concentration Account or any related investment or other account
that is subject to a Concentration Account Agreement within the time period
referred to in subsection 4.15(g), minus

(b) the amount of all Availability Reserves; provided that the portion of the
Tranche A Borrowing Base attributable to Eligible Transportation Equipment shall
not exceed $250.0 million at any time.

 

-72-



--------------------------------------------------------------------------------

“Tranche A Commitment”: as to any Lender, its obligation to make Tranche A Loans
to, and/or make Swing Line Loans made to, and/or participate in Letters of
Credit issued on behalf of, and/or participate in Agent Advances made to, in
each case the Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “Tranche A Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Tranche A Commitment assigned to
such Assignee pursuant to subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “Tranche A Commitments”. From and after the Restatement Effective
Date, the amount of the aggregate Tranche A Commitments of the Lenders is
$1,200.0 million.

“Tranche A Commitment Percentage”: as to any Tranche A Lender, the percentage of
the aggregate Tranche A Commitment constituted by its Tranche A Commitment (or,
if the Tranche A Commitments have been terminated or expired, the percentage of
the (a) sum of (i) such Tranche A Lender’s then outstanding Tranche A Loans plus
(ii) such Tranche A Lender’s interests in the aggregate L/C Obligations, Agent
Advances and Swing Line Loans then outstanding then constitutes of (b) the sum
of (i) the aggregate Tranche A Loans of all the Tranche A Lenders then
outstanding plus (ii) the aggregate L/C Obligations, Agent Advances and Swing
Line Loans then outstanding).

“Tranche A Loan”: as defined in subsection 2.1(a).

“Tranche A-1 Borrowing Base”: at any time, 10% of the Net Orderly Liquidation
Value of Eligible Inventory at such time.

“Tranche A-1 Commitment”: as to any Lender, its obligation to make Tranche A- 1
Loans to the Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “Tranche A-1 Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Tranche A-1 Commitment assigned
to such Assignee pursuant to subsection 11.6(b) (in each case as such amount may
be adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “Tranche A-1 Commitments”. From and after the Restatement Effective
Date, the amount of the aggregate Tranche A-1 Commitments of the Lenders is
$100.0 million.

“Tranche A-1 Commitment Percentage”: as to any Tranche A-1 Lender, the
percentage of the aggregate Tranche A-1 Commitment constituted by its Tranche
A-1 Commitment (or, if the Tranche A-1 Commitments have been terminated or
expired, the percentage such Tranche A Lender’s then outstanding Tranche A-1
Loans then constitutes of the aggregate Tranche A-1 Loans of all the Tranche A-1
Lenders then outstanding).

“Tranche A-1 Loan”: as defined in subsection 2.1(a).

“Transaction Documents”: (i) the Term Loan Documents, (ii) the Acquisition
Agreement, (iii) the Revolving Loan Documents, (iv) the Loan Documents, (v) the
ABS Documents, (vi) the CMBS Loan Documents, (vii) the Senior Interim Loan
Documents and (viii) the Senior Subordinated Interim Loan Documents, in each
case including any Interest Rate Protection Agreements related thereto.

 

-73-



--------------------------------------------------------------------------------

“Transactions”: collectively, any or all of the following: (i) the Acquisition,
(ii) the Merger, (iii) the Second Merger (if it occurs), (iv) the entry into the
Senior Interim Loan Facility and the Senior Subordinated Interim Loan Facility
and Incurrence of Indebtedness thereunder by one or more of the Parent Borrower
and its Subsidiaries, including any Required Interim Loan Refinancing, (v) the
entry into the Senior Credit Facilities and Incurrence of Indebtedness
thereunder by one or more of the Borrowers and their Subsidiaries, (vi) the
entry into and Incurrence of Indebtedness under Credit Facilities and/or Special
Purpose Financings relating to Receivables and/or Real Property, the sale or
transfer of Receivables, Real Property and/or other assets in connection
therewith, and the loan, advance, dividend and/or distribution of funds from the
proceeds thereof and (vii) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Transferee”: any Participant or Assignee.

“Transportation Equipment”: vehicles consisting of refrigerated straight trucks,
tractor trucks, refrigerated van trailers, other trucks and trailers with
refrigeration units, and other vans, trucks, tractors and trailers, in each case
owned by any Borrower or Subsidiary Guarantor and used or useful in its
business.

“Treasury Capital Stock”: as defined in subsection 8.5(b)(i).

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“Unrestricted Cash”: as of any date of determination, cash, Cash Equivalents and
Temporary Cash Investments, other than as disclosed on the consolidated
financial statements of the Parent Borrower as a line item on the balance sheet
as “restricted cash” (excluding any escrowed amount under any Special Purpose
Financing in respect of Real Property entered into in connection with the
Transactions). For the avoidance of doubt, proceeds of Receivables held on
deposit from time to time by or on behalf of a Special Purpose Subsidiary or its
related Receivables trust shall constitute Unrestricted Cash.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Parent Borrower that at the
time of determination is an Unrestricted Subsidiary, as designated by the Board
of Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of

 

-74-



--------------------------------------------------------------------------------

Directors may designate any Subsidiary of the Parent Borrower (including any
newly acquired or newly formed Subsidiary of the Parent Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Capital Stock or Indebtedness of, or owns or holds any Lien on any property
of, the Parent Borrower or any other Restricted Subsidiary of the Parent
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then the Payment Condition shall be satisfied. The Board of Directors may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that immediately after giving effect to such designation (x) the Consolidated
Coverage Ratio would be equal to or greater than 2.00:1.00 or (y) the
Consolidated Coverage Ratio would be greater than it was immediately prior to
giving effect to such designation or (z) such Subsidiary shall be a Special
Purpose Subsidiary. Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Parent Borrower certifying that such designation complied with the foregoing
provisions.

“U.S. Tax Compliance Certificate”: as defined in subsection 4.11(b)(ii)(x).

“Voting Stock”: shares of Capital Stock entitled to vote generally in the
election of directors.

“WFCF”: Wells Fargo Capital Finance, LLC.

“WFS”: Wells Fargo Securities, LLC.

“Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic Subsidiary of
such Person that is a Material Restricted Subsidiary of such Person, and of
which such Person owns, directly or indirectly through one or more Wholly Owned
Domestic Subsidiaries, all of the Capital Stock of such Domestic Subsidiary.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes, any other Loan Document
or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Parent Borrower and its Subsidiaries not
defined in subsection 1.1 and accounting terms partly defined in subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” if not expressly followed by such phrase or the
phrase “but not limited to.”

 

-75-



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) “or” is not exclusive; (ii) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; and (iii) references to sections of, or rules under,
the Securities Act shall be deemed to include substitute, replacement or
successor sections or rules adopted by the SEC from time to time.

(f) Any financial ratios required to be maintained pursuant to this Agreement
(or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS.

2.1 Commitments.

(a) Subject to the terms and conditions hereof (i) each Tranche A Lender
severally agrees to make revolving credit loans (together, the “Tranche A
Loans”) to each of the Borrowers from time to time during the ABL Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Tranche A Commitment Percentage of the sum of the then
outstanding L/C Obligations, then outstanding Agent Advances and the then
outstanding Swing Line Loans, does not exceed the lesser of (x) the amount of
such Tranche A Lender’s Tranche A Commitment then in effect and (y) such Tranche
A Lender’s Tranche A Commitment Percentage of the Tranche A Borrowing Base as
then in effect (based on the Borrowing Base Certificate last delivered, subject
to recalculation at any time based on the Administrative Agent’s determination
of Availability Reserves in its Permitted Discretion as set forth in subsection
2.1(c)) and (ii) each Tranche A-1 Lender severally agrees to make revolving
credit loans (together, the “Tranche A-1 Loans” and together with Tranche A
Loans, the “Revolving Loans”) to each of the Borrowers from time to time during
the ABL Commitment Period in an aggregate principal amount at any one time
outstanding does not exceed the lesser of (x) the amount of such Tranche A-1
Lender’s Tranche A-1 Commitment then in effect and (y) such Tranche A-1 Lender’s
Tranche A-1 Commitment Percentage of the Tranche A-1 Borrowing Base as then in
effect (based on the Borrowing Base Certificate last delivered, subject to
recalculation at any time based on the Administrative Agent’s determination of
Availability Reserves in its Permitted Discretion as set forth in subsection
2.1(c)). During the Commitment Period, each of the Borrowers may use the
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary herein contained, all Revolving Loans
shall be Tranche A-1 Loans until the aggregate outstanding principal amount of
such

 

-76-



--------------------------------------------------------------------------------

Revolving Loans equals the lesser of the Tranche A-1 Borrowing Base as then in
effect (based on the Borrowing Base Certificate last delivered, subject to
recalculation at any time based on the Administrative Agent’s determination of
Availability Reserves in its Permitted Discretion as set forth in subsection
2.1(c)) and the then outstanding Tranche A-1 Commitments. If any Tranche A-1
Loan is prepaid in part pursuant to Section 4.4, any Revolving Loans to the
Borrowers thereafter requested shall be Tranche A-1 Loans until the aggregate
principal amount of Tranche A-1 Loans outstanding equals the lesser of the
Tranche A-1 Borrowing Base as then in effect (based on the Borrowing Base
Certificate last delivered, subject to recalculation at any time based on the
Administrative Agent’s determination of Availability Reserves in its Permitted
Discretion as set forth in subsection 2.1(c)) and the then outstanding Tranche
A-1 Commitments. Thereafter all Revolving Loans shall be Tranche A Loans.

(b) The Revolving Loans shall be made in Dollars and may from time to time be
(i) Eurocurrency Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrowers and notified to the Administrative Agent in
accordance with subsections 2.2 and 4.2; provided that no Revolving Loan shall
be made as a Eurocurrency Loan after the day that is one month prior to the
Maturity Date.

(c) Notwithstanding anything to the contrary in subsections 2.1(a) or (b) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Availability Reserves in such amounts, at any time, and with respect
to such matters, as the Administrative Agent in its Permitted Discretion shall
deem necessary or appropriate, against the Tranche A Borrowing Base including
reserves with respect to (i) sums that the respective Borrowers are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid and (ii) amounts owing by the
respective Borrowers or, without duplication, their respective Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral; provided that the Administrative Agent shall have provided the
Borrower Representative at least ten Business Days’ prior written notice of any
such establishment; and provided, further, that such Agent may only establish an
Availability Reserve after the Closing Date based on an event, condition or
other circumstance arising after the Closing Date or based on facts not known to
the Administrative Agent as of the Closing Date. The amount of any Availability
Reserve established by the Administrative Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
Availability Reserve. Upon delivery of such notice, the Administrative Agent
shall be available to discuss the proposed Availability Reserve, and the
applicable Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Availability Reserve or increase
no longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion. In no event
shall such notice and opportunity limit the right of the Administrative Agent to
establish such Availability Reserve, unless the Administrative Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new Availability Reserve no longer

 

-77-



--------------------------------------------------------------------------------

exists or has otherwise been adequately addressed by the applicable Borrower.
Notwithstanding anything herein to the contrary, Availability Reserves shall not
duplicate eligibility criteria contained in the definition of “Eligible
Accounts,” “Eligible Inventory” or “Eligible Transportation Equipment” and vice
versa, or reserves or criteria deducted in computing the net book value of
Eligible Inventory or Eligible Transportation Equipment or the Net Orderly
Liquidation Value of Eligible Inventory or Eligible Transportation Equipment and
vice versa. In addition to the foregoing, the Administrative Agent shall have
the right, subject to subsection 7.6, to have the Loan Parties’ Inventory or
Eligible Transportation Equipment reappraised by a qualified appraisal company
selected by the Administrative Agent from time to time after the Closing Date
for the purpose of re-determining the Net Orderly Liquidation Value of the
Eligible Inventory, or Eligible Transportation Equipment and, as a result,
re-determining the Tranche A Borrowing Base or the Tranche A-1 Borrowing Base.

(d) In the event the Borrowers are unable to comply with (i) the borrowing base
limitations set forth in subsections 2.1(a)(i) or (ii), as the case may be, or
(ii) the conditions precedent to the making of Loans or the issuance of Letters
of Credit set forth in Section 6, the Tranche A Lenders authorize the
Administrative Agent, for the account of the Tranche A Lenders, to make Tranche
A Loans to the Borrowers which may only be made as ABR Loans (each, an “Agent
Advance”) for a period commencing on the date the Administrative Agent first
receives a notice of Borrowing requesting an Agent Advance until the earliest of
(i) the 30th Business Day after such date, (ii) the date the respective
Borrowers or Borrower are again able to comply with the limitations in the
Tranche A Borrowing Base or Tranche A-1 Borrowing Base and the conditions
precedent to the making of Loans and issuance of Letters of Credit, or obtains
an amendment or waiver with respect thereto and (iii) the date the Required
Lenders instruct the Administrative Agent to cease making Agent Advances (in
each case, the “Agent Advance Period”). The Administrative Agent shall not make
any Agent Advance to the extent that at such time the amount of such Agent
Advance, when added to the aggregate outstanding amount of all other Agent
Advances made to the Borrowers at such time, (A) would exceed 5% of the Tranche
A Borrowing Base as then in effect (based on the Borrowing Base Certificate last
delivered) or (B) when added to the Aggregate Outstanding Revolving Credit as
then in effect (immediately prior to the incurrence of such Agent Advance),
would exceed the aggregate Commitment at such time. It is understood and agreed
that, subject to the requirements set forth above, Agent Advances may be made by
the Administrative Agent in its discretion to the extent the Administrative
Agent deems such Agent Advances necessary or desirable (x) to preserve and
protect the applicable Collateral, or any portion thereof, (y) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
obligations of the Loan Parties hereunder and under the other Loan Documents or
(z) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses and other sums payable under the Loan Documents, and that
the Borrowers shall have no right to require that any Agent Advances be made. At
any time that the conditions precedent set forth in subsection 6.2 have been
satisfied or waived, the Administrative Agent may request the Lenders to make a
Revolving Loan to repay an Agent Advance. At any other time, the Administrative
Agent may require the Lenders to fund their risk participations described in
subsection 2.1(e) below.

(e) Upon the making of an Agent Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each Lender
shall be

 

-78-



--------------------------------------------------------------------------------

deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Agent Advance in
proportion to its Tranche A Commitment Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Agent
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Tranche A Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Agent Advance.

(f) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender made on or prior to the Closing Date or in connection with any
assignment pursuant to subsection 11.6(b), in order to evidence such Lender’s
Tranche A Loans or Tranche A-1 Loans, such Borrower will execute and deliver to
such Lender a promissory note substantially in the form of Exhibit A-1 with
appropriate insertions as to payee, date and principal amount (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “Revolving
Note” ), payable to such Lender and in a principal amount equal to the
obligation of such Borrower to pay the amount of the Commitment of such Lender
or, if less, the aggregate unpaid principal amount of all Revolving Loans made
by such Lender to such Borrower. Each Revolving Note shall (i) be dated the
Closing Date, (ii) be stated to mature on the Maturity Date and (iii) provide
for the payment of interest in accordance with subsection 4.1.

2.2 Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow
under the Commitments during the Commitment Period on any Business Day; provided
that the Borrower Representative (on behalf of any Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 1:00 P.M., New York City time, at least three
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Loans are to be initially Eurocurrency Loans (b) 1:00 P.M.,
New York City time, on the requested Borrowing Date, for ABR Loans), in each
case specifying (i) the identity of the Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be a Tranche A Loan or a Tranche A-1 Loan, (v) whether the borrowing is to be of
Eurocurrency Loans or ABR Loans or a combination thereof and (vi) if the
borrowing is to be entirely or partly of Eurocurrency Loans, the respective
amounts of each such Type of Loan, the respective lengths of the initial
Interest Periods therefor; provided, further that the Borrower Representative
(on behalf of any Borrower) shall not request, and the Tranche A Lenders shall
be under no obligation to fund, any Tranche A Loan unless Tranche A-1 Loans are
outstanding in an amount equal to the full amount of the lesser of the Tranche
A-1 Borrowing Base as then in effect (based on the Borrowing Base Certificate
last delivered) and the Tranche A-1 Commitments. Except as otherwise provided in
subsection 2.3(a), all Letters of Credit and Swing Line Loans shall be Tranche A
Loans. All Revolving Loans incurred and/or maintained during the first week
following the Closing Date shall be incurred and/or maintained as ABR Loans or
Eurocurrency Loans with a one week Interest Period Applicable thereto. All
Revolving Loans incurred and/or maintained until the earlier of the completion
of syndication of the Facilities (as reasonably determined by the Lead
Arrangers) or 90 days after the Closing Date shall be incurred and/or maintained
as ABR Loans or as Eurocurrency Loans with a one-month Interest Period
applicable thereto (with the first day of the first Interest Period therefor to
commence on the date that is one week after the Closing Date).

 

-79-



--------------------------------------------------------------------------------

Each borrowing under the Commitments (other than the Agent Advances) shall be in
an amount equal to (x) in the case of ABR Loans, except any ABR Loan to be used
solely to pay a like amount of outstanding Reimbursement Obligations or Swing
Line Loans, $2.0 million or a whole multiple of $1.0 million in excess thereof
(or, if the then Available Commitments are (A) less than $2.0 million, $1.0
million or a whole multiple thereof or (B) less than $1.0 million, such lesser
amount) and (y) in the case of Eurocurrency Loans $5.0 million or a whole
multiple of $1.0 million in excess thereof. Upon receipt of any such notice from
the Borrower Representative, the Administrative Agent shall promptly notify each
applicable Lender thereof. Subject to the satisfaction of the conditions
precedent specified in subsection 6.2, each applicable Lender shall make the
amount of its pro rata share of each borrowing of Tranche A Loans or Tranche A-1
Loans, as the case may be, available to the Administrative Agent for the account
of the Borrower identified in such notice at the office of the Administrative
Agent specified in subsection 11.2 prior to 2:00 P.M. (or 10:00 A.M., in the
case of the initial borrowing hereunder), New York City time, or at such other
office of the Administrative Agent or at such other time as to which the
Administrative Agent shall notify such Lender and the Borrower Representative
reasonably in advance of the Borrowing Date with respect thereto, on the
Borrowing Date requested by the Parent Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower identified in such notice by the Administrative Agent crediting the
account of such Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

2.3 Termination or Reduction of Commitments.

(a) The Borrower Representative (on behalf of any Borrower) shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent (which will promptly notify the Lenders thereof), to terminate the Tranche
A Commitments or, from time to time, to reduce the amount of the Tranche A
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the aggregate principal amount of Tranche A Loans then
outstanding, when added to the sum of the then outstanding L/C Obligations,
would exceed the Tranche A Commitments then in effect; provided, further, that
if any outstanding L/C Obligations remain upon the termination of the Tranche A
Commitments, to the extent the Tranche A-1 Commitments exceed the aggregate
amount of outstanding Tranche A-1 Loans (the “Excess Amount”) upon such
termination of the Tranche A Commitments, the Tranche A Lenders shall be deemed
to have sold to each Tranche A-1 Lender, and each Tranche A-1 Lender shall be
deemed unconditionally and irrevocably to have so purchased from the Tranche A
Lenders, without recourse or warranty, an undivided interest and participation,
to the extent of such Tranche A-1 Lender’s Tranche A-1 Commitment Percentage in
the lesser of such Excess Amount or such undivided interest and participation of
each Tranche A Lender in the then outstanding L/C Obligations, each drawing
thereunder and the obligations of the Borrowers under this Agreement and the
other Loan Documents with respect thereto; provided, further, that any such
notice of termination delivered by the Borrower Representative may state that
such notice is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower Representative (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any such reduction shall be in an

 

-80-



--------------------------------------------------------------------------------

amount equal to $5.0 million or a whole multiple of $1.0 million in excess
thereof and shall reduce permanently the Tranche A Commitments then in effect.
All outstanding Tranche A Commitments shall terminate on the Maturity Date.

(b) The Borrower Representative (on behalf of any Borrower) shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent (which will promptly notify the Lenders thereof), to terminate the Tranche
A-1 Commitments or, from time to time, to reduce the amount of the Tranche A-1
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (x) there are no Revolving Loans and no Swing Line Loans
outstanding and (y) the aggregate principal amount of Tranche A-1 Loans then
outstanding, together with (solely after the termination of all of the Tranche A
Commitments pursuant to clause (a) above) the sum of the then outstanding L/C
Obligations, would exceed the Tranche A-1 Commitments then in effect; provided,
further, that any such notice of termination delivered by the Borrower
Representative may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower Representative (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
such reduction shall be in an amount equal to $5.0 million or a whole multiple
of $1.0 million in excess thereof and shall reduce permanently the Tranche A-1
Commitments then in effect. All outstanding Tranche A-1 Commitments shall
terminate on the Maturity Date.

2.4 Swing Line Commitments.

(a) Subject to the terms and conditions hereof, the Swing Line Lender agrees to
make swing line loans (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to any Borrower from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed $50.0 million; provided that at no time may the sum of the then
outstanding Swing Line Loans, Tranche A Loans and L/C Obligations exceed the
lesser of the Tranche A Commitments then in effect and the Tranche A Borrowing
Base as then in effect (based on the Borrowing Base Certificate last delivered).
Amounts borrowed by any Borrower under this subsection 2.4 may be repaid and,
through but excluding the Maturity Date, reborrowed. All Swing Line Loans made
to any Borrower shall be made in Dollars as ABR Loans and shall not be entitled
to be converted into Eurocurrency Loans. The Borrower Representative (on behalf
of any Borrower) shall give the Swing Line Lender irrevocable notice (which
notice must be received by the Swing Line Lender prior to 3:00 P.M., New York
City time) on the requested Borrowing Date specifying (1) the identity of the
Borrower and (2) the amount of the requested Swing Line Loan, which shall be in
a minimum amount of $100,000 or whole multiples of $50,000 in excess thereof.
The proceeds of the Swing Line Loan will be made available by the Swing Line
Lender to the Borrower identified in such notice at an office of the Swing Line
Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars.

(b) Each Borrower agrees that, upon the request to the Administrative Agent by
the Swing Line Lender made on or prior to the Closing Date or in connection with
any assignment pursuant to subsection 11.6(b), in order to evidence the Swing
Line Loans such

 

-81-



--------------------------------------------------------------------------------

Borrower will execute and deliver to the Swing Line Lender a promissory note
substantially in the form of Exhibit A-2, with appropriate insertions (as the
same may be amended, supplemented, replaced or otherwise modified from time to
time, the “Swing Line Note”), payable to the order of the Swing Line Lender and
representing the obligation of such Borrower to pay the amount of the Swing Line
Commitment or, if less, the unpaid principal amount of the Swing Line Loans made
to such Borrower, with interest thereon as prescribed in subsection 4.1. The
Swing Line Note shall (i) be dated the Closing Date, (ii) be stated to mature on
the Maturity Date and (iii) provide for the payment of interest in accordance
with subsection 4.1.

(c) The Swing Line Lender, at any time in its sole and absolute discretion, may,
and, at any time as there shall be a Swing Line Loan outstanding for more than
seven Business Days, the Swing Line Lender shall, on behalf of the Borrower to
which the Swing Line Loan has been made (which hereby irrevocably directs and
authorizes the Swing Line Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under subsection 9.1(f)) each Tranche A Lender, including
the Swing Line Lender, to make a Tranche A Loan as an ABR Loan in an amount
equal to such Lender’s Tranche A Commitment Percentage of the principal amount
of all Swing Line Loans ( a “Mandatory Revolving Loan Borrowing”) in an amount
equal to such Lender’s Tranche A Commitment Percentage of the principal amount
of all of the Swing Line Loans (collectively, the “Refunded Swing Line Loans”)
outstanding on the date such notice is given; provided that the provisions of
this subsection shall not affect the obligations of any Borrower to prepay Swing
Line Loans in accordance with the provisions of subsection 4.4(b). Unless the
Tranche A Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this subsection 2.4 shall apply), each Tranche A
Lender hereby agrees to make the proceeds of its Tranche A Loan (including,
without limitation, any Eurocurrency Loan) available to the Administrative Agent
for the account of the Swing Line Lender at the office of the Administrative
Agent prior to 12:00 Noon, New York City time, in funds immediately available on
the Business Day next succeeding the date such notice is given notwithstanding
(i) that the amount of the Mandatory Revolving Loan Borrowing may not comply
with the minimum amount for Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 6 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the date of
such Mandatory Revolving Loan Borrowing and (v) the amount of the Tranche A
Commitment of such, or any other, Tranche A Lender at such time. The proceeds of
such Tranche A Loans (including, without limitation, any Eurocurrency Loan)
shall be immediately applied to repay the Refunded Swing Line Loans.

(d) If the Tranche A Commitments shall expire or terminate at any time while
Swing Line Loans are outstanding, each Lender shall, at the option of the Swing
Line Lender, exercised reasonably, either (i) notwithstanding the expiration or
termination of the Tranche A Commitments, make a Tranche A Loan as an ABR Loan
(which Revolving Loan shall be deemed a “Revolving Loan” for all purposes of
this Agreement and the other Loan Documents) or (ii) purchase an undivided
participating interest in such Swing Line Loans, in either case in an amount
equal to such Lender’s Tranche A Commitment Percentage determined on the date
of, and immediately prior to, expiration or termination of the Tranche A
Commitments of the aggregate principal amount of such Swing Line Loans; provided
that, in the event that any Mandatory Revolving Loan Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding

 

-82-



--------------------------------------------------------------------------------

under any bankruptcy, reorganization, dissolution, insolvency, receivership,
administration or liquidation or similar law with respect to any Borrower), then
each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Revolving Loan Borrowing would otherwise have occurred, but adjusted
for any payments received from such Borrower on or after such date and prior to
such purchase) from the Swing Line Lender such participations in such
outstanding Swing Line Loans as shall be necessary to cause such Tranche A
Lenders to share in such Swing Line Loans ratably based upon their respective
Tranche A Commitment Percentages; provided, further, that (x) all interest
payable on the Swing Line Loans shall be for the account of the Swing Line
Lender until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Tranche A Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory Revolving Loan Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to Tranche A Loans made as ABR
Loans. Each Tranche A Lender will make the proceeds of any Tranche A Loan made
pursuant to the immediately preceding sentence available to the Administrative
Agent for the account of the Swing Line Lender at the office of the
Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Commitments expire or terminate. The proceeds of such Tranche A Loans shall be
immediately applied to repay the Swing Line Loans outstanding on the date of
termination or expiration of the Tranche A Commitments. In the event that the
Tranche A Lenders purchase undivided participating interests pursuant to the
first sentence of this paragraph (d), each Tranche A Lender shall immediately
transfer to the Swing Line Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swing Line Lender will deliver to
such Tranche A Lender a Swing Line Loan Participation Certificate dated the date
of receipt of such funds and in such amount.

(e) Whenever, at any time after the Swing Line Lender has received from any
Tranche A Lender such Tranche A Lender’s participating interest in a Swing Line
Loan, the Swing Line Lender receives any payment on account thereof (whether
directly from any Borrower in respect of such Swing Line Loan or otherwise,
including proceeds of Collateral applied thereto by the Swing Line Lender), or
any payment of interest on account thereof, the Swing Line Lender will, if such
payment is received prior to 1:00 P.M., New York City time, on a Business Day,
distribute to such Lender its pro rata share thereof prior to the end of such
Business Day and otherwise, the Swing Line Lender will distribute such payment
on the next succeeding Business Day (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Tranche A Lender will return to the Swing Line Lender any portion
thereof previously distributed by the Swing Line Lender to it.

(f) Each Tranche A Lender’s obligation to make the Tranche A Loans and to
purchase participating interests with respect to Swing Line Loans in accordance
with subsections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including without limitation (i) any
set-off, counterclaim, recoupment, defense or

 

-83-



--------------------------------------------------------------------------------

other right that such Tranche A Lender or any of the Borrowers may have against
the Swing Line Lender, any of the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in condition (financial or otherwise) of any
of the Borrowers; (iv) any breach of this Agreement or any other Loan Document
by any of the Borrowers, any other Loan Party or any other Lender; (v) any
inability of any of the Borrowers to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Tranche A Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.5 Record of Loans.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of: (i) each Tranche A Lender, the then unpaid principal
amount of each Tranche A Loan of such Tranche A Lender made to such Borrower, on
the Maturity Date (or such earlier date on which the Tranche A Loans become due
and payable pursuant to Section 9.1); (ii) each Tranche A-1 Lender, the then
unpaid principal amount of each Tranche A-1 Loan of such Tranche A-1 Lender made
to such Borrower, on the Maturity Date (or such earlier date on which the
Tranche A-1 Loans become due and payable pursuant to Section 9.1);
(iii) Administrative Agent, the then unpaid and principal amount of each Agent
Advance made to such Borrower on the Maturity Date (or such earlier date on
which the Agent Advances become due and payable pursuant to Section 9.1) and
(iv) the Swing Line Lender, the then unpaid principal amount of the Swing Line
Loans made to such Borrower, on the Maturity Date (or such earlier date on which
the Swing Line Loans become due and payable pursuant to Section 9.1). Each
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Revolving Loans made to such Borrower from time to time outstanding from the
Closing Date until payment in full thereof at the rates per annum, and on the
dates, set forth in subsection 4.1.

(b) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, whether such Loan
is a Tranche A Loan or a Tranche A-1 Loan and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to

 

-84-



--------------------------------------------------------------------------------

maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of any Borrower to repay (with applicable
interest) the Revolving Loans made to such Borrower by such Lender in accordance
with the terms of this Agreement.

2.6 Additional Commitments.

(a) Requests for Additional Commitments. So long as no Specified Default exists
or would arise therefrom, at any time and from time to time prior to the
Maturity Date, subject to the terms and conditions set forth herein, the
Borrower Representative may (on behalf of the Borrowers), by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to add additional Tranche A Commitments
under the Facility or under a new revolving credit facility to be included under
the Facility (the “Additional Commitments”). Any Additional Commitments shall be
in an aggregate principal amount that is not less than $25.0 million or any
whole multiple of $5.0 million in excess thereof. It is understood and agreed
that (i) any Additional Commitments (whether consisting of additional Tranche A
Commitments under the Facility or under a new revolving credit facility to be
included under the Facility) shall constitute Tranche A Commitments, (ii) the
Tranche A Commitment Percentage of any Lender providing an Additional Commitment
shall be calculated to include such Additional Commitment to the extent then
outstanding, and (iii) any Additional Loans made by any Lender pursuant to any
Additional Commitment (whether consisting of additional Tranche A Commitments
under the Facility or under a new revolving credit facility included under the
Facility) shall constitute Tranche A Loans, and the Outstanding Tranche A Credit
shall be calculated to include any such Additional Loans to the extent then
outstanding.

(b) Ranking and Other Provisions. The additional Revolving Loans to any Borrower
made pursuant to Additional Commitments (the “Additional Loans”) may be effected
by an Additional Revolving Credit Amendment (as defined below) as may be
necessary and appropriate in the opinion of the Parent Borrower and the
Administrative Agent to effect the provisions of this subsection 2.6; provided
however, that (i) the Additional Loans shall have the same guarantees as, and be
secured on a pari passu basis in right of payment and security by the same
Collateral securing, the Revolving Loans to such Borrower, (ii) no amendment
effecting an Additional Commitment may provide for (I) any Additional Commitment
to be secured by any Collateral or other assets of any Loan Party that do not
also secure the Revolving Loans and (II) so long as any Revolving Loans (other
than Additional Loans) are outstanding, any mandatory prepayment provisions that
do not also apply to the Revolving Loans on a pro rata basis while an Event of
Default of the type described in subsection (9)(a) or (f) (with respect to the
Parent Borrower) or a Liquidity Event has occurred and is continuing or upon an
acceleration of the Revolving Loans, (iii) the maturity date of such Additional
Commitments shall not mature earlier than the Maturity Date, (iv) immediately
prior to giving effect to such Additional Commitments, the Parent Borrower shall
be in compliance with subsection 8.1 as of the end of the most recently ended
four fiscal quarter period for which financial statements have been delivered
pursuant to subsection 7.1, whether or not such covenant is otherwise then
applicable to the Parent Borrower under such section at such time, (v) the
interest rate margins applicable to the Additional Loans shall be determined by
the Parent Borrower and the Lenders extending Additional Commitments, (vi) such
Additional Revolving Credit Amendment may provide for the inclusion, as
appropriate, of Lenders extending Additional Commitments in any required vote or
action of the Required

 

-85-



--------------------------------------------------------------------------------

Lenders, the Supermajority Lenders or of the Lenders of each Facility hereunder
and may provide class protection for any additional credit facilities in a
manner consistent with those provided the original Facilities pursuant to the
provisions of subsection 11.1(a) as originally in effect and (vii) the other
terms and documentation in respect thereof, to the extent not consistent with
this Agreement as in effect prior to giving effect to the Additional Revolving
Credit Amendment, shall otherwise be reasonably satisfactory to the Parent
Borrower.

(c) Additional Amendments. Each notice from the Borrower Representative, on
behalf of the Borrowers, pursuant to this subsection 2.6 shall set forth the
requested amount and proposed terms of the relevant Additional Commitment.
Additional Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or investing entity (any such bank or other
financial institution, an “Additional Lender”), in each case on terms permitted
in this subsection 2.6 or otherwise on terms reasonably acceptable to the
Administrative Agent; provided that if such Additional Lender is not already a
Lender or an Affiliate of a Lender, the consent of any Issuing Lender (in each
case, such consent not to be unreasonably withheld or delayed) shall be
required. No Lender shall be obligated to provide any Additional Commitments
unless it so agrees. Commitments in respect of any Additional Revolving Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Additional Revolving Credit Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, pursuant to subsection 2.6(b), executed by each
Borrower that is a borrower with respect to such Additional Commitments as of
the Additional Revolving Credit Closing Date (as defined below), each Lender
agreeing to provide such Additional Commitment, if any, each Additional Lender,
if any (each such Lender or Additional Lender, an “Additional Committing
Lender”), and the Administrative Agent. An Additional Revolving Credit Amendment
may, without the consent of any other Lenders, effect such amendments to any
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this subsection 2.6.

(d) Certain Conditions. The effectiveness of any Additional Revolving Credit
Amendment shall, unless otherwise agreed to by the Administrative Agent and each
Additional Committing Lender, be subject to the satisfaction on the date thereof
(each, an “Additional Revolving Credit Closing Date”) of each of the following
conditions:

(i) the Administrative Agent shall have received on or prior to the Additional
Revolving Credit Closing Date each of the following, each dated the applicable
Additional Revolving Credit Closing Date unless otherwise indicated or agreed to
by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent: (A) the applicable Additional
Revolving Credit Amendment executed by each Additional Committing Lender and
each Borrower that is a borrower with respect to such Additional Commitments as
of the Additional Revolving Credit Closing Date (and each other Borrower hereby
consents to such Additional Revolving Credit Amendment); (B) certified copies of
resolutions of the Board of Directors of each Borrower that is a borrower with
respect to such Additional Commitments as of the Additional Revolving Credit
Closing Date, approving the execution, delivery and performance of the
Additional Revolving Credit Amendment; and (C) to the extent requested by the
Administrative Agent, an opinion of counsel for the Loan Parties dated the
Additional Revolving Credit Closing Date, addressed to the Administrative Agent
and

 

-86-



--------------------------------------------------------------------------------

the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent, and from Debevoise & Plimpton LLP, Richards, Layton &
Finger, P.A. and/or counsel reasonably satisfactory to the Administrative Agent;

(ii) the conditions precedent set forth in subsection 6.2 shall have been
satisfied both before and after giving effect to such Additional Revolving
Credit Amendment and the Additional Revolving Loan provided thereby; and

(iii) there shall have been paid to the Administrative Agent, for the account of
the Additional Committing Lenders, all reasonable fees, if any, as may have been
separately agreed in writing by the Parent Borrower to be due and payable to the
Additional Committing Lenders on or before the Additional Revolving Credit
Closing Date.

2.7 Extension Amendments.

(a) The Parent Borrower may at any time and from time to time request that all
or a portion, including one or more Tranches, of the Commitments (including any
Extended Commitments), each existing at the time of such request (each, an
“Existing Commitment” and any related Revolving Loans thereunder, “Existing
Loans”; each Existing Commitment and related Existing Loans together being
referred to as an “Existing Tranche”) be converted to extend the termination
date thereof and the scheduled maturity date(s) (each, an “Extended Maturity
Date”) of any payment of principal with respect to all or a portion of any
principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related Existing Loans, “Extended Loans”) and to provide for other terms
consistent with this subsection 2.7. In order to establish any Extended
Commitments, the Parent Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Commitments to be established, which terms shall be
identical to those applicable to the Existing Commitments from which they are to
be extended (the “Specified Existing Commitment”) except (x) all or any of the
final maturity dates of such Extended Commitments may be delayed to later dates
than the final maturity dates of the Specified Existing Commitments, (y) (A) the
interest margins with respect to the Extended Commitments may be higher or lower
than the interest margins for the Specified Existing Commitments and/or
(B) additional fees may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any increased margins contemplated by
the preceding clause (A) and (z) the Applicable Commitment Fee Percentage with
respect to the Extended Commitments may be higher or lower than the Applicable
Commitment Fee Percentage for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this subsection 2.7 or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any
Commitments (including all Extended Commitments) shall be made on a pro rata
basis with all other outstanding Commitments (including all Extended
Commitments), (2) assignments and participations of Extended Commitments and
Extended Loans shall be governed by the same assignment and participation
provisions applicable to Commitments and the Revolving Loans related to such
Commitments

 

-87-



--------------------------------------------------------------------------------

set forth in subsection 11.6, and (3) no termination of Extended Commitments and
no repayment of Extended Loans accompanied by a corresponding permanent
reduction in Extended Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by an at least pro rata
termination or permanent repayment (and corresponding permanent reduction), as
applicable, of all earlier maturing Commitments (including Extended Commitments)
and Revolving Loans (including Extended Loans) related to such earlier maturing
Commitments (including Extended Commitments) (or all earlier maturing
Commitments (including Extended Commitments) and Revolving Loans (including
Extended Loans) related to such Commitments (including Extended Commitments)
shall otherwise be or have been terminated and repaid in full). No Lender shall
have any obligation to agree to have any of its Existing Loans or Existing
Commitments of any Existing Tranche converted into Extended Loans or Extended
Commitments pursuant to any Extension Request. Any Extended Commitments shall
constitute a separate Tranche of Commitments from the Specified Existing
Commitments and from any other Existing Commitments (together with any other
Extended Commitments so established on such date).

(b) The Parent Borrower shall provide the applicable Extension Request at least
10 Business Days prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Commitments converted into Extended Commitments shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Commitments that it
has elected to convert into Extended Commitments. In the event that the
aggregate amount of Specified Existing Commitments subject to Extension
Elections exceeds the amount of Extended Commitments requested pursuant to the
Extension Request, the Specified Existing Commitments subject to Extension
Elections shall be converted to Extended Commitments on a pro rata basis based
on the amount of Specified Existing Commitments included in each such Extension
Election. Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Commitments for purposes of the obligations of a Lender in respect of
Letters of Credit under Article 3 and Swing Line Loans under subsection 2.4,
except that the applicable Extension Amendment may provide that the maturity
date for Swing Line Loans and/or Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued so long as the Swing Line Lender and/or the applicable Issuing Lender,
as applicable, have consented to such extensions in their sole discretion (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
subsection 2.7(a) clauses (x) to (z) and which, except to the extent expressly
contemplated by the penultimate sentence of this subsection 2.7(c) and
notwithstanding anything to the contrary set forth in subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent, the Issuing Lenders and the Extending Lenders. No
Extension Amendment shall provide for any tranche of Extended Commitments in an
aggregate principal amount that is less than $250,000,000. Notwithstanding
anything to the contrary in this Agreement and without limiting

 

-88-



--------------------------------------------------------------------------------

the generality or applicability of subsection 11.1 to any Section 2.7 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.7 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.7
Additional Amendments do not become effective prior to the time that such
Section 2.7 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended
Commitments provided for in any Extension Amendment) by such of the Lenders,
Loan Parties and other parties (if any) as may be required in order for such
Section 2.7 Additional Amendments to become effective in accordance with
subsection 11.1; provided, further, that no Extension Amendment may provide for
(a) any Extended Commitment or Extended Loans to be secured by any Collateral or
other assets of any Loan Party that does not also secure the Existing Tranches
and (b) so long as any Existing Tranches are outstanding, any mandatory
prepayment provisions that do not also apply to the Existing Tranches on a pro
rata basis while a Liquidity Event has occurred and is continuing or upon an
acceleration of the Loans. It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this subsection 2.7 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.7
Additional Amendment. In connection with any Extension Amendment, the Parent
Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitments of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitments so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Tranche of Commitments from the
Specified Existing Commitments and from any other Existing Commitments (together
with any other Extended Commitments so established on such date) and (B) if, on
any Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) and Existing Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments so converted by such Lender on such date.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the extension of its Commitment on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Parent Borrower may, on notice to the
Administrative and the Non-Extending Lender, (A) replace such Non-Extending
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Parent Borrower in such instance) all of its rights
and obligations

 

-89-



--------------------------------------------------------------------------------

under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Parent
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide a Commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender concurrently with such Assignment and Acceptance or
(B) upon notice to the Administrative Agent to prepay the Loans and, at the
Parent Borrower’s option, terminate the Commitments of such Non- Extending
Lender, in whole or in part, subject to subsection 4.12, without premium or
penalty. In connection with any such replacement under this subsection 2.7, if
the Non-Extending Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the applicable Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

SECTION 3 LETTERS OF CREDIT.

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in subsection 3.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Closing
Date pursuant to this Section 3, the “Letters of Credit”) for the account of the
Borrowers on any Business Day during the Commitment Period but in no event later
than the 5th day prior to the Maturity Date in such form as may be approved from
time to time by the Issuing Lender; provided that the Issuing Lender shall not
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations in respect of Letters of Credit would exceed $800.0 million,
(ii) the Aggregate Outstanding Tranche A Credit of all the Lenders would exceed
the lesser of the Tranche A Commitments of all the Lenders then in effect and
the Tranche A Borrowing Base as then in effect (based on the Borrowing Base
Certificate last delivered) or (iii) the L/C Obligations in respect of the
Letters of Credit with respect to any Issuing Lender would exceed the applicable
Specified L/C Sublimit of such Issuing Lender then in effect. Each Letter of
Credit shall (i) be denominated in Dollars and shall be either (A) a standby
letter of credit issued to support obligations of the Parent Borrower or any of
its Subsidiaries, contingent or otherwise, which finance the working capital and
business needs of the Parent Borrower and its Subsidiaries incurred in the
ordinary course of business (a “Standby Letter of Credit”) or (B) a commercial
letter of credit in respect of the purchase of goods or services by Parent or
any of its Subsidiaries in the ordinary course of business (a “Commercial Letter
of Credit”); provided that in no event shall MSSF or DBNY, or any of their
Affiliates, be required to issue a Commercial Letter of Credit and (ii) unless
otherwise agreed by the Issuing Lender, mature not more than twelve months after
the date of issuance (automatically renewable annually thereafter or for such
longer period of time as may

 

-90-



--------------------------------------------------------------------------------

be agreed by the relevant Issuing Lender) and, in any event no later than the
Maturity Date (except to the extent cash collateralized or backstopped pursuant
to arrangements reasonably acceptable to the relevant Issuing Lender). Each
Letter of Credit shall be deemed to constitute a utilization of the Tranche A
Commitments and shall be participated in (as more fully described in following
subsection 3.4) by the Tranche A Lenders in accordance with their respective
Tranche A Commitment Percentages. All Letters of Credit shall be denominated in
Dollars and shall be issued for the account of the applicable Borrower.

(b) Unless otherwise agreed by the Issuing Lender and the Borrower
Representative on behalf of the applicable Borrower at the time of issuance,
each Letter of Credit shall be subject to the Uniform Customs and, to the extent
not inconsistent therewith, the laws of the State of New York. All Letters of
Credit shall be issued on a sight basis only.

(c) The Issuing Lender shall not at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

3.2 Procedure for Issuance of Letters of Credit.

(a) The Borrower Representative (on behalf of the applicable Borrower) may from
time to time request during the Commitment Period but in no event later than the
5th day prior to the Maturity Date that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender and the Administrative Agent, at
their respective addresses for notices specified herein, a Letter of Credit
Request therefor (completed to the reasonable satisfaction of the Issuing
Lender), and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Each Letter of Credit Request
shall specify the applicable Borrower. Upon receipt of any Letter of Credit
Request, the Issuing Lender shall (i) confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Request from the Borrower Representative and, if not so
received, the Issuing Lender shall provide the Administrative Agent with a copy
thereof and (ii) process such Letter of Credit Request and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and, unless notified by
the Administrative Agent, any Lender or any Loan Party, at least two Business
Days prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in subsection
6.2 shall not then be satisfied, shall promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Letter of Credit Request therefor and all such other certificates, documents and
other papers and information relating thereto) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by the
Issuing Lender and the Borrower Representative. The Issuing Lender shall furnish
a copy of such Letter of Credit to the Borrower Representative promptly
following the issuance thereof. Promptly after the issuance or amendment of any
Standby Letter of Credit, the Issuing Lender shall notify the Borrower
Representative and the Administrative Agent, in writing, of such issuance or
amendment and such notice shall be accompanied by a copy of such issuance or
amendment. Upon receipt of such notice, the Administrative Agent shall promptly
notify the Lenders, in writing, of such issuance or amendment, and if so
requested by a Lender the Administrative Agent shall provide

 

-91-



--------------------------------------------------------------------------------

to such Lender copies of such issuance or amendment. With regard to commercial
Letters of Credit, the Issuing Lender shall on the first Business Day of each
week provide the Administrative Agent, by facsimile, with a report detailing the
aggregate daily outstanding commercial Letters of Credit during the previous
week.

(b) The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
applicable Borrower that such Letter of Credit may be issued in accordance with,
and will not violate the requirements of, subsection 3.1. Unless the Issuing
Lender has received notice from the Required Lenders before it issues a Letter
of Credit that one or more of the applicable conditions specified in Section 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate subsection 3.1, then the Issuing Lender may issue the requested Letter
of Credit for the account of the applicable Borrower in accordance with the
Issuing Lender’s usual and customary practices.

3.3 Fees, Commissions and Other Charges.

(a) The applicable Borrower agrees to pay to the Administrative Agent, for the
account of the relevant Issuing Lender and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Lender, computed for the period from and including the date of issuance of such
Letter of Credit through to the expiration date of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect for
Eurocurrency Loans that are Tranche A Loans calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed, of the
maximum amount available to be drawn under such Letter of Credit minus the L/C
Facing Fee, payable on the last Business Day of each quarter in arrears on each
L/C Fee Payment Date with respect to such Letter of Credit and on the Maturity
Date or such earlier date as the Tranche A Commitments shall terminate as
provided herein. Such commission shall be payable to the Administrative Agent
for the account of the Lenders to be shared ratably among them in accordance
with their respective Tranche A Commitment Percentages. The applicable Borrower
shall pay to the Administrative Agent for the account of the relevant Issuing
Lender a fee equal to 1/8 of 1% per annum (but in no event less than $500 per
annum for each Letter of Credit of the maximum amount available to be drawn
under such Letter of Credit) (the “L/C Facing Fee”), payable quarterly in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Maturity Date or such other date as the Commitments shall terminate. Such
commissions and fees shall be nonrefundable. Such fees and commissions shall be
payable in Dollars.

(b) In addition to the foregoing commissions and fees, each Borrower agrees to
pay or reimburse the Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by such Issuing Lender.

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions and
fees received by the Administrative Agent for their respective accounts pursuant
to this subsection 3.3.

 

-92-



--------------------------------------------------------------------------------

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, without recourse or
warranty, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage (determined on the date of issuance of the
relevant Letter of Credit) in the Issuing Lender’s obligations and rights under
each Letter of Credit issued or continued hereunder, the amount of each draft
paid by the Issuing Lender thereunder and the obligations of the Loan Parties
under this Agreement with respect thereto (although Letter of Credit fees and
commissions shall be payable directly to the Administrative Agent for the
account of the Issuing Lender and L/C Participants, as provided in subsection
3.3, and the L/C Participants shall have no right to receive any portion of any
facing fees with respect to any such Letters of Credit) and any security
therefor or guaranty pertaining thereto. Each L/C Participant unconditionally
and irrevocably agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the applicable Borrower in respect of such Letter of Credit in accordance with
subsection 3.5(a), such L/C Participant shall pay to the Administrative Agent
for the account of the Issuing Lender upon demand at the Administrative Agent’s
address for notices specified herein an amount equal to such L/C Participant’s
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed; provided that nothing in this paragraph shall relieve the
Issuing Lender of any liability resulting from the gross negligence or willful
misconduct of the Issuing Lender, or otherwise affect any defense or other right
that any L/C Participant may have as a result of such gross negligence or
willful misconduct. All calculations of the L/C Participants’ Commitment
Percentages shall be made from time to time by the Administrative Agent, which
calculations shall be conclusive absent manifest error.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender on demand by the
Issuing Lender pursuant to subsection 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Administrative Agent for the account of the Issuing Lender within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent for the account of the Issuing Lender on
demand an amount equal to the product of such amount, times the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Administrative Agent for the account of the Issuing Lender, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to subsection 3.4(a) is not in fact made
available to the Administrative Agent for the account of the Issuing Lender by
such L/C Participant within three Business Days after the date such payment is
due, the Issuing Lender shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon calculated from such due date at
the rate per annum applicable to Tranche A Loans maintained as ABR Loans
hereunder. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this subsection (which shall include
calculations of any such amounts in reasonable detail) shall be conclusive in
the absence of manifest error.

 

-93-



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received through the Administrative Agent from any L/C
Participant its pro rata share of such payment in accordance with subsection
3.4(a), the Issuing Lender receives through the Administrative Agent any payment
related to such Letter of Credit (whether directly from the applicable Borrower
in respect of such Letter of Credit or otherwise, including proceeds of
Collateral applied thereto by the Administrative Agent or by the Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
will, if such payment is received prior to 1:00 P.M., New York City time, on a
Business Day, distribute to such L/C Participant its pro rata share thereof
prior to the end of such Business Day and otherwise the Administrative Agent
will distribute such payment on the next succeeding Business Day; provided,
however, that in the event that any such payment received by the Issuing Lender
through the Administrative Agent shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender through the
Administrative Agent the portion thereof previously distributed by the
Administrative Agent to it.

3.5 Reimbursement Obligation of the Borrowers.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower Representative and the Administrative Agent thereof. Each Borrower
hereby agrees to reimburse the Issuing Lender (through the Administrative Agent)
upon receipt by the Borrower Representative of notice from the Issuing Lender of
the date and amount of a draft presented under any Letter of Credit issued on
its behalf and paid by the Issuing Lender, for the amount of such draft so paid
and any taxes, fees, charges or other costs or expenses reasonably incurred by
the Issuing Lender in connection with such payment. Each such payment shall be
made to the Administrative Agent for the account of the Issuing Lender at its
address for notices specified herein and in immediately available funds, on the
date which is two Business Days after the Borrower Representative receives such
notice.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
applicable Borrower (or by the Borrower Representative on behalf of the
applicable Borrower) under this subsection 3.5 (i) from the date the draft
presented under the affected Letter of Credit is paid to the date on which the
applicable Borrower is required to pay such amounts pursuant to paragraph
(a) above at the rate which would then be payable on any outstanding ABR Loans
that are Tranche A Loans and (ii) thereafter until payment in full at the rate
which would be payable on any outstanding ABR Loans that are Tranche A Loans
which were then overdue.

3.6 Obligations Absolute.

(a) The applicable Loan Parties’ obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any of them may have or
have had against the Issuing Lender, any L/C Participant or any beneficiary of a
Letter of Credit; provided that this paragraph shall not relieve the Issuing
Lender or any L/C Participant of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender or such L/C Participant,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

 

-94-



--------------------------------------------------------------------------------

(b) The Borrowers agree with the Issuing Lender that the Issuing Lender shall
not be responsible for, and the Borrowers’ Reimbursement Obligations under
subsection 3.5(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between any Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of any Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve the Issuing
Lender or any L/C Participant of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender or such L/C Participant,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

(c) Neither the Issuing Lender nor any L/C Participant shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except with respect to errors or omissions caused by such Person’s gross
negligence or willful misconduct.

(d) The Borrowers agree that any action taken or omitted by the Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the UCC, shall be binding
on the Borrowers and shall not result in any liability of the Issuing Lender or
any L/C Participant to any Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower
Representative and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the applicable Borrower in respect of
any Letter of Credit in connection with any draft presented for payment under
such Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit;
provided that this paragraph shall not relieve the Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of the
Issuing Lender, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

3.8 Letter of Credit Request. To the extent that any provision of any Letter of
Credit Request related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

3.9 Additional Issuing Lenders. The Borrower Representative may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Tranche A Lenders to act as an issuing lender under the terms of this
Agreement. Any Tranche A Lender designated as an issuing lender pursuant to this
subsection 3.9 shall be deemed to be an “Issuing Lender” (in addition to being a
Lender) in respect of Letters of Credit issued or to be issued by such Tranche A
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Lender or Issuing Lenders and such Tranche A Lender.
Any such additional Issuing Lender may resign as Issuing Lender (with respect to
any future issuances, including renewals) upon 10 Business Days’ notice to the
Tranche A Lenders.

 

-95-



--------------------------------------------------------------------------------

3.10 Replacement of Issuing Lender. Any Issuing Lender may be replaced at any
time (x) by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender or (y) by the Borrower
Representative (on behalf of the Borrowers), for any reason, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld). The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Lender. At the time any such replacement shall become effective, the
applicable Borrowers shall pay all unpaid fees accrued for the account of such
replaced Issuing Lender pursuant to subsection 3.3(a). From and after the
effective date of any such replacement, (1) the successor Issuing Lender shall
have all the rights and obligations of such replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(2) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
any Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of any Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit or to amend or extend any previously issued Letters of Credit.

SECTION 4 GENERAL PROVISIONS.

4.1 Interest Rates and Payment Dates.

(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin in effect for such day.

(b) Each ABR Loan shall bear interest for each day that it is outstanding at a
rate per annum equal to the ABR for such day plus the Applicable Margin in
effect for such day.

(c) If all or a portion of (i) the principal amount of any Revolving Loan,
(ii) any interest payable thereon or (iii) any letter of credit commission,
letter of credit fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the relevant foregoing provisions of this subsection 4.1 plus 2.00%, (y) in
the case of overdue interest, the rate that would be otherwise applicable to
principal of the related Loan pursuant to the relevant foregoing provisions of
this subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the case
of other amounts, the rate described in paragraph (b) of this subsection 4.1 for
ABR Loans plus 2.00%, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this subsection 4.1 shall be
payable from time to time on demand.

 

-96-



--------------------------------------------------------------------------------

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Conversion and Continuation Options.

(a) The Borrower Representative (on behalf of the applicable Borrower) may elect
from time to time to convert outstanding Revolving Loans from Eurocurrency Loans
to ABR Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower Representative (on behalf of the applicable
Borrower) may elect from time to time to convert outstanding Revolving Loans
from ABR Loans to Eurocurrency Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election. Any such notice
of conversion to Eurocurrency Loans shall specify the length of the initial
Interest Period or Interest Periods therefor. Upon receipt of any such notice
the Administrative Agent shall promptly notify each affected Lender thereof. All
or any part of outstanding Eurocurrency Loans and ABR Loans may be converted as
provided herein, provided that (i) no Revolving Loan may be converted into a
Eurocurrency Loan when any Default or Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have given
notice to the Borrower Representative that no such conversions may be made, and
(ii) no Revolving Loan may be converted into a Eurocurrency Loan after the date
that is one month prior to the Maturity Date.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower Representative
(on behalf of the applicable Borrower) giving notice to the Administrative Agent
of the length of the next Interest Period to be applicable to such Revolving
Loan, determined in accordance with the applicable provisions of the term
“Interest Period” set forth in subsection 1.1, provided that no Eurocurrency
Loan may be continued as such (i) when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have given notice to the Borrower Representative that no such
continuations may be made or (ii) after the date that is one month prior to the
Maturity Date, and provided, further, that if the Borrower Representative shall
fail to give any required notice as described above in this subsection 4.2(b) or
if such continuation is not permitted pursuant to the preceding proviso, such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice of
continuation pursuant to this subsection 4.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.

4.3 Minimum Amounts of Sets. All borrowings, conversions and continuations of
Revolving Loans hereunder and all selections of Interest Periods hereunder shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of the Eurocurrency Loans
comprising each Set shall be equal to $5.0 million or a whole multiple of $1.0
million in excess thereof, and so that there shall not be more than 15 Sets at
any one time outstanding.

 

-97-



--------------------------------------------------------------------------------

4.4 Prepayments.

(a) Each of the Borrowers may at any time and from time to time prepay the
Revolving Loans made to it and the Reimbursement Obligations in respect of
Letters of Credit issued for its account, in whole or in part, subject to
subsection 4.12, without premium or penalty, upon at least three Business Days’
notice by the Borrower Representative to the Administrative Agent (in the case
of Eurocurrency Loans) or same day notice by the Borrower Representative to the
Administrative Agent (in the case of ABR Loans and Reimbursement Obligations).
Such notice shall specify the identity of the prepaying Borrower, the date and
amount of prepayment and whether the prepayment is (i) of Tranche A Loans,
Tranche A-1 Loans or Swing Line Loans, or a combination thereof, and (ii) of
Eurocurrency Loans, ABR Loans or a combination thereof and, in each case if a
combination thereof, the principal amount allocable to each and, in the case of
any prepayment of Reimbursement Obligations, the date and amount of prepayment,
the identity of the applicable Letter of Credit or Letters of Credit and the
amount allocable to each of such Reimbursement Obligations. Any such notice may
state that such notice is conditioned upon the occurrence or non-occurrence of
any event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower
Representative (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Upon the receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. If any such notice is given and is not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (if a Eurocurrency Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to subsection
4.12 and accrued interest to such date on the amount prepaid. Partial
prepayments of the Revolving Loans and the Reimbursement Obligations pursuant to
this subsection shall (unless the Borrower Representative otherwise directs) be
applied, first, to payment of any Agent Advances then outstanding, second, to
the payment of the Swing Line Loans then outstanding, third, at the Borrower
Representative’s option, to the payment of the Tranche A Loans then outstanding,
fourth, to the payment of the Tranche A -1 Loans then outstanding, fifth to the
payment of any Reimbursement Obligations then outstanding and, last, to cash
collateralize any outstanding L/C Obligation on terms reasonably satisfactory to
the Administrative Agent. Partial prepayments pursuant to this subsection 4.4(a)
shall be in multiples of $1.0 million; provided that, notwithstanding the
foregoing, any Loan may be prepaid in its entirety.

(b) The Borrowers shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Tranche A Loans.

(c) (i) On any day (other than during an Agent Advance Period) on which the
Aggregate Outstanding Tranche A Credit exceeds the Tranche A Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered), the
Borrowers shall prepay on such day the principal of outstanding Tranche A Loans
in an amount equal to such excess. If, after giving effect to the prepayment of
all outstanding Tranche A Loans made to the Borrowers, the aggregate amount of
the L/C Obligations exceeds the Tranche A Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the Borrowers shall pay to the

 

-98-



--------------------------------------------------------------------------------

Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to such L/C Obligations at such time), such cash and/or Cash Equivalents
to be held as security for all obligations of the Borrowers to the Issuing
Lenders and the Lenders hereunder in a cash collateral account to be established
by, and under the sole dominion and control of, the Administrative Agent.

(ii) Without duplication of, and after giving effect to, any mandatory
prepayment required under subsection 4.4(c)(i) above, on any day (other than
during an Agent Advance Period) on which the Aggregate Outstanding Tranche A-1
Credit exceeds the Tranche A-1 Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered), the Borrowers shall prepay on such
day the principal of Tranche A-1 Credit Loans made to them in an amount equal to
such excess.

(iii) On any day on which the Aggregate Revolving Credit exceeds the aggregate
Commitment at such time, the Borrowers shall prepay on such day first the Agent
Advances then outstanding and thereafter the principal of Revolving Loans in an
amount equal to such excess. All prepayments of Revolving Loans under this
subsection (iii) shall be applied first to the prepayment in full of the
outstanding Tranche A Loans and after prepayment in full thereof, if any such
excess has not been eliminated, to the Tranche A-1 Loans. If, after giving
effect to the prepayment of all outstanding Revolving Loans, the aggregate
amount of the L/C Obligations exceeds the aggregate Commitment at such time, the
Borrowers shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such excess
(up to a maximum amount equal to the L/C Obligations at such time), such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrowers to the applicable Issuing Lenders and the Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

(d) Notwithstanding the foregoing provisions of this subsection 4.4, if at any
time any prepayment of the Revolving Loans pursuant to subsection 4.4(a) would
result, after giving effect to the procedures set forth in this Agreement, in
the relevant Borrower incurring breakage costs under subsection 4.12 as a result
of Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then, the relevant Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially (i) deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrowers to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower Representative) or (ii) make a prepayment of the Revolving Loans
in accordance with subsection 4.4(a) with an amount equal to a portion (up to
100%) of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid);

 

-99-



--------------------------------------------------------------------------------

provided that, notwithstanding anything in this Agreement to the contrary, none
of the Borrowers may request any Extension of Credit under the Commitments that
would reduce the aggregate amount of the Available Commitments to an amount that
is less than the amount of such prepayment until the related portion of such
Eurocurrency Loans have been prepaid upon the first occurrence thereafter of the
last day of an Interest Period with respect to such Eurocurrency Loans; provided
that, in the case of either clause (i) or (ii), such unpaid Eurocurrency Loans
shall continue to bear interest in accordance with subsection 4.1 until such
unpaid Eurocurrency Loans or the related portion of such Eurocurrency Loans have
or has been prepaid.

4.5 Administrative Agent’s Fees; Other Fees.

(a) Each Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each Lender, a commitment fee for the period from and
including the first day of the Commitment Period to the Maturity Date, computed
based on the Applicable Commitment Fee Percentage on the average daily amount of
the Available Commitment of such Lender during the period for which payment is
made, payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Maturity Date or such earlier date as the
Commitments shall terminate as provided herein, commencing on September 30,
2007.

(b) Each Borrower agrees to pay, or cause to be paid, to the Administrative
Agent and the Other Representatives any fees in the amounts and on the dates
previously agreed to in writing by Acquisition Corp. or the Parent Borrower, the
Other Representatives and the Administrative Agent in connection with this
Agreement.

4.6 Computation of Interest and Fees.

(a) Interest (other than interest based on the Prime Rate) shall be calculated
on the basis of a 360-day year for the actual days elapsed; and commitment fees
and any other fees and interest based on the Prime Rate shall be calculated on
the basis of a 365- (or 366-day year, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower Representative and the affected Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower Representative and the affected Lenders of the effective
date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower Representative or any Lender,
deliver to the Borrower Representative or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 4.1, excluding any
Eurocurrency Base Rate which is based upon ICE LIBOR and any ABR Loan which is
based upon the Prime Rate.

 

-100-



--------------------------------------------------------------------------------

(c) Upon the request of the Administrative Agent, each Reference Bank (whether
or not currently a Lender hereunder) agrees that, if such Reference Bank is
currently providing quotes for deposits in Dollars to leading banks in the
London interbank market, it will promptly (and no later than the Business Day
following any such request) supply the Administrative Agent with the rate quoted
by such Reference Bank to leading banks in the London interbank market two
Business Days before the first day of the relevant Interest Period for deposits
in Dollars, as applicable, of a duration equal to the duration of such Interest
Period. Each of the Borrowers agrees to keep confidential the rate quoted by any
Reference Bank and provided to it or the Administrative Agent pursuant to this
Subsection 4.6(c); provided, that such rates may be disclosed to (i) to the
Sponsor, the Investors, the Borrowers, any Restricted Subsidiary and to their
respective officers, directors, employees, attorneys, accountants and advisors
on a confidential and need-to-know basis, (ii) if the applicable Reference Bank
consents to such proposed disclosure (such consent not to be unreasonably
withheld) or (iii) to the extent necessary in connection with the exercise of
any remedy or enforcement of any rights.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate with respect to any
Eurocurrency Loan (the “Affected Rate”) for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower Representative and the Lenders as soon as practicable thereafter. If
such notice is given (a) any Eurocurrency Loans the rate of interest applicable
to which is based on the Affected Rate requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be converted to or continued as ABR Loans, (c) as to the
Swing Line Lender, as the case may be, such Lender’s cost of funding such
Eurocurrency Loans or as reasonably determined by such Lender, plus the
Applicable Margin hereunder and (d) any outstanding Eurocurrency Loans that are
Revolving Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Rate and that are not otherwise
permitted to be converted to or continued as ABR Loans by subsection 4.2 shall,
upon demand by the Lenders the Commitment Percentage of which aggregate greater
than 50%, be immediately repaid by the applicable Borrower on the last day of
the then current Interest Period with respect thereto together with accrued
interest thereon or otherwise, at the option of the Borrower Representative,
shall remain outstanding and bear interest at a rate which reflects, as to each
of the Lenders, such Lender’s cost of funding such Eurocurrency Loans, as
reasonably determined by such Lender, plus the Applicable Margin hereunder. If
any such repayment occurs on a day which is not the last day of the then current
Interest Period with respect to such affected Eurocurrency Loan, the applicable
Borrower shall pay to each of the Lenders such amounts, if any, as may be
required pursuant to subsection 4.12. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Rate shall be made or continued
as such, nor shall any of the Borrowers have the right to convert ABR Loans to
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate.

 

-101-



--------------------------------------------------------------------------------

4.8 Pro Rata Treatment and Payments.

(a) Each borrowing of Tranche A Loans or Tranche A-1 Loans, or pursuant to any
Additional Commitments constituting a separate facility, as applicable (other
than Swing Line Loans) by any of the Borrowers from the Lenders hereunder shall
be made, each payment by any of the Borrowers on account of any commitment fee
in respect of the Commitments hereunder shall be allocated by the Administrative
Agent, and any reduction of the Commitments of the Lenders shall be allocated by
the Administrative Agent, pro rata according to the relevant Commitment
Percentages of the Lenders, or in the case of any Additional Commitments
constituting a separate facility or any other Tranche established after the date
of this Agreement, pro rata according to the amount of such Additional
Commitments or Commitments of such Tranche held by the relevant Lenders (or as
otherwise may be provided in an Additional Revolving Credit Amendment). Each
payment (including each prepayment (but excluding payments made pursuant to
Section 2.7, 4.8(c), 4.9, 4.10, 4.11, 4.13(d) or 11.1(f))) by any of the
Borrowers on account of principal of and interest on any Tranche of Revolving
Loans shall be allocated by the Administrative Agent pro rata according to the
respective outstanding principal amounts of such Revolving Loans then held by
respective Lenders (or as otherwise provided in the applicable Additional
Revolving Credit Amendment or Extension Amendment, as applicable). All payments
(including prepayments) to be made by any Borrower hereunder, whether on account
of principal, interest, fees, Reimbursement Obligations or otherwise, shall be
made without set-off or counterclaim and shall be made prior to 1:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders holding the relevant Loans or the L/C Participants, as
the case may be, at the Administrative Agent’s office specified in subsection
11.2, and shall be made in Dollars and in immediately available funds. Payments
received by the Administrative Agent after such time shall be deemed to have
been received on the next Business Day. The Administrative Agent shall
distribute such payments to such Lenders, if any such payment is received prior
to 1:00 p.m., New York City time, on a Business Day, in like funds as received
prior to the end of such Business Day, and otherwise the Administrative Agent
shall distribute such payment to such Lenders on the next succeeding Business
Day. If any payment hereunder (other than payments on the Eurocurrency Loans)
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due from such Borrower to the Administrative Agent
for the account of the Lenders or the Issuing Lender hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the

 

-102-



--------------------------------------------------------------------------------

Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, the daily average Federal Funds Effective Rate as quoted
by the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its Commitment Percentage of such borrowing available to such Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to any Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate as quoted by the Administrative Agent, or another bank of recognized
standing reasonably selected by the Administrative Agent, for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection 4.8(b) shall be conclusive in the
absence of manifest error. If such Lender’s Commitment Percentage of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, (x) the Administrative Agent
shall notify the Borrower Representative of the failure of such Lender to make
such amount available to the Administrative Agent and the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans hereunder, on demand, from such Borrower and
(y) then such Borrower may, without waiving or limiting any rights or remedies
it may have against such Lender hereunder or under applicable law or otherwise,
borrow a like amount on an unsecured basis from any commercial bank for a period
ending on the date upon which such Lender does in fact make such borrowing
available.

(c) Notwithstanding anything contained in this Agreement:

(i) If at any time a Lender shall not make a Revolving Loan required to be made
by it hereunder (any such Lender, a “Defaulting Lender”), the Borrower
Representative shall have the right to seek one or more Persons reasonably
satisfactory to the Administrative Agent and the Borrower Representative to each
become a substitute Lender and assume all or part of the Commitment of such
Defaulting Lender. In such event, the Borrower Representative, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Defaulting Lender shall thereupon be deemed to have executed and
delivered, an appropriately completed Assignment and Acceptance to effect such
substitution.

(ii) In determining the Required Lenders or Supermajority Lenders, any Lender
that at the time is a Defaulting Lender (and the Revolving Loans and/or
Revolving Commitment of such Defaulting Lender) shall be excluded and
disregarded. No commitment fee shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

-103-



--------------------------------------------------------------------------------

(iii) If at any time any Borrower shall be required to make any payment under
any Loan Document to or for the account of a Defaulting Lender, then such
Borrower, so long as it is then permitted to borrow Revolving Loans hereunder,
may set off and otherwise apply its obligation to make such payment against the
obligation of such Defaulting Lender to make such Defaulted Loan. In such event,
the amount so set off and otherwise applied shall be deemed to constitute a
Revolving Loan by such Defaulting Lender made on the date of such set-off and
included within any borrowing of Revolving Loans as the Administrative Agent may
reasonably determine.

(iv) If, with respect to any Defaulting Lender, which for the purposes of this
subsection 4.8(c)(iv), shall include any Lender that has taken any action or
become the subject of any action or proceeding of a type described in subsection
9.1(f), any Borrower shall be required to pay any amount under any Loan Document
to or for the account of such Defaulting Lender, then any Borrower, so long as
it is then permitted to borrow Revolving Loans hereunder, may satisfy such
payment obligation by paying such amount to the Administrative Agent, to be (to
the extent permitted by applicable law and to the extent not utilized by the
Administrative Agent to satisfy obligations of the Defaulting Lender owing to
it) held by the Administrative Agent in escrow pursuant to its standard terms
(including as to the earning of interest), and applied (together with any
accrued interest) by it from time to time to make any Revolving Loans or other
payments as and when required to be made by such Defaulting Lender hereunder.

(d) if any L/C Obligations exist at the time an L/C Participant becomes a
Defaulting Lender then:

(i) all or any part of such L/C Obligations shall be re-allocated among the
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent the sum of all Non-Defaulting Lenders’
outstanding Revolving Loans does not exceed the total of all Non-Defaulting
Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
interests in the L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the Administrative Agent for so long as such L/C Obligations are outstanding;

(iii) if any portion of such Defaulting Lender’s interests in the L/C
Obligations is cash collateralized pursuant to clause (ii) above, the Borrowers
shall not be required to pay the fees and commissions specified in subsection
3.3(a) for participation with respect to such portion of such Defaulting
Lender’s interests in the L/C Obligations so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s interests in the L/C Obligations
is reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then
the letter of credit commission with respect to such portion shall be allocated
among the Non-Defaulting Lenders in accordance with their Commitment
Percentages; or

 

-104-



--------------------------------------------------------------------------------

(v) if any portion of such Defaulting Lender’s interests in the L/C Obligations
is neither cash collateralized nor reallocated pursuant to this subsection
4.8(d), then, without prejudice to any rights or remedies of the Issuing Lender
or any Non-Defaulting Lender hereunder, the commitment fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such portion of the L/C
Obligations) and the interests in the letter of credit commission payable with
respect to such portion of the Defaulting Lender’s interests in the L/C
Obligations shall be payable to the Issuing Lender until such portion of such
interests in the L/C Obligations are cash collateralized and/or reallocated.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Closing Date shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loans as contemplated by this Agreement
(“Affected Loans”), (a) such Lender shall promptly give written notice of such
circumstances to the Borrower Representative and the Administrative Agent (which
notice shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Affected Loans, continue Affected
Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan (or a Swing Line Loan) when an Affected Loan
is requested and (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Revolving Loans or
within such earlier period as required by law. If any such conversion of an
Affected Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the applicable Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 4.12.

4.10 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Restatement Effective Date (or, if later, the date on which
such Lender becomes a Lender):

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Eurocurrency Loan made or maintained by it or its obligation to make or
maintain Eurocurrency Loans, or change the basis of taxation of payments to such
Lender in respect thereof, in each case except for Non-Excluded Taxes, Taxes
arising under FATCA and Taxes measured by or imposed upon the overall net
income, or franchise taxes, or taxes measured by or imposed upon overall capital
or net worth, or branch taxes (in the case of such capital, net worth or branch
taxes, imposed in lieu of such net income tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

 

-105-



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(iii) shall impose on such Lender any other condition (excluding any tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrower Representative from
such Lender, through the Administrative Agent, in accordance herewith, the
applicable Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, or Letters
of Credit, provided that, in any such case, such Borrower may elect to convert
the Eurocurrency Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the applicable Borrower shall promptly pay to such Lender, upon
demand, without duplication, amounts theretofore required to be paid to such
Lender pursuant to this subsection 4.10(a) and such amounts, if any, as may be
required pursuant to subsection 4.12. If any Lender becomes entitled to claim
any additional amounts pursuant to this subsection, it shall provide prompt
notice thereof to the Borrower Representative, through the Administrative Agent,
certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender, through the
Administrative Agent, to the Borrower Representative shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
subsection 4.10(a), the Borrowers shall not be required to compensate a Lender
pursuant to this subsection 4.10(a) (i) for any amounts incurred more than six
months prior to the date that such Lender notifies the Borrower Representative
of such Lender’s intention to claim compensation thereof or (ii) for any
amounts, if such Lender is applying this provision to the Borrowers in a manner
that is inconsistent with its application of “increased cost” or other similar
provisions under other syndicated credit agreements to similarly situated
borrowers. This subsection 4.10 shall survive the termination of this Agreement
and the payment of the Revolving Loans and all other amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the

 

-106-



--------------------------------------------------------------------------------

force of law) from any Governmental Authority, in each case, made subsequent to
the Restatement Effective Date, does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of such Lender’s obligations hereunder or in respect of any Letter of Credit to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower Representative (with a copy to
the Administrative Agent) of a written request therefor certifying (x) that one
of the events described in this paragraph (b) has occurred and describing in
reasonable detail the nature of such event, (y) as to the reduction of the rate
of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or corporation and a reasonably
detailed explanation of the calculation thereof, the applicable Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower Representative shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this subsection 4.10(b), the Borrowers shall not be required to
compensate a Lender pursuant to this subsection 4.10(b) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower Representative of such Lender’s intention to claim compensation thereof
or (ii) for any amounts, if such Lender is applying this provision to the
Borrowers in a manner that is inconsistent with its application of “increased
cost” or other similar provisions under other syndicated credit agreements to
similarly situated borrowers. This subsection 4.10 shall survive the termination
of this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.

(c) Notwithstanding anything to the contrary in this subsection 4.10, the Parent
Borrower shall not be required to pay any amount with respect to any additional
cost or reduction specified in paragraph (a) or paragraph (b) above, to the
extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: a
Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation or adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise.

(d) Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
have been enacted, adopted or issued, as applicable, subsequent to the
Restatement Effective Date for all purposes herein.

 

-107-



--------------------------------------------------------------------------------

4.11 Taxes.

(a) Except as provided below in this subsection or as required by law, all
payments made by each of the Borrowers under this Agreement and any Notes shall
be made free and clear of, and without deduction or withholding for or on
account of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld from any amounts payable by any such Borrower to the Administrative
Agent or any Lender hereunder or under any Notes, the amounts so payable by any
such Borrower shall be increased to the extent necessary to yield to such Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that each Borrower shall be entitled to deduct and
withhold, and such Borrower shall not be required to indemnify for any
Non-Excluded Taxes, and any such amounts payable by such Borrower or the
Administrative Agent to or for the account of any Agent or Lender, shall not be
increased (w) if such Agent or Lender fails to comply with the requirements of
paragraphs (b) or (c) of this subsection 4.11, (x) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement unless such Non- Excluded Taxes are imposed as a result of a
change in treaty, law or regulation that occurred after such Agent became an
Agent hereunder or such Lender became a Lender (or, if such Agent or Lender is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, after the relevant beneficiary or member of such Agent or Lender
became such a beneficiary or member, if later) (any such change, at such time, a
“Change in Law”), (y) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by a Borrower, at the time such assignment
was effective, as a result of Change in Law that occurred after the Restatement
Effective Date and such assignee is subject to the same Change in Law with
respect to payments from a Borrower, provided that in no event shall such
additional amounts under this clause (2) exceed the additional amounts that the
assignor was entitled to receive at the time such assignment was effective, or
(z) in respect of any Non-Excluded Taxes arising under FATCA. Whenever any
Non-Excluded Taxes are payable by any Borrower, as promptly as possible
thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender or Agent, as the case may be, a
certified copy of an original official receipt (or other documentary evidence of
such payment reasonably acceptable to the Administrative Agent) received by such
Borrower showing payment thereof. If any Borrower fails to pay any Non- Excluded
Taxes it is required to pay pursuant to the preceding provisions of this
subsection 3.11(a) when due to the appropriate Governmental Authority in
accordance with applicable law or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this subsection 4.11 shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder. Whenever any Non-Excluded Taxes are payable by any Borrower, as
promptly as possible thereafter such Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender or Agent, as the
case may be, a certified copy of an original official receipt (or other
documentary evidence of such payment reasonably acceptable to the Administrative
Agent) received by such Borrower showing payment thereof. If

 

-108-



--------------------------------------------------------------------------------

any Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Administrative Agent, the Lenders
and the Agents for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this subsection 4.11 shall survive the termination of
this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.

(b) Each Agent and each Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the Closing Date or,
in the case of an Agent or Lender that is an assignee or transferee of an
interest under this Agreement pursuant to subsection 11.6, on the date of such
assignment or transfer to such Agent or Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor form),
in each case certifying that such Agent or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal backup withholding Tax with respect to payments to be made under this
Agreement and under any Note. Each Agent and each Lender that is not a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) shall
deliver to the Borrower Representative and the Administrative Agent on or prior
to the Closing Date or, in the case of an Agent or Lender that is an assignee or
transferee of an interest under this Agreement pursuant to subsection 11.6, on
the date of such assignment or transfer to such Agent or Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (claiming the benefits of an income tax treaty) (or
successor forms), in each case certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) if such Agent or Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax
treaty) (or successor form) pursuant to clause (i) above, (x) two certificates
substantially in the form of Exhibit D (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (claiming the benefits of the
portfolio interest exemption) (or successor form) certifying to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal withholding tax with respect to payments of interest to be made under
this Agreement and under any Note or (iii) if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from United States federal withholding tax
with respect to payments to be made under this Agreement and under any Note. In
addition, each Agent and Lender agrees that from time to time after the Closing
Date, when the passage of time or a change in circumstances renders the previous
certification obsolete or inaccurate, such Agent or Lender shall deliver to the
Borrower Representative and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-9, Internal
Revenue Service Form W-8ECI, Form W-8BEN (claiming the benefits of an income tax
treaty), or Form W-8BEN (claiming the benefits of the portfolio interest
exemption) and a U.S. Tax

 

-109-



--------------------------------------------------------------------------------

Compliance Certificate, or Form W-8IMY (with respect to a non-U.S. intermediary
or flow-through entity), as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Agent or
Lender to a continued exemption from United States federal withholding tax with
respect to payments under this Agreement and any Note; unless, in each case
(1) there has been a Change in Law that occurs after the date such Agent or
Lender becomes an Agent or Lender hereunder (or after the date the relevant
beneficiary or member in the case of a Lender that is a non-U.S. intermediary or
flow through entity for U.S. federal income tax purposes becomes a beneficiary
or member, if later) which renders all such forms inapplicable or which would
prevent such Agent or Lender from duly completing and delivering any such form
with respect to it, in which case such Agent or Lender shall promptly notify the
Borrower Representative and the Administrative Agent of its inability to deliver
any such form or (2) such Person that is an assignee whose assignor was entitled
to receive additional amounts with respect to payments made by a Borrower, at
the time such assignment was effective, as a result of Change in Law that
occurred after the Closing Date and such assignee is subject to the same Change
in Law with respect to payments from a Borrower, provided that in no event shall
such additional amounts under this clause (2) exceed the additional amounts that
the assignor was entitled to receive at the time such assignment was effective.

(c) Each Agent and Lender shall, upon request by the Borrower Representative,
deliver to the Borrower Representative or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by any Borrower under this Agreement or any Note to such Agent or Lender may be
made free and clear of, and without deduction or withholding for or on account
of any Non-Excluded Taxes (or to allow any such deduction or withholding to be
at a reduced rate), provided that such Agent or Lender is legally entitled to
complete, execute and deliver such form or certificate. Each Person that shall
become a Lender or a Participant pursuant to subsection 11.6 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements pursuant to this subsection 4.11, provided that in
the case of a Participant the obligations of such Participant pursuant to
paragraphs (b) or (c) of this subsection 4.11 shall be determined as if such
Participant were a Lender except that such Participant shall furnish all such
required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

4.12 Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
such Lender harmless from any loss or expense which such Lender may sustain or
incur (other than through such Lender’s gross negligence or willful misconduct)
as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower
Representative has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment or conversion of Eurocurrency Loans after the Borrower Representative
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a payment or prepayment of Eurocurrency Loans or the
conversion of Eurocurrency Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a

 

-110-



--------------------------------------------------------------------------------

failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. If any Lender becomes entitled to claim any amounts under the indemnity
contained in this subsection 4.12, it shall provide prompt notice thereof to the
Borrower Representative, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower Representative shall be
conclusive in the absence of manifest error. This subsection 4.12 shall survive
the termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense, of the applicable Borrower, each
Agent, and Lender to which any Borrower is required to pay any additional amount
pursuant to subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Non-Excluded Tax giving rise to such payment;
provided that (i) such Agent or Lender shall not be required to afford such
Borrower the opportunity to so contest unless such Borrower shall have confirmed
in writing to such Agent or Lender its obligation to pay such amounts pursuant
to this Agreement and (ii) such Borrower shall reimburse such Agent or Lender
for its reasonable attorneys’ and accountants’ fees and disbursements incurred
in so cooperating with such Borrower in contesting the imposition of such
Non-Excluded Tax; provided, however, that notwithstanding the foregoing no Agent
or Lender shall be required to afford such Borrower the opportunity to contest,
or cooperate with such Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Agent or Lender in its sole discretion in good faith
determines that to do so would have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to paragraph (c) below or (ii) after an Event of Default under subsection 9.1(a)
or (f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause any Borrower to become obligated to pay
any additional amount under subsection 4.10 or 4.11, such Borrower shall not be
obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by any Borrower pursuant to subsection 4.10 or 4.11, such Lender shall
promptly after becoming aware of such event or condition notify the Borrower
Representative and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition

 

-111-



--------------------------------------------------------------------------------

or event (which shall include efforts to rebook the Loans held by such Lender at
another lending office, or through another branch or an affiliate, of such
Lender); provided that such Lender shall not be required to take any step that,
in its reasonable judgment, would be materially disadvantageous to its business
or operations or would require it to incur additional costs (unless such
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If any Borrower shall become obligated to pay additional amounts pursuant to
subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 4.10 or 4.11,
such Borrower shall have the right, for so long as such obligation remains,
(i) with the assistance of the Administrative Agent, to seek one or more
substitute Lenders reasonably satisfactory to the Administrative Agent and such
Borrower to purchase the affected Loan, in whole or in part, at an aggregate
price no less than such Loan’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 4.12, without premium or penalty. In the
case of the substitution of a Lender, the Borrower Representative, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by subsection 11.6(b) in connection with such assignment
shall be paid by the Borrower Representative or the substitute Lender. In the
case of a prepayment of an affected Loan, the amount specified in the notice
shall be due and payable on the date specified therein, together with any
accrued interest to such date on the amount prepaid. In the case of each of the
substitution of a Lender and of the prepayment of an affected Loan, the
applicable Borrower shall first pay the affected Lender any additional amounts
owing under subsections 4.10 and 4.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under
subsection 4.13) prior to such substitution or prepayment. In the case of the
substitution of a Lender, if the Lender being replaced does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement by the
later of (a) the date on which the assignee Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to such replaced Lender relating to
the Loans so assigned shall be paid in full by the assignee Lender to such
Lender being replaced, then the Lender being replaced shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

(e) If any Agent or any Lender receives a refund directly attributable to taxes
for which any Borrower has made additional payments pursuant to subsection
4.10(a) or 4.11(a), such Agent or such Lender, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that the
applicable Borrower agrees promptly to return such refund (together with any
interest with

 

-112-



--------------------------------------------------------------------------------

respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender or Participant under this subsection
4.13 shall survive the termination of this Agreement and the payment of the
Revolving Loans and all amounts payable hereunder.

4.14 Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Commitments.

(a) The Borrower Representative will implement and maintain internal controls to
monitor the borrowings and repayments of Loans by the Borrowers and the issuance
of and drawings under Letters of Credit, with the object of preventing any
request for an Extension of Credit that would result in the Aggregate
Outstanding Revolving Credit with respect to all of the Lenders (including the
Swing Line Lender) being in excess of the aggregate Commitments then in effect
and of promptly identifying any circumstance where, by reason of changes in
exchange rates, the Aggregate Outstanding Revolving Credit with respect to all
of the Lenders (including the Swing Line Lender) exceeds the aggregate
Commitments then in effect.

(b) The Administrative Agent will calculate the Aggregate Outstanding Revolving
Credit with respect to all of the Lenders (including the Swing Line Lender) from
time to time, and in any event not less frequently than once during each
calendar month. In making such calculations, the Administrative Agent will rely
on the information most recently received by it from the Swing Line Lender in
respect of outstanding Swing Line Loans and from the Issuing Lenders in respect
of outstanding L/C Obligations.

4.15 Cash Receipts.

(a) Schedule 4.15(a) lists with respect to each depository where a DDA is
located (i) the name and address of such depository; (ii) the account number(s)
maintained with such depository; and (iii) a contact person at such depository.

(b) Each Loan Party shall (i) enter into a concentration account control
agreement (a “Concentration Account Agreement”) covering an account maintained
by the Borrower at Wachovia Bank, N.A. (or such other bank that is reasonably
acceptable to the Administrative Agent) (the “Concentration Account”), in form
reasonably satisfactory to the Administrative Agent, with Wachovia Bank, N.A.
(or such other bank that is reasonably acceptable to the Administrative Agent),
and (ii) either (A) instruct all Account Debtors of such Loan Party that remit
payments of Division Accounts of such Account Debtors regularly by check
pursuant to arrangements with such Loan Party to remit all such payments to the
applicable “P.O. Boxes” or “Lockbox Addresses” with respect to the applicable
Type 2 DDA or Concentration Account, which remittances shall be collected by the
applicable bank and deposited in the applicable Type 2 DDA or Concentration
Account, (B) cause the checks of any such Account Debtor in payment of any
Division Account to be deposited in the applicable Type 2 DDA or Concentration
Account within two Business Days after such check is received by such Loan Party
or (C) cause amounts constituting payments on Division Accounts that are
deposited

 

-113-



--------------------------------------------------------------------------------

in other accounts (including any accounts where they are commingled with other
funds) to be swept within 1 Business Day of becoming available to a Type 2 DDA
or the Concentration Account in accordance with the terms of the ABS
Intercreditor Agreement. All amounts received by a Borrower or a Subsidiary
Guarantor in respect of any Division Account, in addition to all other cash
received from any other source, shall upon receipt of such amount or cash (other
than any such amount or cash excluded from the Collateral pursuant to any
Security Document) be deposited into a Type 2 DDA or Concentration Account. Each
Loan Party agrees that it will not cause proceeds of such Type 2 DDAs to be
otherwise redirected.

(c) At any time after the occurrence and during the continuance of an Event of
Default of the type described in subsection (9)(a) or (f) (with respect to the
Parent Borrower) or a Liquidity Event as to which the Administrative Agent has
notified the Borrower Representative, each Loan Party shall instruct each
depository institution where a DDA is maintained to cause all amounts
constituting cash proceeds of Division Accounts, Inventory and Transportation
Equipment constituting Collateral (which proceeds constitute Collateral) on
deposit in such DDA in excess of $10,000 and available at the close of each
Business Day in such DDA to be swept either to the Concentration Account or, to
the extent such proceeds constituting Collateral are deposited into another
account that is linked to the ABS Facility, swept to an account controlled by
the trustee under the ABS Documents (which shall in turn be swept to the
Concentration Account pursuant to the terms of the ABS Intercreditor Agreement),
no less frequently than on a daily basis, such instructions to be irrevocable
unless otherwise agreed to by the Administrative Agent.

(d) The Concentration Account shall at all times upon the occurrence and during
the continuance of an Event of Default of the type described in subsection
(9)(a) or (f) (with respect to the Parent Borrower) or a Liquidity Event be
under the sole dominion and control of the Administrative Agent. Each Loan Party
hereby acknowledges and agrees that upon the occurrence and during the
continuance of an Event of Default of the type described in subsection (9)(a) or
(f) (with respect to the Parent Borrower) or a Liquidity Event, except to the
extent otherwise provided in the Guarantee and Collateral Agreement (x) such
Loan Party has no right of withdrawal from the Concentration Account, (y) the
funds on deposit in the Concentration Account shall at all times continue to be
collateral security for all of the obligations of the Loan Parties hereunder and
under the other Loan Documents, and (z) the funds on deposit in the
Concentration Account shall be applied as provided in subsection 10.17. In the
event that, notwithstanding the provisions of this subsection 4.15, any Loan
Party receives or otherwise has dominion and control of any cash proceeds or
collections of Division Accounts, Inventory or Transportation Equipment
constituting Collateral (which proceeds constitute Collateral) required to be
transferred to the Concentration Account pursuant to subsection 4.15(c), such
proceeds and collections shall either (x) be held in trust by such Loan Party
for the Administrative Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Loan Party may be instructed by the Administrative Agent or
(y) to the extent deposited into an account that is linked to the ABS Facility,
forwarded to an account controlled by the trustee under the ABS Documents (which
shall in turn be swept to the Concentration Account pursuant to the terms of the
ABS Intercreditor Agreement).

 

-114-



--------------------------------------------------------------------------------

(e) So long as (i) no Event of Default of the type described in subsection
(9)(a) or (f) (with respect to the Parent Borrower) has occurred and is
continuing, and (ii) no Liquidity Event has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the DDAs and the Concentration Account.

(f) Any amounts held or received in the Concentration Account (including all
interest and other earnings with respect hereto, if any) at any time (x) when
all of the obligations hereunder and under the other Loan Documents have been
satisfied or (y) no Events of Default of the type described in subsection
(9)(a) or (f) (with respect to the Parent Borrower) and no Liquidity Event
exists or any such Events of Default or Liquidity Event have been cured, shall
(subject in the case of clause (x) to the provisions of the Intercreditor
Agreements), be remitted to the operating account of the applicable Borrower.

(g) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this subsection
4.15 during the initial sixty (60) day period commencing on the Closing Date to
the extent that the arrangements described above are established and effective
not later than the date that is sixty (60) days following the Closing Date or
such later date as the Administrative Agent, in its sole discretion, may agree.

(h) It is understood and agreed that neither the Lenders nor the Administrative
Agent shall have any right, title or interest in any ABS Collateral (as such
term is defined in the Guarantee and Collateral Agreement) under the terms of
this Section 4.15 or any other provision of the Loan Documents. In furtherance
of the foregoing, the ABL Collateral Agent is authorized by the Lenders to enter
into the ABS Intercreditor Agreement and to act in accordance with the terms
thereof, including without limitation to pay monies from time to time held in
any DDA or in the Concentration Account to the trustee under the ABS Documents
as directed by the Acquired Business Opco in accordance with the terms of the
ABS Intercreditor Agreement, whether or not any Default or Liquidity Event shall
have occurred or be continuing hereunder.

SECTION 5 REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower hereby represents and warrants, on the Closing
Date, after giving effect to the Transactions, and on every Borrowing Date
thereafter, to the Administrative Agent and each Lender that:

5.1 Financial Condition.

(a) The audited consolidated balance sheets of the Acquired Business Parent and
its consolidated Subsidiaries as of December 31, 2005 and December 30, 2006 and
the consolidated statements of operations, shareholders’ equity and cash flows
of the Acquired Business Parent and its consolidated Subsidiaries for the fiscal
years ended January 1, 2005, December 31, 2005 and December 30, 2006, reported
on by and accompanied by unqualified reports from Deloitte & Touche LLP, present
fairly, in all material respects, the consolidated financial condition as at
such date, and the consolidated results of operations and consolidated

 

-115-



--------------------------------------------------------------------------------

cash flows for the respective fiscal years then ended, of the Acquired Business
Parent and its consolidated Subsidiaries. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
(except as approved by a Responsible Officer of the Acquired Business Parent,
and disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements).

5.2 Solvent.

(a) As of the Closing Date, after giving effect to the consummation of the
Transactions, the Parent Borrower is Solvent.

(b) Since the Closing Date, there has not been any event, change, circumstance
or development which, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or a limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of each Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of each Borrower, to authorize the
Extensions of Credit to it, if any, on the terms and conditions of this
Agreement, the Notes and the Letter of Credit Requests. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of each Borrower, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings described in Schedule 5.4, all of which have been obtained or made prior
to or on the Closing Date, (b) filings to perfect the Liens created by the
Security Documents, (c) filings pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the
Parent Borrower and its Restricted Subsidiaries the Obligor in respect of which
is the United States of America or any department,

 

-116-



--------------------------------------------------------------------------------

agency or instrumentality thereof and (d) consents, authorizations, notices and
filings which the failure to obtain or make would not reasonably be expected to
have a Material Adverse Effect. This Agreement has been duly executed and
delivered by each Borrower, and each other Loan Document to which any Loan Party
is a party will be duly executed and delivered on behalf of such Loan Party.
This Agreement constitutes a legal, valid and binding obligation of each
Borrower and each other Loan Document to which any Loan Party is a party when
executed and delivered will constitute a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent Borrower, threatened by or against the Parent Borrower or any of
its Restricted Subsidiaries or against any of their respective properties or
revenues, which would be reasonably expected to have a Material Adverse Effect.

5.7 Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property except where the failure to have such title
would not be reasonably expected to have a Material Adverse Effect and no
Collateral is subject to any Lien except Permitted Liens.

5.8 Intellectual Property. The Parent Borrower and its Restricted Subsidiaries
own, or have the legal right to use, all United States patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how and processes necessary for each of them to conduct its
business substantially as currently conducted (the “Intellectual Property”)
except for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect.

5.9 Taxes. To the knowledge of the Parent Borrower, each of the Parent Borrower
and its Restricted Subsidiaries has filed or caused to be filed all United
States federal income tax returns and all other material tax returns that are
required to be filed by it and has paid (a) all taxes shown to be due and
payable on such returns and (b) all taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any (i) taxes, fees or other
charges with respect to which the failure to pay, in the aggregate, would not
have a Material Adverse Effect or (ii) taxes, fees or

 

-117-



--------------------------------------------------------------------------------

other charges the amount or validity of which are currently being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Parent Borrower or its Restricted Subsidiaries, as the case may be).

5.10 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose that violates the provisions of the Regulations of
the Board, including without limitation, Regulation T, Regulation U or
Regulation X of the Board.

5.11 ERISA.

(a) With respect to any Plan (or, with respect to (vi) or (viii) below, as of
the date such representation is made or deemed made), none of the following
events or conditions exists, has occurred, or is reasonably expected to occur,
which either individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect: (i) a Reportable Event; (ii) an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA); (iii) any noncompliance with the applicable provisions
of ERISA or the Code; (iv) a termination of a Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of the
PBGC or a Plan; (vi) any Underfunding with respect to any Single Employer Plan;
(vii) a complete or partial withdrawal from any Multiemployer Plan by the Parent
Borrower or any Commonly Controlled Entity; (viii) any liability of the Parent
Borrower or any Commonly Controlled Entity under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the annual valuation date most closely preceding the
date on which this representation is made or deemed made; (ix) the
Reorganization or Insolvency of any Multiemployer Plan; or (x) any transactions
that resulted or could reasonably be expected to result in any liability to the
Parent Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(ii) and (ix) of this subsection 5.11(a) with respect to a Multiemployer Plan is
based on knowledge of the Parent Borrower.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists, has occurred, or is reasonably expected to occur, which either
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect: (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Parent Borrower
or its Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan that is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the Parent Borrower and its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Parent Borrower and its Restricted Subsidiaries, would reasonably be
expected to result in a material

 

-118-



--------------------------------------------------------------------------------

liability to the Parent Borrower or any of its Restricted Subsidiaries
concerning the assets of any Foreign Plan (other than individual claims for the
payment of benefits); and (vii) failure to make all contributions in a timely
manner to the extent required by applicable non-U.S. law.

5.12 Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement will be effective to create (to the extent
described therein) in favor of the ABL Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
(a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the ABL Collateral Agent, and (c) all Electronic Chattel Paper
and Pledged Stock (each as defined in the Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the UCC) are under the “control” of the ABL Collateral Agent or the
Administrative Agent, as agent for the ABL Collateral Agent and as directed by
the ABL Collateral Agent, the security interests granted pursuant thereto shall
constitute (to the extent described therein) a perfected security interest in,
all right, title and interest of each pledgor party thereto in the Collateral
described therein (excluding Commercial Tort Claims, as defined in the Guarantee
and Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 7 thereto (if any)) with respect to such pledgor. Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
subsection 5.12 and not defined in this Agreement are so used as defined in the
applicable Security Document.

5.13 Investment Company Act. None of the Borrowers is an “investment company”
within the meaning of the Investment Company Act.

5.14 Subsidiaries. Schedule 5.14 sets forth all the Subsidiaries of the Parent
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Parent Borrower therein.

5.15 Purpose of Loans. The proceeds of Revolving Loans and Swing Line Loans
shall be used by the Borrowers (a) on the Closing Date, to finance, in part, the
Acquisition and the other Transactions and to pay certain transaction fees and
expenses related to the Transactions; provided that no more than $75.0 million
in the aggregate may be drawn on the Closing Date hereunder and under the
Revolving Facility and (b) thereafter for general corporate purposes.

5.16 Environmental Matters. Other than as disclosed on Schedule 5.16 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

 

-119-



--------------------------------------------------------------------------------

(a) the Parent Borrower and its Restricted Subsidiaries are in compliance with
all Environmental Laws and Environmental Permits and all such permits are in
full force and effect;

(b) Materials of Environmental Concern are not present at, and have not been at,
under or from any real property presently or formerly owned, leased or operated
by the Parent Borrower or any of its Restricted Subsidiaries or at any other
location, in a manner or amount which would reasonably be expected to give rise
to liability or other Environmental Costs of the Parent Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries, or to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Parent Borrower or any of its Restricted Subsidiaries, threatened;

(d) neither the Parent Borrower nor its Restricted Subsidiaries are conducting
or financing any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law;

(e) neither the Parent Borrower nor its Restricted Subsidiaries has treated,
stored, used, handled, transported, Released, disposed or arranged for disposal
or transport for disposal of Materials of Environmental Concern at, on, under or
from any currently or formerly owned or leased real property; and

(f) neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

5.17 No Material Misstatements. The written factual information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Parent Borrower to the
Administrative Agent, the Other Representatives and the Lenders in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, did not contain as of the Closing Date any
material misstatement of fact and did not omit to state as of the Closing Date
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Parent Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections

 

-120-



--------------------------------------------------------------------------------

and statements were based on the good faith assumptions of the management of the
Parent Borrower and (ii) such assumptions were believed by such management to be
reasonable and (b) such forecasts, estimates, pro forma information and
statements, and the assumptions on which they were based, may or may not prove
to be correct.

5.18 Eligible Accounts. As of the date of any Borrowing Base Certificate, all
Accounts included in the calculation of Eligible Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” hereunder.

5.19 Eligible Inventory. As of the date of any Borrowing Base Certificate, all
Inventory included in the calculation of Eligible Inventory on such Borrowing
Base Certificate satisfy all requirements of an “Eligible Inventory” hereunder.

5.20 Eligible Transportation Equipment. As of the date of any Borrowing Base
Certificate, all Transportation Equipment included in the calculation of
Eligible Transportation Equipment on such Borrowing Base Certificate satisfy all
requirements of an “Eligible Transportation Equipment” hereunder.

5.21 Anti-Terrorism. To the extent applicable, except as would not reasonably be
expected to have a Material Adverse Effect, each of Holding, the Parent Borrower
and each Restricted Subsidiary is in compliance with (i) the PATRIOT Act,
(ii) the Trading with the Enemy Act, as amended and (iii) any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) and any other enabling legislation or executive order
relating thereto. Neither any Loan Party nor, except as would not reasonably be
expected to have a Material Adverse Effect, (i) any Restricted Subsidiary that
is not a Loan Party or (ii) to the knowledge of the Parent Borrower, any
director, officer or employee of Holdings, the Parent Borrower or any Restricted
Subsidiary, is the target of any U.S. sanctions administered by OFAC or a person
on the list of “Specially Designated Nationals and Blocked Persons”. None of
Holding, the Parent Borrower or any Restricted Subsidiary will knowingly use the
proceeds of the Loans for the purpose of funding or financing any activities or
business of or with any Person that at the time of such funding or financing is
either the target of any U.S. sanctions administered by OFAC or a person on the
list of “Specially Designated Nationals and Blocked Persons” in violation of any
such sanctions.

SECTION 6 CONDITIONS PRECEDENT.

6.1 [Reserved.]

6.2 Conditions to Each Other Extension of Credit. The agreement of each Lender
to make any Extension of Credit (including, without limitation, each Swing Line
Loan, but excluding the initial Extensions of Credit hereunder and Agent
Advances) requested to be made by it on any date (other than the date of the
initial Extensions of Credit hereunder) is subject to the satisfaction or waiver
of the following conditions precedent:

(a) Representations and Warranties; No Defaults. On the date of such Extension
of Credit, both before and after giving effect thereto:

 

-121-



--------------------------------------------------------------------------------

(i) all representations and warranties set forth in Section 5 and in the other
Loan Documents shall be true and correct in all material respects on and as of
such date (although any representations and warranties that expressly relate to
a given date shall be required only to be true and correct in all material
respects as of the respective date or the respective period, as the case may
be); and

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from any such Borrowing after giving effect thereto on the date of
such Borrowing.

(b) Letter of Credit Request. With respect to the issuance of any Letter of
Credit, the Issuing Lender shall have received a Letter of Credit Request,
completed to its satisfaction, and such other certificates, documents and other
papers and information as the Issuing Lender may reasonably request.

Each borrowing of Loans by and Letter of Credit issued on behalf of any of the
Borrowers hereunder after the date of the initial Extension of Credit hereunder
shall be deemed to constitute a representation and warranty by the Parent
Borrower as of the date of such borrowing or such issuance that the conditions
contained in this subsection 6.2 have been satisfied.

SECTION 7 AFFIRMATIVE COVENANTS.

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Revolving Loans, all Reimbursement Obligations and any other amount then
due and owing to any Lender or any Agent hereunder and under any Note and
termination or expiration of all Letters of Credit (unless cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent), the Parent Borrower shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of its
Material Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the date that is 105
days after the end of each fiscal year of the Parent Borrower ending on or after
January 2, 2016 (or such earlier date that is the 5th Business Day after the
date on which the Parent Borrower is required to file a Form 10-K with the SEC
(including all permitted extensions)), (i) a copy of the consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such year and the related consolidated statements of operations and cash flows
for such year, setting forth in each case, in comparative form the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to an upcoming
maturity date of the 2019 Senior Notes, the 2019 Term Loans or other
Indebtedness), by Deloitte & Touche LLP or

 

-122-



--------------------------------------------------------------------------------

other independent certified public accountants of nationally recognized standing
not unacceptable to the Administrative Agent in its reasonable judgment and
(ii) a narrative report and management’s discussion and analysis, in form
substantially similar to past practice or otherwise reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
of the Parent Borrower for such fiscal year, as compared to amounts for the
previous fiscal year (it being agreed that the furnishing of the Parent
Borrower’s annual report on Form 10-K for such year, as filed with the SEC, will
satisfy the Parent Borrower’s obligation under this subsection 7.1(a) with
respect to such year except with respect to the requirement that such financial
statements be reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than the date that is 60
days after the end of each of the first three quarterly periods of each fiscal
year of the Parent Borrower (or such earlier date that is the 5th Business Day
after the date on which the Parent Borrower is required to file a Form 10-Q with
the SEC (including all permitted extensions)), (i) the unaudited consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated statements of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case, in comparative form the figures for
and as of the corresponding periods of the previous year, certified by a
Responsible Officer of the Parent Borrower as being fairly stated in all
material respects (subject to normal year-end audit and other adjustments) and
(ii) a narrative report and management’s discussion and analysis, in form
substantially similar to past practice or otherwise reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
for such fiscal quarter and the then elapsed portion of the fiscal year, as
compared to the comparable periods in the previous fiscal year (it being agreed
that the furnishing of the Parent Borrower’s quarterly report on Form 10-Q for
such quarter, as filed with the SEC, will satisfy the Parent Borrower’s
obligations under this subsection 7.1(b) with respect to such quarter); and

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements under subsection 7.1(a) or (b), related unaudited condensed
consolidating financial statements reflecting the material adjustments necessary
(as determined by the Parent Borrower in good faith) to eliminate the accounts
of Unrestricted Subsidiaries (if any) from the accounts of the Parent Borrower
and its Restricted Subsidiaries,

all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b), shall be) certified by a Responsible Officer of the Parent
Borrower as being) complete and correct in all material respects in conformity
with GAAP and to be (and, in the case of any financial statements delivered
pursuant to subsection 7.1(b), shall be certified by a Responsible Officer of
the Parent Borrower as being) prepared in reasonable detail in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods that began on or after the Closing Date (except as approved by
such accountants or officer, as the case may be, and disclosed therein, and
except, in the case of any financial statements delivered pursuant to subsection
7.1(b), for the absence of certain notes).

 

-123-



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the audit
necessary therefor no knowledge was obtained of any Default or Event of Default
insofar as the same relates to any financial accounting matters covered by their
audit, except as specified in such certificate (which certificate may be limited
to the extent required by accounting rules or guidelines);

(b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Parent Borrower showing a reasonably detailed calculation of the
Consolidated Secured Leverage Ratio and stating that, to the best of such
Responsible Officer’s knowledge, the Parent Borrower and its Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate;

(c) as soon as available, but in any event not later than the fifth Business Day
following the 120th day after the beginning of each fiscal year of the Parent
Borrower beginning with fiscal year 2016, a copy of the annual business plan by
the Parent Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Parent Borrower and its Subsidiaries), each such business plan to be accompanied
by a certificate signed by the Borrower and delivered by a Responsible Officer
of the Parent Borrower to the effect that such projections have been prepared on
the basis of assumptions believed by the Parent Borrower to be reasonable at the
time of preparation and delivery thereof;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports which the Parent Borrower sends to its public security
holders, and within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Parent Borrower may file
with the SEC or any successor or analogous Governmental Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Parent Borrower may file with the SEC or any successor or analogous Governmental
Authority, and such other documents or instruments as may be reasonably
requested by the Administrative Agent in connection therewith; and

 

-124-



--------------------------------------------------------------------------------

(f) not later than 5:00 P.M. (New York time) on or before the twelfth Business
Day of each fiscal month of the Parent Borrower and its Subsidiaries (or (i)
more frequently as the Parent Borrower may elect or (ii) upon the occurrence and
continuance of an a Specified Default or a Liquidity Event, not later than
Wednesday of each week, or if Wednesday is not a Business Day, the next
succeeding Business Day), a borrowing base certificate setting forth Parent
Borrower’s reasonable estimate (based on the most current information reasonably
available and calculated in a consistent manner with the most recently delivered
monthly certificate) of the Borrowing Base and the Incremental Borrowing Base
(in each case with supporting calculations) substantially in the form of Exhibit
K (each, a “Borrowing Base Certificate”), which shall be prepared as of the last
Business Day of the preceding fiscal month of the Parent Borrower and its
Subsidiaries (or (x) such other applicable date in the case of clause (i) above
or (y) the previous Friday in the case of clause (ii) above) in the case of each
subsequent Borrowing Base Certificate. Each such Borrowing Base Certificate
shall include such supporting information as may be reasonably requested from
time to time by the Administrative Agent;

(g) with reasonable promptness, such additional information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time.

Documents required to be delivered pursuant to subsection 7.1 or 7.2 may at the
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s (or
Holdings’ or any Parent Entity’s) website on the Internet at the website address
as the Parent Borrower may specify by written notice to the Administrative Agent
from time to time); or (ii) on which such documents are posted on the Parent
Borrower’s (or Holdings’ or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

7.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before they
become delinquent all its material Taxes, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of the Parent Borrower or any of its Restricted
Subsidiaries, as the case may be, and except to the extent that failure to do
so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

7.4 Maintenance of Existence. Preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.3,
provided that the Parent Borrower and its Restricted Subsidiaries shall not be
required to maintain any such rights, privileges or franchises and the Parent
Borrower’s Restricted Subsidiaries shall not be required to maintain such
existence, if the failure

 

-125-



--------------------------------------------------------------------------------

to do so would not reasonably be expected to have a Material Adverse Effect; and
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in the business of the Loan Parties, taken as a whole, in good working order and
condition; use commercially reasonable efforts to maintain with insurance
companies insurance on, or self insure, all property material to the business of
the Loan Parties, taken as a whole, in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are consistent with the past practices of the Loan
Parties or otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that at all times the ABL Collateral Agent
or the Secured Party Representative (as bailee for perfection for the ABL
Collateral Agent), for the benefit of the Secured Parties, shall be named as
additional insureds with respect to liability policies, and the ABL Collateral
Agent, for the benefit of the Secured Parties, shall be named as loss payee with
respect to the property insurance covering Inventory and/or Transportation
Equipment that constitutes Collateral maintained by any Loan Party and in
accordance with subsection 3.4 of the CF Intercreditor Agreement as in effect on
the date hereof; provided that, unless an Event of Default or a Liquidity Event
shall have occurred and be continuing, the ABL Collateral Agent shall turn over
to the Parent Borrower any amounts received by it as loss payee under any
property insurance maintained by such Loan Parties, and, unless an Event of
Default shall have occurred and be continuing, the ABL Collateral Agent agrees
that the Parent Borrower and/or the applicable other Borrower of Subsidiary
Guarantor shall have the sole right to adjust or settle any claims under such
insurance.

7.6 Inspection of Property; Books and Records; Discussions.

(a) Permit representatives of the Administrative Agent to visit and inspect any
of its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Parent Borrower and its Restricted
Subsidiaries with officers and employees of the Parent Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that
(a) except during the continuation of an Event of Default, only one such visit
shall be at the Borrowers’ expense, and (b) during the continuation of an Event
of Default, the Administrative Agent or its representatives may do any of the
foregoing at the Borrowers’ expense.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, the Parent
Borrower and its Subsidiaries will grant access to the Administrative Agent
(including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records, accounts, Inventory and Transportation
Equipment so that (i) the Administrative Agent or an appraiser retained by the
Administrative Agent may conduct an Inventory and Transportation Equipment
appraisal and (ii) the Administrative Agent may conduct (or engage third parties
to conduct) such field examinations, verifications and

 

-126-



--------------------------------------------------------------------------------

evaluations (including environmental assessments) as the Administrative Agent
may deem necessary or appropriate. Unless an Event of Default or Liquidity Event
exists, or if previously approved by the Parent Borrower, no environmental
assessment by the Administrative Agent may include any sampling or testing of
the soil, surface water or groundwater. All such appraisals, field examinations
and other verifications and evaluations shall be at the sole expense of the Loan
Parties; provided that (i) absent the existence and continuation of an Event of
Default or a Liquidity Event, the Administrative Agent shall conduct at the
expense of the Loan Parties one (1) such appraisal for Inventory (which may be
increased to two (2) if the Administrative Agent deems it appropriate in its
Permitted Discretion) and one (1) such appraisal for Transportation Equipment
(which may be increased to two (2) if the Administrative Agent deems it
appropriate in its Permitted Discretion), in each case, in any calendar year and
(ii) absent the existence and continuation of an Event of Default or a Liquidity
Event, the Administrative Agent may conduct at the expense of the Loan Parties
no more than two (2) such field examination in any calendar year. All amounts
chargeable to the applicable Borrowers under this subsection 7.6(b) shall
constitute obligations that are secured by all of the applicable Collateral and
shall be payable to the Agents hereunder.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation, investigation or proceeding which may exist at any time
between the Parent Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, which would reasonably be expected to be adversely
determined, and if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation or proceeding affecting the Parent Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Parent Borrower or any of its Restricted
Subsidiaries knows or reasonably should know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC, or a Plan or any
withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Parent Borrower or any
of its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or

 

-127-



--------------------------------------------------------------------------------

Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

(e) as soon as possible after a Responsible Officer of the Parent Borrower knows
of, (i) any Release by the Parent Borrower or any of its Restricted Subsidiaries
of any Materials of Environmental Concern required to be reported under
applicable Environmental Laws to any Governmental Authority, unless the Parent
Borrower reasonably determines that the total Environmental Costs arising out of
such would not reasonably be expected to have a Material Adverse Effect;
(ii) any condition, circumstance, occurrence or event not previously disclosed
in writing to the Administrative Agent that would reasonably be expected to
result in liability or expense under applicable Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such condition, circumstance, occurrence or event would not reasonably be
expected to have a Material Adverse Effect, or would not reasonably be expected
to result in the imposition of any lien or other material restriction on the
title, ownership or transferability of any facilities and properties owned,
leased or operated by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect; and
(iii) any proposed action to be taken by the Parent Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to subject the Parent
Borrower or any of its Restricted Subsidiaries to any material additional or
different requirements or liabilities under Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such proposed action would not reasonably be expected to have a Material
Adverse Effect.

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower (or,
if applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes
to take with respect thereto.

7.8 Environmental Laws.

(i) Comply with, and require compliance by all tenants, subtenants, contractors,
and invitees with respect to any property leased or subleased from or operated
by the Parent Borrower or its Restricted Subsidiaries with, all applicable
Environmental Laws including all Environmental Permits and all orders and
directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. Noncompliance shall not
constitute a breach of this subsection 7.8, provided that, upon learning of any
actual or suspected noncompliance, the Parent Borrower and any such affected

 

-128-



--------------------------------------------------------------------------------

Subsidiary shall promptly undertake reasonable efforts to achieve compliance,
and provided, further, that in any case such noncompliance would not reasonably
be expected to have a Material Adverse Effect.

7.9 Addition of Subsidiaries.

(a) With respect to any Wholly Owned Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired (including by reason of any Foreign Subsidiary
Holdco ceasing to constitute same) subsequent to the Closing Date by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and, if
the Administrative Agent or the Required Lenders so request, promptly
(i) execute and deliver to the ABL Collateral Agent for the benefit of the
Secured Parties such amendments to the Guarantee and Collateral Agreement and CF
Intercreditor Agreement as the ABL Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the ABL Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the ABL Collateral Agent or the
Secured Party Representative (as bailee for perfection on behalf of the ABL
Collateral Agent) the certificates (if any) representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the parent of such new Domestic Subsidiary and (iii) cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) at the Borrower Representative’s option, become a
party to this Agreement as a Borrower hereunder by executing a joinder hereto
(provided that the Administrative Agent and the Lenders have received, at least
three calendar days prior to the date on which such Subsidiary becomes a
Subsidiary Borrower, (i) all documentation and information with respect to such
Subsidiary required pursuant to Subsection 11.18 hereof and (ii) solely with
respect to any such Subsidiary that is not a Loan Party as of the Closing Date,
all other documentation and information as is reasonably requested in writing by
the Administrative Agent about such Subsidiary that is mutually agreed to be
required by U.S. authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act) and (C) to take all actions reasonably deemed by the ABL Collateral
Agent to be necessary or advisable to cause the Lien created by the Guarantee
and Collateral Agreement in such new Domestic Subsidiary’s Collateral to be duly
perfected in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the ABL Collateral Agent.

(b) (x) With respect to any Foreign Subsidiary or Unrestricted Subsidiary (other
than an Excluded Subsidiary) created or acquired subsequent to the Closing Date
by the Parent Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary), the Capital Stock of which is owned directly by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request (it being understood
that if the Administrative Agent does not so request with respect to any such
Foreign Subsidiary or Unrestricted Subsidiary that it believes is or is likely
to become material to the Parent Borrower and its Restricted Subsidiaries taken
as a whole, it will provide notice to the Lenders thereof), promptly (i) execute
and deliver to the ABL Collateral Agent a new pledge agreement or such
amendments to the Guarantee and Collateral Agreement as the Collateral

 

-129-



--------------------------------------------------------------------------------

Agent shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Lenders, a perfected security interest
(as and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary or Unrestricted Subsidiary that is
directly owned by the Parent Borrower or any of its Domestic Subsidiaries (other
than an Excluded Subsidiary) (provided that in no event shall more than 65% of
the Capital Stock of any such new Foreign Subsidiary that is so owned be
required to be so pledged and, provided, further, that no such pledge or
security shall be required with respect to any non-wholly owned Foreign
Subsidiary or Unrestricted Subsidiary to the extent that the grant of such
pledge or security interest would violate the terms of any agreements under
which the Investment by the Parent Borrower or any of its Subsidiaries was made
therein) and (ii) to the extent reasonably deemed advisable by the ABL
Collateral Agent, deliver to the ABL Collateral Agent or the Secured Party
Representative (as bailee for perfection on behalf of the ABL Collateral Agent)
the certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Foreign Subsidiary or Unrestricted Subsidiary and take
such other action as may be reasonably deemed by the ABL Collateral Agent to be
necessary or desirable to perfect the ABL Collateral Agent’s security interest
therein.

(c) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the ABL Collateral Agent to be necessary or desirable for
the creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.

(d) Notwithstanding anything to the contrary in this Agreement, nothing in this
subsection 7.9 shall require that any Loan Party grant a Lien with respect to
any owned real property or fixtures in which such Subsidiary acquires ownership
rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable.

SECTION 8 NEGATIVE COVENANTS.

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Revolving Loans, all Reimbursement Obligations and any other amount then
due and owing to any Lender or any Agent hereunder and under any Note and
termination or expiration of all Letters of Credit (unless cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent):

8.1 Consolidated Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Financial Covenant Liquidity Event, permit the Consolidated
Fixed Charge Coverage Ratio as at the last day of the Most Recent Four Quarter
Period to be less than 1.00 to 1.00.

8.2 [Reserved].

 

-130-



--------------------------------------------------------------------------------

8.3 Limitation on Fundamental Changes.

(a) The Parent Borrower will not, and will not permit any other Borrower to,
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person, unless:

(i) in the case of the Parent Borrower, the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia and the Successor Company (if not the Parent Borrower) will expressly
assume all the obligations of the Parent Borrower under this Agreement by
executing and delivering to the Administrative Agent a joinder or one or more
other documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default shall have occurred and be continuing;

(iii) the Payment Condition is satisfied;

(iv) each applicable Borrower or Subsidiary Guarantor (other than (x) the Parent
Borrower, (y) any Borrower that will be released from its obligations hereunder
or any Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee, in each case in connection with such transaction and
(z) any party to any such consolidation or merger) shall have delivered a
joinder or other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its obligations hereunder or its Subsidiary
Guarantee under the Guarantee and Collateral Agreement, as applicable (other
than any Borrower that will be released from its obligation hereunder or any
Subsidiary Guarantee that will be discharged or terminated, in each case in
connection with such transaction); and

(v) The Parent Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of subsection 8.3(a) and as
to any matters of fact, and (y) no such legal opinion will be required for a
consolidation, merger or transfer described in clause (d) of this subsection
8.3.

(b) [Reserved].

(c) Upon any transaction involving the Borrower in accordance with subsection
8.3(a) in which the Borrower is not the Successor Company, the Successor Company
will succeed to, and be substituted for, and may exercise every right and power
of, the Parent Borrower or the applicable Borrower, respectively, under this
Agreement, and thereafter the

 

-131-



--------------------------------------------------------------------------------

predecessor Parent Borrower or the applicable predecessor Borrower,
respectively, shall be relieved of all obligations and covenants under this
Agreement, except that the predecessor Parent Borrower or the applicable
predecessor Borrower, respectively, in the case of a lease of all or
substantially all its assets will not be released from the obligation to pay the
principal of and interest on the Revolving Loans.

(d) Subsection 8.3(a) will not apply to any transaction in which the Parent
Borrower or any other Borrower consolidates or merges with or into or transfers
all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Parent Borrower or such other Borrower in another jurisdiction (within or
consisting of the United States of America, any State thereof or the District of
Columbia) or changing its legal structure to a corporation or other entity or
(y) a Restricted Subsidiary of the Parent Borrower or such other Borrower so
long as all assets of the Parent Borrower or such other Borrower, respectively,
and the Restricted Subsidiaries immediately prior to such transaction (other
than Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof. Subsection 8.3(a) will not apply to (1) any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Parent Borrower or any other Borrower or (2) the Transactions.

8.4 [Reserved].

8.5 Limitation on Dividends, Acquisitions and Other Restricted Payments.

(a) The Parent Borrower shall not, and shall not permit any Material Restricted
Subsidiary to, directly or indirectly, (i) declare or pay any dividend or make
any distribution on or in respect of its Capital Stock (including any such
payment in connection with any merger or consolidation to which the Parent
Borrower is a party) except (x) dividends or distributions payable solely in its
Capital Stock (other than Disqualified Stock) and (y) dividends or distributions
payable to the Parent Borrower or any Restricted Subsidiary (and, in the case of
any such Restricted Subsidiary making such dividend or distribution, to other
holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Parent Borrower held by Persons other than the Parent Borrower or a
Restricted Subsidiary (other than any acquisition of Capital Stock deemed to
occur upon the exercise of options if such Capital Stock represents a portion of
the exercise price thereof), (iii) voluntarily purchase, repurchase, redeem or
defease or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any Interim
Facility Indebtedness (other than a purchase, repurchase, redemption, defeasance
or other acquisition or retirement for value in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such acquisition or retirement) or (iv) make
any Restricted Acquisition (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Restricted Acquisition being herein referred to as a “Restricted Payment”), if
at the time the Parent Borrower or such Restricted Subsidiary makes such
Restricted Payment and after giving effect thereto:

 

-132-



--------------------------------------------------------------------------------

(i) a Default shall have occurred and be continuing (or would result therefrom);

(ii) the Consolidated Coverage Ratio would be less than 2.00:1.00; or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

(A) the greater of (I) the sum of Cumulative Retained Excess Cash Flow plus any
Net Available Cash to the extent permitted by subsection 7.4(b)(iii) (or any
similar provision) of the Term Loan Credit Agreement and not previously applied
to permit a Restricted Payment, and (II) 50% of the Consolidated Net Income
accrued during the period (treated as one accounting period) beginning on
July 1, 2007 to the end of the most recent fiscal quarter ending prior to the
date of such Restricted Payment for which consolidated financial statements of
the Parent Borrower are available (or, in case such Consolidated Net Income
shall be a negative number, 100% of such negative number);

(B) the aggregate Net Cash Proceeds and the fair value (as determined in good
faith by the Parent Borrower) of property or assets received (x) by the Parent
Borrower as capital contributions to the Parent Borrower after the Closing Date
or from the Incurrence (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock or Designated Preferred Stock) after the
Closing Date (other than Excluded Contributions, any Specified Equity
Contribution and Contribution Amounts) or (y) by the Parent Borrower or any
Restricted Subsidiary from the Incurrence by the Parent Borrower or any
Restricted Subsidiary after the Closing Date of Indebtedness that shall have
been converted into or exchanged for Capital Stock of the Parent Borrower (other
than Disqualified Stock or Designated Preferred Stock) or any Parent, plus the
amount of any cash and the fair value (as determined in good faith by the Parent
Borrower) of any property or assets, received by the Parent Borrower or any
Restricted Subsidiary upon such conversion or exchange;

(C) the aggregate amount of cash and the fair value (as determined in good faith
by the Parent Borrower) of any property or assets received from dividends,
distributions, interest payments or other transfers of assets to the Parent
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary
(excluding any amount thereof representing return of capital or repayment of any
Investment in such Unrestricted Subsidiary that constitutes a “Restricted
Payment” or “Permitted Investment” under and as defined in the Term Loan Credit
Agreement), including dividends or other distributions related to dividends or
other distributions made pursuant to subsection 8.5(b); and

 

-133-



--------------------------------------------------------------------------------

(D) in the case of any disposition or repayment of any Investment constituting a
Restricted Payment (without duplication of any amount deducted in calculating
the amount of Investments at any time outstanding included in the amount of
Restricted Payments) or of any other Investment constituting a “Restricted
Payment” under and as defined in the Term Loan Credit Agreement, the aggregate
amount of cash and the fair value (as determined in good faith by the Parent
Borrower) of any property or assets received by the Parent Borrower or a
Restricted Subsidiary with respect to all such dispositions and repayments
(excluding, in the case of any such other Investment constituting a “Restricted
Payment” under and as defined in the Term Loan Credit Agreement, any amount
representing return of capital or repayment of such Investment).

(b) The provisions of subsection 8.5(a) above do not prohibit any of the
following (each, a “Permitted Payment”):

(i) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Parent Borrower (“Treasury Capital Stock”) or
Interim Facility Indebtedness made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Capital Stock of the Parent Borrower
(other than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the Parent
Borrower, in each case other than Excluded Contributions, Specified Equity
Contributions and Contribution Amounts; provided that (x) the Net Cash Proceeds
from such issuance, sale or capital contribution shall be excluded in subsequent
calculations under subsection 8.5(a)(iii)(B) above and (y) if immediately prior
to such acquisition or retirement of such Treasury Capital Stock, dividends
thereon were permitted pursuant to subsection 8.5(b)(xi), dividends on such
Refunding Capital Stock in an aggregate amount per annum not exceeding the
aggregate amount per annum of dividends so permitted on such Treasury Capital
Stock;

(ii) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Interim Facility Indebtedness (w) made by exchange for, or out of
the proceeds of (A) the Incurrence of, Indebtedness of the Parent Borrower or
Refinancing Indebtedness Incurred in compliance with the Term Loan Credit
Agreement or (B) any Required Interim Loan Refinancing, (x) from amounts as
contemplated by subsection 3.4(e) (or any similar provision) of the Term Loan
Credit Agreement, (y) following the occurrence of a Change of Control (or other
similar event described therein as a “change of control”), but only if the
Payment Condition shall be satisfied or the applicable Borrower shall have
complied with the last paragraph of subsection 8.8, or (z) constituting Acquired
Indebtedness;

(iii) any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or notice, such dividend or redemption would have
complied with subsection 8.5(a);

 

-134-



--------------------------------------------------------------------------------

(iv) other Restricted Payments in an aggregate amount outstanding at any time
not to exceed the amount of Excluded Contributions;

(v) loans, advances, dividends or distributions by the Parent Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Parent Borrower to repurchase or otherwise acquire Capital Stock
of any Parent or the Parent Borrower (including any options, warrants or other
rights in respect thereof), in each case from Management Investors (including
any repurchase or acquisition by reason of the Borrowers retaining any Capital
Stock, option, warrant or other right in respect of tax withholding obligations,
and any related payment in respect of any such obligation), such payments,
loans, advances, dividends or distributions not to exceed an amount (net of
repayments of any such loans or advances) equal to (x)(1) $50.0 million, plus
(2) $10.0 million multiplied by the number of calendar years that have commenced
since the Closing Date, plus (y) the Net Cash Proceeds received by the Parent
Borrower since the Closing Date from, or as a capital contribution from, the
issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under subsection
8.5(a)(iii)(B)(x) above, plus (z) the cash proceeds of key man life insurance
policies received by the Parent Borrower or any Restricted Subsidiary (or by any
Parent and contributed to the Parent Borrower) since the Closing Date to the
extent such cash proceeds are not included in any calculation under subsection
8.5(a)(iii)(A) above, provided that any cancellation of Indebtedness owing to
the Parent Borrower or any Restricted Subsidiary by any Management Investor in
connection with any repurchase or other acquisition of Capital Stock (including
any options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 8.5 or any other provision of this Agreement;

(vi) the payment by the Parent Borrower of, or loans, advances, dividends or
distributions by the Parent Borrower to any Parent to pay dividends on the
common stock or equity of the Parent Borrower or any Parent following a public
offering of such common stock or equity in an amount not to exceed in any fiscal
year 6% of the aggregate gross proceeds received by the Parent Borrower (whether
directly, or indirectly through a contribution to common equity capital) in or
from such public offering;

(vii) any Restricted Payment; provided that at the time such Restricted Payment
is made the Payment Condition shall be satisfied;

(viii) loans, advances, dividends or distributions to any Parent or other
payments by the Parent Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent to satisfy obligations under the Management Agreements,
(B) pursuant to the Tax Sharing Agreement or (C) to pay or permit any Parent to
pay any Parent Expenses or any Related Taxes;

(ix) payments by the Parent Borrower, or loans, advances, dividends or
distributions by the Parent Borrower to any Parent to make payments, to holders
of Capital Stock of the Parent Borrower or any Parent in lieu of issuance of
fractional shares of such Capital Stock, not to exceed $5.0 million in the
aggregate outstanding at any time;

 

-135-



--------------------------------------------------------------------------------

(x) dividends or other distributions of, or Investments paid for or made with,
Capital Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

(xi) (A) dividends on any Designated Preferred Stock of the Parent Borrower
issued after the Closing Date, provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be at least 2.00:1.00, or (B) dividends on Refunding Capital Stock
that is Preferred Stock in excess of the amount of dividends thereon permitted
by subsection 8.5(b)(i), provided that at the time of the declaration of such
dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00:1.00, or (C) loans, advances, dividends or
distributions to any Parent to permit dividends on any Designated Preferred
Stock of any Parent issued after the Closing Date, in an amount (net of
repayments of any such loans or advances) not exceeding the aggregate cash
proceeds received by the Parent Borrower from the issuance or sale of such
Designated Preferred Stock of such Parent;

(xii) any Restricted Payment pursuant to or in connection with the Transactions;

(xiii) distributions or payments of Special Purpose Financing Fees;

(xiv) dividends to holders of any class or series of Disqualified Stock, or of
any Preferred Stock of a Restricted Subsidiary, Incurred in accordance with
subsection 7.1 (or any similar provision) of the Term Loan Credit Agreement;

(xv) Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of any repayments of any
such loans or advances) equal to Cumulative Retained Excess Cash Flow, provided
that, in the case of such a Restricted Payment that is a dividend or
distribution on or in respect of, or a purchase, redemption, retirement or other
acquisition for value of, Capital Stock of Parent, at the time of such
Restricted Payment, the Consolidated Coverage Ratio is greater than or equal to
2.00:1.00 for the four fiscal quarter period of the Parent Borrower ending on
the last date of the most recently completed fiscal year or quarter for which
financial statements of the Parent Borrower have been (or have been required to
be) delivered under subsection 7.1(a) or (b); and

(xvi) Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of any repayments of any
such loans or advances) equal to Net Available Cash to the extent permitted by
subsection 7.4(b)(iii) (or any similar provision) of the Term Loan Credit
Agreement and not previously applied to permit a Restricted Payment, provided
that, in the case of such a Restricted Payment that is a dividend or
distribution on or in respect of, or a purchase, redemption, retirement or other
acquisition for value of, Capital Stock of the Parent Borrower, at the time of
such Restricted Payment, the Consolidated Coverage Ratio is

 

-136-



--------------------------------------------------------------------------------

greater than or equal to 2.00:1.00 for the four fiscal quarter period of the
Parent Borrower ending on the last date of the most recently completed fiscal
year or quarter for which financial statements of the Parent Borrower have been
(or have been required to be) delivered under subsection 7.1(a) or (b);

provided that (A) in the case of subsections 8.5(b)(iii), (vi), (vii) (solely to
the extent in excess of the greater of $85.0 million and 2.3% of Consolidated
Tangible Assets), (ix) and (xv), the net amount of any such Permitted Payment
shall be included in subsequent calculations of the amount of Restricted
Payments, (B) in all cases other than pursuant to clause (A) the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to subsections
8.5(b)(vii) and (xvi), no Default or Event of Default shall have occurred or be
continuing at the time of any such Permitted Payment after giving effect
thereto. For the avoidance of doubt, nothing in this subsection 8.5 shall
restrict the making of any “AHYDO catch up payment” required by any Senior Notes
Indenture or Senior Subordinated Notes Indenture. The Borrower Representative,
in its sole discretion, may classify any Restricted Payment as being made in
part under one of the provisions of this covenant and in part under one or more
other such provisions.

8.6 [Reserved].

8.7 [Reserved].

8.8 Limitation on Modifications of Debt Instruments and Other Documents. The
Parent Borrower will not, and will not permit any Material Restricted Subsidiary
to:

(a) amend, supplement, waive or otherwise modify any of the provisions of any
Senior Interim Loan Documents or Senior Subordinated Interim Loan Documents
under which any Interim Facility Indebtedness is outstanding:

(i) except as permitted pursuant to subsection 8.5, which shortens the fixed
maturity or increases the principal amount of, or increases the rate or shortens
the time of payment of interest on, or increases the amount or shortens the time
of payment of any principal or premium payable whether at maturity, at a date
fixed for prepayment or by acceleration or otherwise of the Interim Facility
Indebtedness evidenced by such Senior Interim Loan Documents or Senior
Subordinated Interim Loan Documents, or increases the amount of, or accelerates
the time of payment of, any fees or other amounts payable in connection
therewith;

(ii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
the Parent Borrower or any of its Restricted Subsidiaries to any more onerous or
more restrictive provisions; or

(iii) which otherwise adversely affects the interests of the Lenders as senior
secured creditors with respect to such Senior Interim Loan Documents or Senior
Subordinated Interim Loan Documents or the interests of the Lenders under this
Agreement or any other Loan Document in any material respect; or

 

-137-



--------------------------------------------------------------------------------

(b) effect any extension, refinancing, refunding, replacement or renewal of
Indebtedness under the CF Loan Documents, unless such refinancing Indebtedness,
to the extent secured by any assets of any Loan Party, is secured only by assets
of the Loan Parties that constitute Collateral for the obligations of the
Borrowers hereunder and under the other Loan Documents pursuant to a security
agreement subject to the CF Intercreditor Agreement, or another applicable
intercreditor agreement that is no less favorable to the Secured Parties than
the CF Intercreditor Agreement (as the same may be amended, supplemented, waived
or otherwise modified from time to time, a “Replacement Intercreditor
Agreement”).

The provisions of subsection 8.8(a) shall not restrict or prohibit (x) any
refinancing of any Senior Interim Loan Documents or Senior Subordinated Interim
Loan Documents or any Indebtedness in respect thereof (in whole or in part)
permitted pursuant to subsection 8.5 or (y) any Incurrence of Additional Notes
(as defined in any Senior Notes Indenture or Senior Subordinated Notes
Indenture).

In the event of the occurrence of a Change of Control, the Borrowers may (i)
make payment in full of the Loans and any other amounts then due and owing to
any Lender or the Administrative Agent or the Issuing Lender hereunder and under
any Note or (ii) make an offer to pay the Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note,
and make payment in full thereof to each such Lender that has accepted such
offer or the Administrative Agent in respect of each such Lender that has
accepted such offer. Upon the Borrowers having made all payments of Loans and
other amounts then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under subsection 9.1(j) by reason of such
Change of Control shall be deemed not to have occurred or be continuing.

8.9 Limitations on Changes in Business. The Parent Borrower and its Material
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
same general type of business conducted by the Parent Borrower and the
Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities incidental or related to any of the foregoing.

8.10 Fiscal Year. The Parent Borrower shall not change its fiscal year-end to a
date other than the Saturday nearest December 31; provided that the Parent
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year-end to any other fiscal year-end reasonably acceptable to the
Administrative Agent.

SECTION 9 EVENTS OF DEFAULT.

9.1 Events of Default.

If any of the following events shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligations when due in accordance with the terms hereof (whether
at stated maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan or any Reimbursement
Obligations, or any other amount payable hereunder, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

-138-



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or that is contained in any certificate furnished at any time
by or on behalf of any Loan Party pursuant to this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsections 4.15 or 7.7(a) or Section 8; provided that,
in the case of a default in the observance or performance of its obligations
under subsections 4.15 or 7.7(a), such default shall have continued unremedied
for a period of two days after a Responsible Officer of the Parent Borrower
shall have discovered such default; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this subsection 9.1), and such default
shall continue unremedied for a period of 30 days after the earlier of (A) the
date on which a Responsible Officer of the Parent Borrower becomes aware of such
default and (B) the date on which written notice thereof shall have been given
to the Parent Borrower by the Administrative Agent or the Required Lenders; or

(e) (i) Any Loan Party or any of its Restricted Subsidiaries shall default in
any payment of principal of or interest on any Indebtedness for borrowed money
or any Loan Party or any of its Material Restricted Subsidiaries shall default
in the payment of principal of or interest on any Indebtedness, in each case
(excluding the Revolving Loans and any Indebtedness owed to the any Borrower or
any Loan Party) in excess of $75.0 million beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the
Revolving Loans and the Reimbursement Obligations) referred to in clause
(i) above or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice or lapse of time if
required, such Indebtedness to become due prior to its stated maturity (an
“Acceleration”), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given and such Indebtedness shall have been
caused to become due prior to its stated maturity; or

(f) If (i) any Loan Party or any of its Material Restricted Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of

 

-139-



--------------------------------------------------------------------------------

any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, interim receiver, receivers, receiver and
manager, trustee, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or any Loan Party or any of its
Material Restricted Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Loan Party or any
of its Material Restricted Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Loan Party or any of its Material
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party or
any of its Material Restricted Subsidiaries shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Loan Party or any of its Material Restricted
Subsidiaries shall be generally unable to, or shall admit in writing its general
inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either of the Parent Borrower
or any Commonly Controlled Entity, or (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against any Loan Party or
any of its Material Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof

 

-140-



--------------------------------------------------------------------------------

prior to or within 60 days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) of $75.0 million
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(i) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or the
Parent Borrower or any Loan Party, in each case that is a party to any of the
Security Documents shall so assert in writing, or (ii) the Lien created by any
of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

(j) A Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Commitments, if any, shall automatically immediately terminate and the Revolving
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
Representative, declare the Commitments, if any, to be terminated forthwith,
whereupon the Commitments, if any, shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower Representative, declare the Revolving Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.

With respect to any Letter of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount in cash equal to
the aggregate then undrawn and unexpired amount of such Letter of Credit. The
Borrowers hereby grant to the Administrative Agent, for the benefit of the
Issuing Lenders and the L/C Participants, a security interest in such cash
collateral to secure all obligations of the Borrowers in respect of such Letters
of Credit under this Agreement and the other Loan Documents. Each Borrower shall
execute and deliver to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, such further documents and instruments as the
Administrative Agent may request to evidence the

 

-141-



--------------------------------------------------------------------------------

creation and perfection of such security interest in such cash collateral
account. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letter of Credit,
and the unused portion thereof after all such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Parent Borrower. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no Lender in its capacity as a Secured
Party or as beneficiary of any security granted pursuant to the Security
Documents shall have any right to exercise remedies in respect of such security
without the prior written consent of the Required Lenders.

Except as expressly provided above in this subsection 9.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

9.2 Borrower’s Right to Cure

(a) Notwithstanding anything to the contrary otherwise contained in this Section
9, in the event of any default in the observance or performance of the covenant
set forth in subsection 8.1, upon the receipt of a Specified Equity Contribution
on or prior to (i) the date that is 10 Business Days after the date on which
financial statements are required to be delivered pursuant to subsection 7.1(a)
or 7.1(b) for the fiscal quarter (or fiscal year that ends with such fiscal
quarter) in respect of which such Specified Equity Contribution is made or
(ii) the date on which a Borrowing Base Certificate is delivered in accordance
with subsection 7.2(f), and subject to the satisfaction of the other conditions
with respect to Specified Equity Contribution set forth in the definition
thereof, Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter by the amount of such Specified Equity Contribution (the “Cure Amount”),
solely for the purpose of measuring compliance with subsection 8.1. If, after
giving effect to the foregoing pro forma adjustment (without giving effect to
any repayment of any Indebtedness with any portion of the Cure Amount or any
portion of the Cure Amount on the balance sheet of the Parent Borrower and its
Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), the Parent Borrower and its Restricted Subsidiaries shall then be in
compliance with the requirements of subsection 8.1, they shall be deemed to have
been in compliance therewith as of the relevant date of determination with the
same effect as though there had been no default in the observance or performance
thereof at such date, and such default (and any Event of Default resulting from
such default) shall be deemed not to have occurred and shall be deemed cured for
all purposes of this Agreement.

(b) The parties hereby acknowledge that, notwithstanding any other provision in
this Agreement to the contrary, (i) the Cure Amount received pursuant to the
occurrence of any Specified Equity Contribution shall be disregarded for
purposes of calculating Consolidated EBITDA in any determination of any
financial ratio-based conditions (other than as applicable to subsection 8.1),
pricing or basket under Section 8 and (ii) no Lender or Issuing Lender shall be
required to make any Extension of Credit hereunder if a default in the
observance or performance of the covenant set forth in Section 8.1 has occurred
and is continuing during the period in which a Specified Equity Contribution may
be made unless and until the Specified Equity Contribution is actually received.

 

-142-



--------------------------------------------------------------------------------

SECTION 10 THE AGENTS AND THE OTHER REPRESENTATIVES.

10.1 Appointment. Each Lender hereby irrevocably designates and appoints
Citibank, as the Administrative Agent and hereby irrevocably designates and
appoints Citi, as the ABL Collateral Agent of such Lender under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes
Citibank, as Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to or
required of the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent and
the Revolving Collateral Agent, those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents or
the Other Representatives. Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and ABL Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates).

10.2 Delegation of Duties. In performing its functions and duties under this
Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) obligation or relationship of agency or trust
with or for the Parent Borrower or any of its Subsidiaries. Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact (including the ABL Collateral Agent in
the case of the Administrative Agent), and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
or counsel selected by it with reasonable care.

10.3 Exculpatory Provisions. None of the Administrative Agent or any Other
Representative nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
any Borrower or any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent or any Other Representative under or in connection with, this Agreement or
any other Loan Document, (ii) the value, validity, effectiveness, genuineness,
enforceability or

 

-143-



--------------------------------------------------------------------------------

sufficiency of this Agreement or any Notes or any other Loan Document, (iii) any
failure of any Borrower or any other Loan Party to perform its obligations
hereunder or under any other Loan Document, (iv) the performance or observance
of any of the terms, provisions or conditions of this Agreement or any other
Loan Document, (v) the satisfaction of any of the conditions precedent set forth
in Section 6, or (vi) the existence or possible existence of any Default or
Event of Default. Neither the Administrative Agent nor any Other Representative
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Borrower or any other Loan Party. Each Lender agrees
that, except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or given to the
Administrative Agent for the account of or with copies for the Lenders, the
Administrative Agent and the Other Representatives shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Borrower or any other Loan
Party which may come into the possession of the Administrative Agent and the
Other Representatives or any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected (and shall have no liability to
any Person) in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrowers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with subsection 11.6 and all actions required by such subsection in
connection with such transfer shall have been taken. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
The Administrative Agent shall be fully justified as between itself and the
Lenders in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 11.1(a) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and any Notes and the other Loan Documents in accordance with a request of the
Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 11.1(a), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Revolving Loans.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this

 

-144-



--------------------------------------------------------------------------------

Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action
reasonably promptly with respect to such Default or Event of Default as shall be
directed by the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to subsection 11.1(a); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

10.6 Acknowledgements and Representations by Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent or the Other Representatives
nor any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or any Other Representative hereafter taken, including
any review of the affairs of any Borrower or any other Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or such Other Representative to any Lender. Each Lender represents to the
Administrative Agent, the Other Representatives and each of the Loan Parties
that, independently and without reliance upon the Administrative Agent, the
Other Representatives or any other Lender, and based on such documents and
information as it has deemed appropriate, it has made and will make, its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Loan Parties, it has made its own decision to make its Loans hereunder and
enter into this Agreement and it will make its own decisions in taking or not
taking any action under this Agreement and the other Loan Documents and, except
as expressly provided in this Agreement, neither the Administrative Agent nor
any Other Representative shall have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Revolving Loans or at any time or times
thereafter. Each Lender represents to each other party hereto that it is a bank,
savings and loan association or other similar savings institution, insurance
company, investment fund or company or other financial institution which makes
or acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender acknowledges and agrees to
comply with the provisions of subsection 11.6 applicable to the Lenders
hereunder.

10.7 Indemnification.

(a) The Lenders agree to indemnify each Agent (or any Affiliate thereof) and the
Other Representatives (or any Affiliate thereof) (to the extent not reimbursed
by the Borrowers or any other Loan Party and without limiting the obligation of
the Borrowers to do so), ratably according to their respective Total Credit
Percentages in effect on the date on which indemnification is sought under this
subsection 10.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Revolving Loans shall have been paid
in full, ratably in accordance with their Total Credit Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties,

 

-145-



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Revolving Loans) be imposed on, incurred by or asserted against the
Administrative Agent (or any Affiliate thereof) in any way relating to or
arising out of this Agreement, any of the other Loan Documents or the
transactions contemplated hereby or thereby or any action taken or omitted by
any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s gross negligence or willful misconduct or (b) claims made or
legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such. The obligations to indemnify
the Issuing Lender and Swing Line Lender shall be ratable among the Lenders in
accordance with their respective Commitments (or, if the Commitments have been
terminated, the outstanding principal amount of their respective Revolving Loans
and L/C Obligations and their respective participating interests in the
outstanding Letters of Credit) and shall be payable only by the Lenders. The
agreements in this subsection 10.7 shall survive the payment of the Revolving
Loans and all other amounts payable hereunder.

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The provisions of this subsection 10.7 shall apply to the Issuing Lender in
its capacity as such to the same extent that such provisions apply to the
Administrative Agent.

10.8 The Agents and Other Representatives in Their Individual Capacity. The
Agents, the Other Representatives and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Borrower or
any other Loan Party as though the Administrative Agent and the Other
Representatives were not the Administrative Agent or the Other Representatives
hereunder and under the other Loan Documents. With respect to Revolving Loans
made or renewed by them and any Note issued to them and with respect to any
Letter of Credit issued or participated in by them, the Agents and the Other
Representatives shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though they
were not an Agent or an Other Representative, and the terms “Lender” and
“Lenders” shall include the Agents and the Other Representatives in their
individual capacities.

10.9 Collateral Matters.

(a) Each Lender authorizes and directs the ABL Collateral Agent to enter into
(w) the Security Documents, each Intercreditor Agreement, and any Replacement
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (x) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to either Intercreditor
Agreement or any Replacement Intercreditor Agreement or enter into a separate
intercreditor agreement in connection with the incurrence by any Loan Party

 

-146-



--------------------------------------------------------------------------------

or any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the relevant
Loan Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents), (y) any Additional Revolving Credit Amendment as provided in
subsection 2.6 and any Extension Amendment as provided in subsection 2.7 and
(z) any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the ABS Intercreditor Agreement in
connection with the entry into an ABS Credit Agreement (as defined under the ABS
Intercreditor Agreement) by any Loan Party or any Subsidiary thereof to permit
such ABS Credit Agreement to become subject to the terms of the ABS
Intercreditor Agreement. Each Lender hereby agrees, and each holder of any Note
or participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the ABL Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents, each
Intercreditor Agreement or any Replacement Intercreditor Agreement, and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent and the ABL Collateral Agent are hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

(b) The Lenders hereby authorize the Administrative Agent and the Revolving
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof, (iii) if
approved, authorized or ratified in writing by the Required Lenders (or such
greater amount, to the extent required by subsection 11.1) or (iv) as otherwise
may be expressly provided in the relevant Security Documents; (B) enter into any
intercreditor agreement on behalf of, and binding with respect to, the Lenders
and their interest in designated assets, to give effect to any Special Purpose
Financing, including to clarify the respective rights of all parties in and to
designated assets. Upon request by the Administrative Agent or the ABL
Collateral Agent, at any time, the Lenders will confirm in writing such Agent’s
authority to release particular types or items of Collateral pursuant to this
subsection 10.9; or (C) to subordinate any Lien on any Excluded Assets (as
defined in the Guarantee and Collateral Agreement) or any other property granted
to or held by such Agent, as the case may be under any Loan Document to the
holder of any Permitted Lien.

(c) The Lenders hereby authorize the Administrative Agent and the Revolving
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by subsection 11.17. Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the ABL Collateral Agent’s authority under this
subsection 10.9(c).

 

-147-



--------------------------------------------------------------------------------

(d) No Agent or the Issuing Lender shall have any obligation whatsoever to the
Lenders to assure that the Collateral exists or is owned by the Parent Borrower
or any of its Subsidiaries or is cared for, protected or insured or that the
Liens granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 10.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.

(e) The ABL Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the ABL Collateral Agent’s security interest therein and for the purpose of
taking such other action with respect to the Collateral as such Agents may from
time to time agree.

(f) In connection with the sale or other disposition of the Capital Stock of any
Borrower other than the Parent Borrower (other than to the Parent Borrower or a
Restricted Subsidiary) or any other transaction pursuant to which such Borrower
shall no longer be a Restricted Subsidiary, upon written notice by the Parent
Borrower to the Administrative Agent, identifying such Borrower, describing such
sale, disposition or other transaction and certifying that such transaction
complies with this Agreement, the Administrative Agent shall execute and deliver
to such Borrower (at its expense) all releases or other documents necessary or
reasonably desirable for the release of such Borrower from its obligations as a
Borrower hereunder, and the ABL Collateral Agent shall execute and deliver to
such Borrower (at its expense) all releases or other documents (including
without limitation UCC termination statements) necessary or reasonably desirable
for the release of the Liens created under the Security Documents in any
property or assets of such Borrower, as such Borrower may reasonably request.

10.10 Successor Agent. Subject to the appointment of a successor as set forth
herein, the Administrative Agent and the ABL Collateral Agent may resign as
Administrative Agent or ABL Collateral Agent, respectively, upon 10 days’ notice
to the Lenders and the Borrower Representative. If the Administrative Agent or
ABL Collateral Agent shall resign as Administrative Agent or ABL Collateral
Agent, as applicable, under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be subject to approval by the Borrower
Representative (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or the ABL Collateral Agent, as applicable, and the
term “Administrative Agent” or “ABL Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Administrative Agent or ABL
Collateral Agent, as applicable, shall be terminated, without any

 

-148-



--------------------------------------------------------------------------------

other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Revolving Loans. After any
retiring Agent’s resignation or removal as Agent, the provisions of this
Section 10 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents. Additionally, after any retiring Agent’s resignation as such Agent,
the provisions of this subsection 10.10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement and the other Loan Documents. After the resignation of the
Administrative Agent pursuant to the preceding provisions of this subsection
10.10, the resigning Administrative Agent shall not be required to act as
Issuing Lender for any Letters of Credit to be issued after the date of such
resignation and (y) shall not be required to act as Swing Line Lender with
respect to Swing Line Loans to be made after the date of such resignation (and
all outstanding Swing Line Loans of such resigning Administrative Agent shall be
required to be repaid in full upon its resignation), although the resigning
Administrative Agent shall retain all rights hereunder as Issuing Lender and
Swing Line Lender with respect to all Letters of Credit issued by it, and all
Swing Line Loans made by it, prior to the effectiveness of its resignation as
Administrative Agent hereunder.

10.11 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

10.12 Swing Line Lender. The provisions of this Section 10 shall apply to the
Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

10.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from or reduction of withholding tax
ineffective, such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Parent Borrower and without limiting the obligation of the
Parent Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any interest, additions to
tax or penalties thereto, together with all expenses and any other out-of-pocket
expenses.

10.14 Approved Electronic Communications. Each of the Lenders and the Loan
Parties agree, that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders by posting
such Approved Electronic Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”). The
Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 11.16) “as is” and “as available.”

 

-149-



--------------------------------------------------------------------------------

Each of the Lenders and (subject to subsection 11.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

10.15 Appointment of Borrower Representative. Each Borrower hereby designates
the Acquired Business Opco as its representative. The Acquired Business Opco
will be acting as agent on each of the Borrowers behalf for the purposes of
issuing notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to subsection 4.2 or similar notices, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents. The Acquired Business
Opco hereby accepts such appointment. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Acquired Business Opco shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

10.16 Reports. By signing this Agreement, each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Parent Borrower hereunder and all field
examinations, audits and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(b) expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Loans or Letters of Credit that the
indemnifying Lender has made or may make to the Parent Borrower, or the
indemnifying Lender’s participation in, or the

 

-150-



--------------------------------------------------------------------------------

indemnifying Lender’s purchase of, a Loan or Loans of the Parent Borrower; and
(ii) to pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

10.17 Application of Proceeds. The Lenders, the Administrative Agent, the ABL
Collateral Agent and the Issuing Lender agree, as among such parties, as
follows: subject to the terms of the Intercreditor Agreements, after the
occurrence and during the continuance of a Liquidity Event or an Event of
Default, all amounts collected or received by the Administrative Agent, the ABL
Collateral Agent, any Lender or any Issuing Lender on account of amounts then
due and outstanding under any of the Loan Documents shall be applied as follows:
first, to pay interest on and then principal of Agent Advances then outstanding,
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of the Administrative Agent and the ABL Collateral Agent in connection
with enforcing the rights of the Agents, the Lenders and the Issuing Lenders
under the Loan Documents (including all expenses of sale or other realization of
or in respect of the Collateral and any sums advanced to the Collateral or to
preserve its security interest in the Collateral), third, to pay interest on and
then principal of Swing Line Loans then outstanding, fourth, to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees to the extent provided herein) due and owing hereunder of each of the
Lenders and each of the Issuing Lenders in connection with enforcing such
Lender’s or such Issuing Lender’s rights under the Loan Documents, fifth, to pay
interest on and then principal of Tranche A Loans then outstanding and any
Reimbursement Obligations then outstanding, and to cash collateralize any
outstanding L/C Obligations on terms reasonably satisfactory to the
Administrative Agent, sixth to pay interest on and then principal of Tranche A-1
Loans then outstanding and seventh, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent that any amounts
available for distribution pursuant to clause “fifth” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit which are then
not yet required to be reimbursed hereunder, such amounts shall be held by the
ABL Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the applicable Issuing Lender from time to time for any drawings under
such Letters of Credit and (y) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in such clause “fifth”.
To the extent any amounts available for distribution pursuant to clause “fifth”
are insufficient to pay all obligations described therein in full, such moneys
shall be allocated pro rata among the Lenders and Issuing Lenders based on their
respective Commitment Percentages.

SECTION 11 MISCELLANEOUS.

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 11.1. The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent and the
ABL Collateral Agent may,

 

-151-



--------------------------------------------------------------------------------

from time to time, (x) enter into with the respective Loan Parties hereto or
thereto, as the case may be, written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or to the other Loan Documents or changing, in any manner the
rights or obligations of the Lenders or the Loan Parties hereunder or thereunder
or (y) waive at any Loan Party’s request, on such terms and conditions as the
Required Lenders, the Administrative Agent or the ABL Collateral Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) reduce or forgive the amount or extend the scheduled date of maturity of any
Revolving Loan or any Reimbursement Obligation or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of any waiver of the applicability of any
post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the consent of each Lender directly
and adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
the making of any Agent Advance or of a mandatory reduction in the aggregate
Commitment of all Lenders shall not constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of any Commitment of
any Lender shall not constitute an increase in the Commitment of such Lender);

(ii) amend, modify or waive any provision of this subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than pursuant to subsection 8.3 or 11.6(a)), in each case
without the written consent of all the Lenders;

(iii) release Guarantors accounting for substantially all of the value of the
Guarantee of the Obligations pursuant to the Guarantee and Collateral Agreement,
or all or substantially all of the Collateral, in each case without the consent
of all of the Lenders, except as expressly permitted hereby or by any Security
Document;

(iv) require any Lender to make Revolving Loans having an Interest Period of
longer than six months without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Administrative Agent and of any Other Representative
directly and adversely affected thereby;

(vi) amend, modify or waive any provision of the Swing Line Note (if any) or
subsection 2.4 without the written consent of the Swing Line Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swing Line Loan pursuant to subsection 2.4(d);

 

-152-



--------------------------------------------------------------------------------

(vii) amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender and each affected
L/C Participant;

(viii) amend, modify or waive the order of application of payments set forth in
subsections 4.8(a) or 10.17 hereof, or Section 4.1 of the CF Intercreditor
Agreement, in each case without the consent of the Supermajority Lenders; or

(ix) increase the advance rates set forth in the definition of Tranche A
Borrowing Base or Tranche A-1 Borrowing Base, or make any change to the
definition of “Tranche A Borrowing Base” or “Tranche A-1 Borrowing Base” (by
adding additional categories or components thereof), “Eligible Accounts,”
“Eligible Inventory,” “Eligible Transportation Equipment” or “Net Orderly
Liquidation Value” that would have the effect of increasing the amount of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base, reduce the Dollar
amount set forth in the definition of “Liquidity Event,” or increase the maximum
amount of permitted Agent Advances under subsection 2.1(d) (which, when
aggregated with all other Extensions of Credit made hereunder, shall under no
circumstance exceed the Commitments) in each case, without the written consent
of the Supermajority Lenders;

provided further that, notwithstanding the foregoing, the ABL Collateral Agent
may, in its discretion, release the Lien on Collateral valued in the aggregate
not in excess of $5.0 million in any fiscal year without the consent of any
Lender.

(b) Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Revolving Loans. In the case of any waiver, each of the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

(c) In the event that (A) any section of the Term Loan Credit Agreement
referenced herein (or any related definitions), other than as referenced in the
definition of “Permitted Liens” (or any related definitions), is amended or the
applicability thereof waived and (B) the agents or lenders under the Term Loan
Credit Facility are paid fees in respect of any such amendment or waiver, then
no such amendment or waiver shall be binding upon the parties to this Agreement
(and each reference to such amended or waived section to the Term Loan Credit
Agreement hereunder shall read as if such amendment or waiver had not been
executed) unless and until a proportionate fee (based on the relative aggregate
principal amounts of the loans, letters of credit and commitments outstanding
under the Term Loan Credit Facility, on the one hand, and the Loans, Letters of
Credit, Agent Advances and Commitments outstanding hereunder, on the other hand
and assuming that each Lender under the Term Loan Credit Facility consented to
such amendment or waiver) is paid to the Administrative Agent for the benefit of
the Lenders hereunder. The Term Loan Credit Agreement as in effect prior to
June 7, 2013 has been refinanced in full under the 2011 Term Credit Agreement
and is no longer in effect. The

 

-153-



--------------------------------------------------------------------------------

Parent Borrower accordingly may deem the 2011 Term Credit Agreement to be the
Term Loan Credit Agreement for purposes of this Agreement (including for
purposes of the calculation of Excess Cash Flow). From and after June 7, 2013,
any reference herein to any section of the Term Loan Credit Agreement (and any
related definition) shall be deemed to be a reference to (x) such section of the
Term Loan Credit Agreement (and any related definition) as in effect immediately
prior to such date (subject to the first sentence of this clause (c)) or (y) if
the Parent Borrower so elects, the corresponding section of the 2011 Term Credit
Agreement (and the corresponding related definition) as in effect on the
Restatement Effective Date (and thereafter, subject to the first sentence of
this clause (c)). The Administrative Agent agrees, and the Lenders hereby
authorize the Administrative Agent to, enter into any amendment hereto to
clarify the provisions of this Agreement to give full effect to the preceding
sentence.

(d) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower Representative (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities in a manner consistent
with those provided the original Facilities pursuant to the provisions of
subsection 11.1(a) as originally in effect.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(f) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender, the
Supermajority Lenders or each directly and adversely affected Lender, as
applicable, is required and the consent of the Required Lenders at such time is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each such other Lender, a “Non-Consenting Lender”),
then the Borrower Representative may, on prior written notice to the
Administrative and the Non-Consenting Lender, replace such Non-Consenting Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Parent Borrower in such instance) all of its rights
and obligations under this Agreement to one or more assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Parent Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Parent Borrower owing to the Non-
Consenting Lender relating to the Revolving Loans and participations so assigned
shall be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Acceptance. In connection with any such
replacement under this subsection

 

-154-



--------------------------------------------------------------------------------

11.1(f), if the Non-Consenting Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (a) the date on
which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Parent Borrower owing to the Non-Consenting Lender relating
to the Revolving Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and each Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

(g) Notwithstanding any provision herein to the contrary, (x) this Agreement and
the other Loan Documents may be amended in accordance with subsection 2.6 to
incorporate the terms of any Additional Commitments (including to add a new
revolving facility under this Agreement with respect to any Additional
Commitment) with the written consent of the Parent Borrower and the Lenders
providing such Additional Commitments, provided that if such amendment includes
an Additional Commitment of a bank or other financial institution that is not at
such time a Lender or an affiliate of a Lender, the inclusion of such bank or
other financial institution as an Additional Lender shall be subject to the
Administrative Agent’s consent (not to be unreasonably withheld or delayed) at
the time of such amendment, (x) the scheduled date of maturity of any Loan owed
to any Lender may be extended, and this Agreement and the other Loan Documents
may be extended with the written consent of the Parent Borrower and such Lender,
as contemplated by subsection 2.7 or otherwise, (y) the Commitment of a Lender
may be increased as contemplated by subsection 2.6 with the written consent of
Parent Borrower and such Lender and (z) the Parent Borrower and the
Administrative Agent may amend this Agreement without the consent of any Lender
to cure any ambiguity, mistake, omission, defect or inconsistency, in each case
without the consent of any other Person. Without limiting the generality of the
foregoing, subject to the limitations on non-pro rata payments in clause (b) of
the proviso to the third sentence in subsection 2.7(c) and subsection
2.6(b)(ii)(II), any provision of this Agreement and the other Loan Documents,
including subsection 4.8(a) or 11.7 hereof, may be amended as set forth in the
immediately preceding sentence pursuant to any Additional Revolving Credit
Amendment or any Extension Amendment, as the case may be, to provide for non-pro
rata borrowings and payments of any amounts hereunder as between any Tranches,
including any Additional Commitments or Additional Loans and any Extended
Tranche. The Administrative Agent hereby agrees (if requested by the Parent
Borrower) to execute any amendment referred to in this clause (g) or an
acknowledgement thereof.

11.2 Notices.

(a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, or, in the case of
delivery by a nationally recognized overnight courier, when received, addressed
as follows in the case of the Borrowers, the Administrative Agent and the ABL

 

-155-



--------------------------------------------------------------------------------

Collateral Agent, and as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Revolving Loans:

 

Any Borrower:    US Foods, Inc.    9399 W. Higgins Road, Suite 500    Rosemont
IL 60018   

Attention: Juliette Pryor, Esq.

Facsimile: (847) 720-2345

   Telephone: (847) 720-8013 with copies to:    Debevoise & Plimpton LLP    919
Third Avenue    New York, New York 10022   

Attention: David A. Brittenham, Esq.

Facsimile: (212) 909-6836

   Telephone: (212) 909-6000 The Administrative Agent:    Citibank, N.A.    390
Greenwich Street    New York, New York 10013    Attention: Brendan Mackay   
Facsimile: (646) 291-3363    Telephone: (212) 816-2544 with copies to:    Cahill
Gordon & Reindel LLP    80 Pine Street    New York, New York 10005   

Attention: Doug Horowitz, Esq.

Facsimile: (212) 269-5420

   Telephone: (212) 701-3000 The ABL Collateral Agent:    Citicorp North
America, Inc.    390 Greenwich Street    New York, New York 10013    Attention:
Brendan Mackay    Facsimile: (646) 291-3363    Telephone: (212) 816-2544

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, 4.2, 4.4 or 4.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swing Line Lender (in the case of a
Borrowing of Swing Line Loans) or any Issuing Lender (in the case of the
issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or such
Issuing Lender in good faith to be from a Responsible Officer of such Loan Party
or its Subsidiary.

 

-156-



--------------------------------------------------------------------------------

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”). The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on each Loan Party, each Agent and each Lender.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

(d) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Sections 2 and 3 if such Lender, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes (with the Parent Borrower’s consent), (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Revolving Loans hereunder.

11.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket

 

-157-



--------------------------------------------------------------------------------

costs and expenses incurred in connection with (i) the syndication of the
Facilities and the development, preparation, execution and delivery of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
(ii) the consummation and administration of the transactions (including the
syndication of the Commitments contemplated hereby and thereby) and
(iii) efforts to monitor the Revolving Loans and verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) the reasonable fees and disbursements of Cahill Gordon &
Reindel LLP, and such other special or local counsel, consultants, advisors,
appraisers and auditors whose retention (other than during the continuance of an
Event of Default) is approved by the Parent Borrower, (b) to pay or reimburse
each Lender, each Issuing Lender, the Lead Arrangers and the Agents for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents and the
Lenders, (c) to pay, indemnify, or reimburse each Lender, each Issuing Lender,
the Lead Arrangers and the Agents for, and hold each Lender, each Issuing
Lender, the Lead Arrangers and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) to pay, indemnify or reimburse each Lender, each
Issuing Lender, the Lead Arrangers, each Agent, their respective affiliates, and
their respective officers, directors, trustees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs (including Environmental Costs), expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Revolving Loans or Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law attributable to the operations of the Parent Borrower or any
of its Subsidiaries or any property or facility owned, leased or operated by the
Parent Borrower or any of its Subsidiaries of the presence of Materials of
Environmental Concern at, on or under, and Release of Materials of Environmental
Concert at, on, under or from any such properties or facilities (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”) and
(e) to pay reasonable and documented fees for appraisals and field examinations
required by subsection 7.6(b) and the preparation of Reports related thereto in
each calendar year based on the fees charged by third parties retained by the
Administrative Agent (notwithstanding any reference to “out-of-pocket” above in
this Section 11.5); provided that any Borrower shall not have any obligation
hereunder to the Administrative Agent, any other Agent or any Lender with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of the Administrative Agent, any other Agent or any
such Lender or any such Issuing Lender (or any of their respective directors,
trustees, officers, employees, agents, successors and assigns), (ii) claims made
or legal proceedings commenced against the Administrative Agent, any other Agent
or any such Lender by any security holder or creditor thereof arising out of and

 

-158-



--------------------------------------------------------------------------------

based upon rights afforded any such security holder or creditor solely in its
capacity as such, (iii) any material breach of any Loan Document by the party to
be indemnified or (iv) disputes among the Administrative Agent, the Lenders, an
Issuing Lender and/or their transferees. To the fullest extent permitted under
applicable law, no Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities. All amounts due under this subsection
shall be payable not later than 30 days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
subsection 11.5 shall be submitted to the address of the Borrowers set forth in
subsection 11.2, or to such other Person or address as may be hereafter
designated by the Parent Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Borrowers shall have no obligation under this subsection 11.5 to any
Indemnitee with respect to any Taxes imposed, levied, collected, withheld or
assessed by any Governmental Authority. The agreements in this subsection shall
survive repayment of the Revolving Loans and all other amounts payable
hereunder.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) other than in accordance with subsection 8.3,
none of the Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 11.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including, without limitation, its Commitment and/or Loans, pursuant to an
Assignment and Acceptance) with the prior written consent (such consent not to
be unreasonably withheld or delayed) of:

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under subsection 9(a) or
(f) has occurred and is continuing, any other Person; provided, further, that if
any Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Parent
Borrower’s prior written consent shall be required for such assignment;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an affiliate of a
Lender; and

(C) any Issuing Lender.

 

-159-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of Commitments or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5.0 million unless the Parent
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default
under subsection 9(a) or (f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this subsection 11.6, the term “Approved Fund”has the
following meaning: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) subsections 4.10, 4.11, 4.12, 4.13 and 11.5, and
bound by its continuing obligations under subsection 11.16 and, in the case of
each Reference Bank, subsection 4.6(c)). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this subsection.

(iv) The Borrowers hereby designate the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and

 

-160-



--------------------------------------------------------------------------------

addresses of the Lenders, and the Commitments of, and interest and principal
amount of the Revolving Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
ABL Collateral Agent and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(v) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Unless otherwise
required by the IRS, any disclosure required by the foregoing sentence shall be
made by the relevant Lender directly and solely to the IRS. The entries in the
Participant Register shall be conclusive absent manifest error, and a Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Borrower Representative.
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph.

(vii) On or prior to the effective date of any assignment pursuant to this
subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower Representative marked “cancelled.”

Notwithstanding the foregoing provisions of this subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing (such consent not to be unreasonably withheld), the Administrative
Agent shall have the right, but not the obligation, to effectuate assignments of
Loans and Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Parent Borrower as designated in writing from time
to time to the Lenders by the Administrative Agent (the “Settlement Service”).
At any

 

-161-



--------------------------------------------------------------------------------

time when the Administrative Agent elects, in its sole discretion, to implement
such Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. If so elected by each of the Administrative Agent and
the Parent Borrower in writing (it being understood that the Parent Borrower
shall have no obligation to make such an election), the Administrative Agent’s
and the Parent Borrower’s approval of such Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Revolving Loans and
Commitments shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon at least 10 Business Days prior written
notice to the Administrative Agent, and thereafter assignments and assumptions
of the Revolving Loans and Commitments shall be effected by the provisions
otherwise set forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 11.6(b) would be entitled to receive any greater payment
under subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 9(a) or (f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Parent Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Revolving Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents,
and (D) the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide, to the extent of such Participation, that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to the proviso to the second sentence of
subsection 11.1(a) and (2) directly and adversely affects such Participant.
Subject to paragraph (c)(ii) of this subsection, the Parent Borrower agrees that
each Participant shall be entitled to the benefits of (and shall have the
related obligations under) subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to

 

-162-



--------------------------------------------------------------------------------

paragraph (b) of this subsection. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 11.7(b) as
though it were a Lender, provided that such Participant shall be subject to
subsection 11.7(a) as though it were a Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. No Participant shall be entitled to the benefits of subsection
4.11 to the extent such Participant fails to comply with subsections 4.11(b)
and/or (c) or to provide the forms and certificates referenced therein to the
Lender that granted such participation and such failure increases the obligation
of the Borrowers under subsection 4.11.

(iii) Subject to paragraph (c)(ii) of this subsection, any Lender other than a
Conduit Lender may also sell participations on terms other than the terms set
forth in paragraph (c)(i) above, provided such participations are on terms and
to Participants satisfactory to the Parent Borrower and the Parent Borrower has
consented to such terms and Participants in writing.

(d) Any Lender, without the consent of the Borrowers or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or central bank, and this subsection 11.6 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Revolving Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the Administrative Agent and
without regard to the limitations set forth in subsection 11.6(b). Each
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any domestic or foreign bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state, federal or
provincial bankruptcy or similar law, for one year and one day after the payment
in full of the latest maturing commercial paper note issued by such Conduit
Lender; provided, however, that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each

 

-163-



--------------------------------------------------------------------------------

other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such Conduit Lender during such
period of forbearance. Each such indemnifying Lender shall pay in full any claim
received from the Parent Borrower pursuant to this subsection 11.6(f) within 30
Business Days of receipt of a certificate from a Responsible Officer of the
Parent Borrower specifying in reasonable detail the cause and amount of the
loss, cost, damage or expense in respect of which the claim is being asserted,
which certificate shall be conclusive absent manifest error. Without limiting
the indemnification obligations of any indemnifying Lender pursuant to this
subsection 11.6(f), in the event that the indemnifying Lender fails timely to
compensate the Parent Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Parent Borrower, be assigned promptly
to the Lender that administers the Conduit Lender and the designation of such
Conduit Lender shall be void.

(g) If the Parent Borrower wishes to replace the Revolving Loans or Commitments
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders, instead of prepaying the Revolving Loans or reducing or
terminating the Commitments to be replaced, to (i) require the Lenders to assign
such Loans or Commitments to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with subsection 11.1 (with such
replacement, if applicable, being deemed to have been made pursuant to
subsection 11.1(d)). Pursuant to any such assignment, all Loans and Commitments
to be replaced shall be purchased at par (allocated among the Lenders in the
same manner as would be required if such Loans were being optionally prepaid or
such Commitments were being optionally reduced or prepaid by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to subsection 4.12. By receiving such purchase price, the Lenders
shall automatically be deemed to have assigned the Revolving Loans or
Commitments pursuant to the terms of the form of Assignment and Acceptance
attached hereto as Exhibit E, and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

11.7 Adjustments; Set-off; Calculations; Computations.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of the Revolving Loans or Reimbursement Obligations owing to it,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 9(f), or otherwise) (except pursuant to
subsection 2.7, 4.4, 4.13(d), 11.1(f) or 11.6), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Revolving Loans or the Reimbursement Obligations, as the
case may be, owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans or
the Reimbursement Obligations, as the case may be, owing to it, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

-164-



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 9(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 9(a) by any Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower. Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any other jurisdiction that will give effect
to such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
subsection 11.8 being hereinafter in this subsection 11.8 referred to as the
“Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

-165-



--------------------------------------------------------------------------------

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower Representative and
the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Agents and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties party
hereto, the Agents, the Issuing Lender or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;

 

-166-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.

11.14 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Agent, Other Representative or
Lender has any fiduciary relationship with or duty to any Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and Lenders, on the one hand,
and the Borrowers, on the other hand, in connection herewith or therewith is
solely that of creditor and debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrowers and the Lenders.

11.15 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.16 Confidentiality.

(a) Each Agent and each Lender agrees to keep confidential any information
(x) provided to it by or on behalf of the Parent Borrower or any of its
Subsidiaries pursuant to or in connection with the Loan Documents or
(y) obtained by such Lender based on a review of the books and records of the
Parent Borrower or any of its Subsidiaries; provided that nothing herein shall
prevent any Lender from disclosing any such information (i) to any Agent, any
Other Representative or any other Lender, (ii) to any Transferee, or prospective
Transferee or any creditor or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations which agrees to comply with the provisions of this subsection (or
with other confidentiality provisions satisfactory to and consented to in
writing by the Parent Borrower) pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), which Person has been approved by the Parent Borrower (such approval not
be unreasonably withheld), in respect to any electronic information (whether
posted or otherwise distributed on Intralinks or

 

-167-



--------------------------------------------------------------------------------

any other electronic distribution system)) for the benefit of the Borrowers (it
being understood that each relevant Lender shall be solely responsible for
obtaining such instrument (or such electronically recorded agreement)), (iii) to
its affiliates and the employees, officers, directors, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such Lender shall inform each such Person of the agreement under this
subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 11.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower Representative of any disclosure
pursuant to this clause (iv) as far in advance as is reasonably practicable
under such circumstances, (v) which has been publicly disclosed other than in
breach of this Agreement, (vi) in connection with the exercise of any remedy
hereunder, under any Loan Document or under any Interest Rate Protection
Agreement, (vii) in connection with periodic regulatory examinations and reviews
conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Protection Agreement, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to the Borrowers (or
any of their respective Affiliates) being violated. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the provisions of this subsection 11.16 shall survive with respect
to each Agent and Lender until the second anniversary of such Agent or Lender
ceasing to be an Agent of a Lender, respectively

(b) Each Lender acknowledges that any such information referred to in subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Parent Borrower or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Parent Borrower, the other Loan
Parties and their respective Affiliates or their respective securities. Each
Lender represents and confirms that such Lender has developed compliance
procedures regarding the use of material non-public information; that such
Lender will handle such material non-public information in accordance with those
procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

11.17 Additional Indebtedness. In connection with the incurrence by any Loan
Party or any Subsidiary thereof of Additional Indebtedness, each of the
Administrative Agent and the Revolving Collateral Agent agree to execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to, any Security Document, and to make
or consent to any filings or take any other actions in connection therewith, as
may be reasonably deemed by the Parent Borrower to be necessary or reasonably

 

-168-



--------------------------------------------------------------------------------

desirable for any Lien on the assets of any Loan Party permitted to secure such
Additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the relevant Loan Party or Subsidiary, to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.

11.18 USA Patriot Act Notice. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Borrower and
Subsidiary Guarantor, which information includes the name of each Borrower and
other information that will allow such Lender to identify each Borrower and
Subsidiary Guarantor in accordance with the Patriot Act, and each Borrower and
Subsidiary Guarantor agrees to provide such information from time to time to any
Lender.

11.19 Special Provisions Regarding Pledges of Capital Stock in, and Promissory
Notes Owed by, Persons Not Organized in the U.S. To the extent any Security
Document requires or provides for the pledge of promissory notes issued by, or
Capital Stock in, any Person organized under the laws of a jurisdiction outside
the United States, it is acknowledged that no actions have been or will be
required to be taken to perfect, under local law of the jurisdiction of the
Person who issued the respective promissory notes or whose Capital Stock is
pledged, under the Security Documents.

11.20 Joint and Several Liability; Postponement of Subrogation.

(a) The obligations of the Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each Borrower shall be liable
for all of the obligations of the other Borrower under this Agreement and the
other Loan Documents. To the fullest extent permitted by law the liability of
each Borrower for the obligations under this Agreement and the other Loan
Documents of the other applicable Borrowers with whom it has joint and several
liability shall be absolute, unconditional and irrevocable, without regard to
(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the obligations hereunder or thereunder or any other collateral security
therefore or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document or of such Borrower under
this subsection 11.20, in bankruptcy or in any other instance.

(b) Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the

 

-169-



--------------------------------------------------------------------------------

permanent termination of all Commitments. Any amount paid to any Borrower on
account of any such subrogation rights prior to the payment in full in cash of
all of the obligations hereunder and under any other Loan Document, the
termination or expiration of all Letters of Credit and the permanent termination
of all Commitments shall be held in trust for the benefit of the applicable
Secured Parties and shall immediately be paid to the Administrative Agent for
the benefit of the applicable Secured Parties and credited and applied against
the obligations of the applicable Borrowers, whether matured or unmatured, in
such order as the Administrative Agent shall elect. In furtherance of the
foregoing, for so long as any obligations of the Borrowers hereunder, any
Letters of Credit or any Commitments remain outstanding, each Borrower shall
refrain from taking any action or commencing any proceeding against any other
Borrower (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made in respect of the obligations hereunder or under any other Loan
Document of such other Borrower to any Secured Party.

11.21 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrowers under
the Loan Documents, or any party thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the obligations, whether as a fraudulent preference, reviewable
transaction or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the obligations of the Borrowers hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.23 Miscellaneous. This Agreement is not intended to be, and is not, a “Senior
Interim Loan Agreement”, a “Senior Interim Loan Facility”, a “Senior
Subordinated Interim Loan Agreement” or a “Senior Subordinated Interim Loan
Facility” under or as defined in any of the Term Loan Credit Agreement, the
Revolving Credit Agreement and this Agreement. Each of the other Loan Documents
is not intended to be, and is not, a “Senior Interim Loan Agreement”, a “Senior
Interim Loan Facility”, a “Senior Subordinated Interim Loan Agreement” or a
“Senior Subordinated Interim Loan Facility” under or as defined in any of the
Term Loan Credit Agreement, the Revolving Credit Agreement and this Agreement.

 

-170-



--------------------------------------------------------------------------------

11.24 Effect of Amendment and Restatement on Original Credit Agreement. On the
Restatement Effective Date, the Original Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Original Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except for (i) the
representations and warranties made by the Borrowers and the Loan Parties prior
to the Restatement Effective Date (which representations and warranties made
prior to the Restatement Effective Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the
Restatement Effective Date) and (ii) any action or omission performed or
required to be performed pursuant to the Original Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Original Credit
Agreement required to have been performed). The parties hereto acknowledge and
agree that (1) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
satisfaction, payment, re-borrowing or termination of the “Obligations” under
the Original Credit Agreement or the other Loan Documents as in effect prior to
the Restatement Effective Date and which remain outstanding as of the
Restatement Effective Date, nor do they operate as a waiver of any right, power
or remedy of any Lender under any Loan Document, (2) the “Obligations” under the
Original Credit Agreement and the other Loan Documents are in all respects
continuing (as amended and restated hereby and which are in all respects
hereafter subject to the terms herein) and (3) the Liens and security interests
as granted under the applicable Loan Documents securing payment of the
Obligations (as defined in the Guarantee and Collateral Agreement) are in all
respects continuing, unaltered and in full force, and effect and with the same
priority to secure such Obligations, whether heretofore or hereafter incurred,
and are reaffirmed hereby.

[Signature Pages Follow]

 

-171-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

[Signature Pages Intentionally Omitted]

 

S-1